Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 1 of 158 PageID #: 2018




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                       x
  In re GRAÑA Y MONTERO S.A.A.         : Civil Action No. 2:17-cv-01105-LDH-ST
  SECURITIES LITIGATION                :
                                       : CLASS ACTION
                                       :
  This Document Relates To:            :
                                       :
        ALL ACTIONS.                   : JURY TRIAL DEMANDED
                                       x


       SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT FOR
               VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 2 of 158 PageID #: 2019



                                                  TABLE OF CONTENTS

                                                                                                                                       Page

  I.     NATURE OF THE ACTION ..............................................................................................1

  II.    JURISDICTION AND VENUE ..........................................................................................6

  III.   PARTIES .............................................................................................................................6

  IV.    ADDITIONAL KEY NON-PARTIES ................................................................................9

  V.     DEFENDANTS’ FRAUDULENT SCHEME AND COURSE OF CONDUCT ..............14

         A.         Odebrecht Paid, and Graña Contributed, Millions of Dollars in Bribes to
                    Corrupt Public Officials to Win Major Public Works Projects .............................14

         B.         The Lima Metro Project .........................................................................................16

                    1.         Description of the Project ..........................................................................16

                    2.         The Bribes for the Lima Metro Project ......................................................18

                    3.         Cost Overruns for the Lima Metro.............................................................20

                    4.         The Bribes for the Lima Metro Project Are Documented in the
                               Consortium’s Profit Distribution Agreements ...........................................21

                               a.         The 2012 Profit Distribution Agreement .......................................21

                               b.         The 2015 Liquidation Agreement ..................................................23

         C.         Odebrecht Paid, and Graña Contributed, Bribes to Win the Contract for
                    the Construction of Sections 2 and 3 of the IIRSA South Highway ......................24

                    1.         The IIRSA South Project ...........................................................................24

                    2.         The Bribes for the IIRSA South Project ....................................................25

                    3.         Bribes to Obtain Fraudulent Work Progress Certifications Needed
                               to Obtain Financing....................................................................................27

                    4.         The Bribes to President García to Facilitate the Smooth
                               Completion of the IIRSA South Project ....................................................28

                    5.         Odebrecht Bribed Arbitrators to Obtain Favorable Arbitration
                               Awards and Generate Fraudulent Cost Overruns ......................................28

                    6.         Graña Documented the Bribes for the IIRSA South Project as
                               Payments for “Additional Risks” ...............................................................30

                                                                   -i-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 3 of 158 PageID #: 2020




                                                                                                                                 Page


        D.       The Construction Club Cartel ................................................................................32

        E.       The Southern Gas Pipeline Project ........................................................................33

        F.       The Truth Begins to Emerge: Odebrecht Confesses to Paying Bribes to
                 Win Public Infrastructure Contracts in Peru ..........................................................34

                 1.        The Peruvian Authorities Launch an Investigation into Odebrecht’s
                           Peruvian Partners; Graña Repeatedly Denies Involvement in the
                           Bribery Scheme ..........................................................................................36

                 2.        Graña’s Involvement in the Bribery Scheme Is Revealed and Its
                           Stock Tumbles ...........................................................................................42

  VI.   POST CLASS PERIOD EVENTS.....................................................................................43

        A.       Senior Graña Executives Resign Within Days of Barata’s Disclosure ..................43

        B.       Numerous Odebrecht Officials Corroborate Barata’s Testimony .........................44

                 1.        Background: Peru’s Law of Effective Collaboration.................................44

                 2.        Odebrecht Officials Sign Final Agreement as Effective
                           Collaborators ..............................................................................................45

                 3.        Jorge Barata ...............................................................................................46

                 4.        Marcelo Odebrecht.....................................................................................48

                 5.        Carlos Nostre .............................................................................................52

                 6.        Sergio Nogueira .........................................................................................53

        C.       Top Graña Executives Are Criminally Charged ....................................................54

                 1.        Defendant José Graña Is Charged with Criminal Collusion and
                           Money Laundering .....................................................................................54

                 2.        Defendant Hernando Graña is Charged with Money Laundering .............55

                 3.        Gonzalo Rey is Charged with Criminal Collusion ....................................57

                 4.        Graña and GyM S.A. Are Incorporated as Civilly Responsible
                           Third Parties in Connection with the Odebrecht Probes ............................58


                                                              - ii -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 4 of 158 PageID #: 2021




                                                                                                                                        Page


                     5.         Graña Admits that It Ignored Numerous Red Flags ..................................58

                     6.         Law No. 30737: Graña is Further Penalized by Peru’s New
                                Anticorruption Law ....................................................................................61

  VII.    ETHICS CHARTER, CODE OF CONDUCT, AND ANTI-CORRUPTION
          POLICY .............................................................................................................................62

          A.         Ethics Charter (1995) .............................................................................................62

          B.         Code of Conduct (2012).........................................................................................63

          C.         Anti-Corruption Policy (2015) ...............................................................................64

  VIII.   EFFECTIVE INTERNAL CONTROLS ARE AN INTEGRAL COMPONENT
          OF PUBLIC CORPORATIONS........................................................................................67

  IX.     GRAÑA ADMITS THAT IT CREATED A CULTURE OF FRAUD .............................69

  X.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
          AND OMISSIONS DURING THE CLASS PERIOD ......................................................72

          A.         Fiscal Year 2013 False and Misleading Statements and Omissions ......................73

                     1.         The Registration Statement and Prospectus ...............................................73

                     2.         2Q13 Quarterly Results..............................................................................81

                     3.         3Q13 Quarterly Results..............................................................................81

                     4.         4Q13 Quarterly Report and Conference Call.............................................82

                     5.         Consolidated Financial Statements FY 2011, 2012, 2013 .........................82

                     6.         2013 Form 20-F .........................................................................................82

          B.         Fiscal Year 2014 False and Misleading Statements and Omissions ......................88

                     1.         1Q2014 Quarterly Results and Conference Call ........................................88

                     2.         2Q14 Quarterly Results and Conference Call ............................................89

                     3.         3Q14 Press Release and Conference Call ..................................................90

                     4.         4Q14 Results Report and Conference Call ................................................90

                                                                   - iii -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 5 of 158 PageID #: 2022




                                                                                                                                   Page


                  5.         The 2014 Form 20-F ..................................................................................91

        C.        Fiscal Year 2015 False and Misleading Statement and/or Omissions ...................97

                  1.         1Q15 Press Release and Conference Call ..................................................97

                  2.         2Q15 Press Release and Conference Call ..................................................98

                  3.         3Q15 Press Release and Conference Call ..................................................98

                  4.         4Q15 Results Report and Conference Call ................................................98

                  5.         2015 Form 20-F .........................................................................................99

        D.        Fiscal Year 2016 False and Misleading Statements and/or Omissions ...............105

                  1.         1Q16 Press Release and Conference Call ................................................105

                  2.         2Q16 Press Release and Conference Call ................................................106

                  3.         3Q16 Press Release and Conference Call ................................................106

                  4.         4Q16 Results Report and Conference Call ..............................................107

        E.        Fiscal Year 2017 Materially False and Misleading Statements and
                  Omissions.............................................................................................................109

                  1.         The Carretas Interview ............................................................................109

                  2.         The RPP Noticias Interview ....................................................................109

                  3.         The January 27, 2017 Conference Call ....................................................110

                  4.         The La República Interview.....................................................................111

                  5.         Form 6-K with Official Agenda ...............................................................112

  XI.   GRAÑA’S MATERIALLY FALSE AND MISLEADING FINANCIAL
        REPORTING ...................................................................................................................113

        A.        Misleading Representations About Graña’s Profit or Loss Associated with
                  the Operations of the Minority Interests in Its Subsidiaries ................................115

        B.        Misleading Representations About Graña’s Contingencies ................................119


                                                               - iv -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 6 of 158 PageID #: 2023




                                                                                                                                          Page


  XII.       DEFENDANTS ACTED WITH SCIENTER .................................................................120

             A.         As a Key Member of the IIRSA South Consortium, Graña Was Involved
                        in All Major Corporate Decisions ........................................................................121

             B.         Graña Knew About the Bribes, and Contributed Its Proportional Share .............122

             C.         Graña Executives Resign Within Three Days of the Disclosure of Graña’s
                        Role in the Bribery Scheme .................................................................................124

             D.         The Ongoing Criminal Proceedings Against Graña, GyM S.A., and
                        Former Graña Executives Contribute to an Inference of Scienter .......................125

             E.         Defendants Violated Graña’s Ethics Charter, Code of Conduct, and Anti-
                        Corruption Policy .................................................................................................125

  XIII.      GRAÑA’S OFFICIAL POSITION REGARDING THE ODEBRECHT
             SCANDAL CONTINUES TO EVOLVE ........................................................................126

  XIV. LOSS CAUSATION ........................................................................................................137

             A.         Additional Loss Causation Allegations ...............................................................139

  XV.        APPLICABILITY OF PRESUMPTION OF RELIANCE ..............................................139

  XVI. CLASS ACTION ALLEGATIONS ................................................................................141

  XVII. NO SAFE HARBOR .......................................................................................................142

  COUNT I .....................................................................................................................................143

  Violation of §10(b) of the Exchange Act and Rule 10b-5 Against Graña y Montero ................143

  COUNT II ....................................................................................................................................145

  Violation of §10(b) of the Exchange Act and Rule 10b-5 Against the Individual
         Defendants .......................................................................................................................145

  COUNT III ...................................................................................................................................146

  Violation of §20(a) of the Exchange Act Against the Individual Defendants .............................146

  PRAYER FOR RELIEF ..............................................................................................................148

  JURY DEMAND .........................................................................................................................148

                                                                      -v-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 7 of 158 PageID #: 2024




                                                                          Page




                                      - vi -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 8 of 158 PageID #: 2025




                                      - vii -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 9 of 158 PageID #: 2026




         Lead Plaintiff Treasure Finance Holding Corp. and Plaintiff Marcia Goldberg (collectively

  “Plaintiffs”), by and through their undersigned counsel, allege the following against Defendants

  Graña y Montero S.A.A. (“Graña” or the “Company”), Mario Alvarado Pflucker (“Alvarado”),

  Monica Miloslavich Hart (“Hart”), José Graña Miró Quesada (“José Graña”), and Hernando Graña

  Acuña (“Hernando Graña”) (collectively “Defendants”), upon information and belief as to those

  allegations concerning Plaintiffs, and, as to all other matters, upon the investigation of counsel,

  which included, without limitation: (a) review and analysis of public filings made by Graña and

  other publications by certain Defendants and other related non-parties; (b) review of news articles

  and shareholder communications; and (c) review of other publicly available information

  concerning Graña, the other Defendants, and related non-parties. Plaintiffs believe that substantial

  additional evidentiary support will exist for the allegations set forth herein after a reasonable

  opportunity for discovery.

  I.     NATURE OF THE ACTION

         1.      This is a securities class action on behalf of all those who purchased the American

  Depositary Shares (“ADSs”) of Graña y Montero between July 24, 2013 and February 24, 2017,

  inclusive (the “Class Period”) seeking to pursue remedies under the Securities Exchange Act of

  1934 (“Exchange Act”).

         2.      Graña is a Peruvian corporation that serves as the holding corporation for the Graña

  y Montero Group.      Through its subsidiaries, Graña provides engineering and construction,

  infrastructure, real estate, and technical services in Latin America. Graña ADSs have traded on

  the New York Stock Exchange (“NYSE”) under the ticker symbol “GRAM” since the Company’s

  July 24, 2013 initial public offering (“IPO”).

         3.      Between 2005 and 2011, Graña, through its subsidiaries, participated in multiple

  consortia led by Odebrecht S.A. (“Odebrecht”), a global construction conglomerate based in
                                                   -1-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 10 of 158 PageID #: 2027




  Brazil, in the concessions1 for high-value public works projects, including the Interoceanic North

  and Interoceanic South highway systems, and the engineering and construction of Line 1 of the

  Lima Metro.

         4.      Throughout the Class Period, Graña maintained that these highly-lucrative public

  works projects were obtained through a competitive bidding process, and that its history of

  performance and its reputation (and Odebrecht’s reputation) as an industry leader was an

  indispensable component of its winning bid.

         5.      In truth, however, these public works projects were obtained through illicit means,

  including:

                 (a)     the payment of bribes by Odebrecht to high-ranking public officials,

  including two former Peruvian presidents and other high-ranking government officials, to which

  Graña contributed approximately $16 million;

                 (b)     the payment of bribes to arbitrators to justify enormous cost overruns on the

  public works projects; and

                 (c)     Graña’s participation in a criminal enterprise called the “Construction

  Club,” a business cartel of Peruvian and foreign construction companies that, instead of competing

  with each other for public works projects, colluded to share the works.

         6.      Graña concealed the illicit means of procuring numerous projects, which generated

  millions of dollars in lucrative additional business, and, as a result, Graña ADSs traded at

  artificially inflated prices, reaching a Class Period high of more than $22 per ADS by September

  19, 2013. Based on Defendants’ deception, Graña was able to cash in, selling more than 22.4


  1
          A concession agreement is a negotiated contract between a company and a government
  that gives the company the right to operate a specific enterprise, such as infrastructure or mining,
  within the government’s jurisdiction, subject to certain conditions.

                                                 -2-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 11 of 158 PageID #: 2028




  million Graña ADSs at artificially inflated prices in the July 24, 2013 IPO, generating

  approximately $475 million in gross proceeds.

         7.     On December 21, 2016, the U.S. Department of Justice (“DOJ”) announced that

  Odebrecht and Braskem S.A. (“Braskem”), a Brazilian petrochemical company in which

  Odebrecht is the controlling shareholder, pled guilty and agreed to pay a combined total penalty

  of at least $3.5 billion to resolve charges with U.S., Brazilian and Swiss authorities for paying

  millions of dollars in bribes to government officials around the world. According to a one-count

  criminal information filed the same day by the Fraud Section of the DOJ’s Criminal Division and

  the U.S. Attorney’s Office for the Eastern District of New York (“E.D.N.Y.”), which charged

  Odebrecht with conspiracy to violate the anti-bribery provisions of the Foreign Corrupt Practices

  Act (“FCPA”), Odebrecht confessed to paying at least $29 million in bribes to Peruvian

  government officials to secure public works contracts between 2005 and 2014. Graña had been

  one of Odebrecht’s most important Peruvian partners, working with it on half a dozen public works

  contracts worth more than $10 billion.

         8.     On this news, the price of Graña ADSs began to decline precipitously, closing from

  $7.75 per ADS on December 21, 2016, down to $5.02 per ADS by January 11, 2017.

         9.     On January 12, 2017, during an interview with a weekly news magazine in Peru

  called Caretas, Graña CEO Alvarado stated that “we never knew of any corruption,” and called

  its partnership with Odebrecht a “mistake.” He also stated that the Company’s partnership with

  Odebrecht had jeopardized a lucrative contract for the construction of a natural gas pipeline

  project, explaining that Peruvian banks were refusing to extend financing for the project because

  of the Odebrecht scandal, and that a key financing deadline was rapidly approaching. See

  http://caretas.pe/sociedad/77912-la_respuesta_de_gym (last visited May 9, 2019).


                                                  -3-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 12 of 158 PageID #: 2029




         10.     On this news, the price of Graña ADSs continued to decline, falling $0.61 per ADS,

  or 12%, and closing at $4.41 per ADS on January 12, 2017.

         11.     Graña ultimately failed to meet the financing deadline, and on January 23, 2017,

  the Peruvian government terminated the pipeline project.

         12.     On February 16, 2017, Reuters reported that an “ombudsman” had called for

  prosecutors to investigate other partners of Odebrecht “in a corruption probe that has already sunk

  Graña’s shares.”

         13.     On February 24, 2017, a Peruvian news magazine, Hildebrandt en sus trece

  (“Hildebrandt”) reported that Graña knew about the $20 million in bribes paid to former President

  Alejandro Toledo by Odebrecht. The Hildebrandt article published four pages of testimony given

  by former Odebrecht executive-turned-whistleblower Jorge Barata (“Barata”) explaining that the

  members of Odebrecht’s consortium, which included Graña, knew about the bribes and had

  committed to repay their proportional shares. Barata was the director of Odebrecht’s operations

  in Peru and was personally involved in negotiating the bribes.

         14.     On this news, the price of Graña’s ADSs plummeted, falling approximately 35%,

  from a close of $5.09 per ADS on February 23, 2017, to a close of $3.32 per ADS on February 24,

  2017, or $1.77 per ADS, on unusually high trading volume of more than 1.9 million shares traded.

         15.     This stunning disclosure, however, was only the tip of the iceberg. Within three

  days, three senior Graña executives, including the Company’s long-time chairman and director,

  abruptly resigned. The Peruvian special prosecutor overseeing the corruption investigation began

  investigating the Company and corporate-suite. In addition, criminal charges were formalized

  against three senior Graña executives, including the Company’s former Chairman and member of

  board of directors and the CEO of its construction subsidiary, GyM S.A.


                                                 -4-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 13 of 158 PageID #: 2030




         16.     Thereafter, Graña failed to timely file its Form 20-F for 2016 with the SEC (the

  “2016 Form 20-F”). On May 16, 2018, after conducting “substantial additional procedures” and

  a complete audit of its 2015 and 2016 financial statements, Graña finally filed the 2016 Form 20-F.

         17.     The 2016 Form 20-F revealed that during the Class Period, Graña operated with

  widespread internal-control deficiencies. Among other things, the Company disclosed that an

  “inconsistent and ineffective tone at the top was present,” that there was “inadequate oversight by

  [Graña’s] Audit and Process Committee,” and that the control environment was insufficient to

  ensure that fraud monitoring mechanisms were in place, “including that the relevant risk/control

  activities were carried out properly and that corrective actions were taken on a priority basis and

  in timely manner.”

         18.     On May 17, 2018, the NYSE announced that it had determined to commence

  proceedings to delist Graña ADSs from the NYSE based on the Company’s failure to file its 2017

  Form 20-F. Trading in the Company’s ADSs was suspended immediately.

         19.     As alleged below, Graña’s financial reporting during the Class Period was in

  complete disarray, due in significant part to senior management who created an inappropriate

  operating environment whereby the Company was ready, willing, and able to contribute to the

  illegal payment of bribes and then manipulate its financial statements to hide its participation in

  the illegal activity. In addition, the Company later disclosed that it ignored numerous red flags

  raised by Odebrecht regarding accounting irregularities, but failed to take any action to address

  those concerns.

         20.     Defendants knowingly, and at a minimum recklessly, made materially false and

  misleading statements to investors, resulting in an artificial inflation of Graña’s ADS prices that

  caused significant harm to investors when the truth was ultimately revealed.


                                                 -5-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 14 of 158 PageID #: 2031




  II.    JURISDICTION AND VENUE

         21.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

  Exchange Act [15 U.S.C. §§78j(b) and 78t(a)] and SEC Rule 10b-5 [17 C.F.R. §240.10b-5]. This

  Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §1331 and §27

  of the Exchange Act.

         22.     Venue is proper in this District pursuant Section 27 of the Exchange Act and 28

  U.S.C. §1391(b).

         23.     In connection with the acts and conduct alleged in this complaint, Defendants,

  directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

  not limited to, the mails and interstate wire and telephone communications.

  III.   PARTIES

         24.     As set forth in its previously-filed certification, Lead Plaintiff Treasure Finance

  Holding Corp. purchased Graña ADSs during the Class Period, and has been damaged thereby.

         25.     As set forth in her certification previously filed with the Court, Plaintiff Marcia

  Goldberg purchased Graña ADSs during the Class Period, and has been damaged thereby.

         26.     Defendant Graña y Montero S.A.A. is the holding corporation for the Graña y

  Montero Group.      Through its subsidiaries, Graña provides engineering and construction,

  infrastructure, real estate, and technical services. In addition, Graña offers concessions for

  constructing, operating, and supplying major infrastructure and energy projects. Graña ADSs

  traded in an efficient market on the NYSE throughout the Class Period under the ticker symbol

  “GRAM.”

         27.     Defendant Alvarado was, until March 2, 2017, Graña’s Chief Executive Officer and

  a member of its Board of Directors.

         28.     Defendant Hart is and was, at all relevant times, Graña’s Chief Financial Officer.
                                                 -6-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 15 of 158 PageID #: 2032




         29.     Defendant José Graña is a former member of the Board of Directors of Graña. José

  Graña joined the Company in 1968, and was a Director and Chairman of the Board of Directors

  from 1996 until his abrupt resignation on February 27, 2017, in the immediate wake of the

  revelations that Graña was aware of, and participated in, the Odebrecht bribery scheme. José

  Graña also served as the executive president of the Company from 1996 until March 2011. José

  Graña was later arrested by the Peruvian authorities, and charged with money laundering and

  collusion.

         30.     Defendant Hernando Graña is a former member of the Board of Directors of the

  Company. Hernando Graña joined the Company in 1977, and served as a director from August

  1996 until his abrupt resignation on February 27, 2017, in the immediate wake of the revelations

  that Graña was aware of, and participated in, the Odebrecht bribery scheme. Hernando Graña also

  served as the Chairman of the Board of Directors of numerous Graña subsidiaries, including the

  Company’s oldest and most profitable construction subsidiary, GyM S.A. Hernando Graña was

  later arrested by the Peruvian authorities, and charged with money laundering and collusion.

         31.     Defendants Alvarado and Hart are referred to herein collectively as “Officer

  Defendants.” Defendants José Graña and Hernando Graña are referred to herein collectively as

  the “Director Defendants.” Defendants Alvarado, Hart, José Graña, and Hernando Graña are

  collectively referred to as the “Individual Defendants.”

         32.     During the Class Period, the Individual Defendants, as senior executive officers

  and/or directors of Graña, were privy to confidential and proprietary information concerning

  Graña, its operations, finances, financial condition, and present and future business prospects.

  Because of their positions with Graña, the Individual Defendants had access to non-public

  information about the Company’s business, finances, products, markets, and present and future


                                                 -7-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 16 of 158 PageID #: 2033




  business prospects via internal corporate documents, conversations and connections with other

  corporate officers and employees, attendance at management and/or board of directors meetings

  and committees thereof, and via reports and other information provided to them in connection

  therewith. Because of their possession of such information, the Individual Defendants knew or

  recklessly disregarded that the adverse facts specified herein had not been disclosed to, and were

  being concealed from, the investing public.

         33.     The Individual Defendants are liable as direct participants in the wrongs

  complained of herein. In addition, the Individual Defendants were “controlling persons” within

  the meaning of Section 20(a) of the Exchange Act and had the power and influence to cause the

  Company to engage in the unlawful conduct complained of herein. Because of their positions of

  control, the Individual Defendants were able to and did, directly or indirectly, control the conduct

  of Graña’s business.

         34.     The Individual Defendants, because of their positions with the Company, controlled

  and/or possessed the authority to control the contents of Graña’s reports, press releases, and

  presentations to securities analysts, and through them, to the investing public. The Individual

  Defendants were provided with copies of the Company’s reports and press releases alleged herein

  to be misleading, prior to or shortly after their issuance and had the ability and opportunity to

  prevent their issuance or cause them to be corrected. Thus, the Individual Defendants had the

  opportunity to commit the fraudulent acts alleged herein.

         35.     As controlling persons of a publicly traded company whose stock was registered

  with the SEC pursuant to the Exchange Act, and was traded on the NYSE and governed by the

  federal securities laws, Defendants had a duty to promptly disseminate accurate and truthful

  information with respect to Graña’s financial condition and performance, growth, operations,


                                                 -8-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 17 of 158 PageID #: 2034




  financial statements, business, products, markets, management, earnings, and present and future

  business prospects, and to correct any previously issued statements that had become materially

  misleading or untrue, so that the market price of Graña ADSs would be based upon truthful and

  accurate information. Defendants’ misrepresentations and omissions during the Class Period

  violated these specific requirements and obligations.

         36.     Each of the Defendants is liable for: (i) making false or misleading statements;

  and/or (ii) failing to disclose adverse facts known to them about Graña. Defendants’ fraudulent

  scheme and course of business that operated as a fraud or deceit on purchasers of Graña ADSs was

  a success, as it: (i) deceived the investing public regarding Graña’s prospects and business;

  (ii) artificially inflated the price of Graña ADSs; and (iii) caused Plaintiffs and other members of

  the Class to purchase Graña ADSs at inflated prices.

  IV.    ADDITIONAL KEY NON-PARTIES

         37.     Alan Gabriel García Ludwig Pérez (“President García”) served as the president of

  Peru from 1985 to 1990 and again from 2006 to 2011. President García accepted at least $1.3

  million in bribes from Odebrecht in exchange for the contract for the construction of the Lima

  Metro project, as was confirmed in testimony given before Peruvian prosecutors on April 26, 2019.

  President García committed suicide on April 17, 2019 as police officers arrived at his home to

  arrest him in connection with the bribery investigation, days before his involvement in the bribery

  was confirmed.

         38.     Alejandro Celestino Toledo Manrique (“President Toledo”) served as the president

  of Peru from 2001 to 2006. Peruvian prosecutors have accused President Toledo of taking at least

  $31 million in bribes from Odebrecht for the construction of the Interoceanic highway. In February

  2017, a Peruvian judge ordered the provisional arrest of President Toledo, who is currently a

  fugitive from justice living in California and the subject of an international order of arrest.
                                                   -9-
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 18 of 158 PageID #: 2035




         39.     Antonio Carlos Nostre Junior (“Nostre”) is an engineer and former Odebrecht

  executive. From 2008 to 2015, Nostre served as the technical project director for the Electric Train

  Consortium, and oversaw the design and construction of the Lima Metro. In that capacity, Nostre

  signed several key documents on Odebrecht’s behalf, including, inter alia, the 2012 Profit

  Distribution Agreement and the 2015 Liquidation Agreement (both defined herein). In addition,

  Nostre was personally involved in negotiating the bribes Odebrecht paid to Peruvian public

  officials in connection with the Lima Metro project. In October 2018, Nostre testified before

  Peruvian prosecutors that Odebrecht had paid approximately $24 million in bribes in connection

  with the Lima Metro project. Of that amount, Nostre said he had personal knowledge of $10

  million of bribes. Nostre also testified that Graña executive Juan Manuel Lámbarri Hierro knew

  about the bribes and understood that Graña yielded its share of the bribe to Odebrecht by reference

  to “additional risks.” On February 15, 2019, Nostre executed a cooperation agreement with the

  Peruvian authorities.

         40.     Edwin Martin Luyo Barrientos (“Luyo”) is a Peruvian public official who served

  as a member of the bidding committee for both phases of Line 1 of the Lima Metro. Luyo took

  approximately $1.4 million in bribes from Odebrecht for the Lima Metro contract. Luyo was

  arrested on January 21, 2017, charged with money laundering and corruption offenses, and placed

  in preventative detention for an 18-month period.

         41.     Enrique Cornejo Ramírez served as Peru’s Minister of Transportation and

  Communication from 2008 to 2011, and oversaw the tenders for both phases of Line 1 of the Lima

  Metro project. Cornejo is alleged to have received $15,000 in cash and two big-screen televisions

  from Odebrecht. He turned himself in to the Peruvian authorities on April 17, 2019.




                                                 - 10 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 19 of 158 PageID #: 2036




         42.     Gonzalo Ferraro Rey (“Rey”) served as the president of Graña’s infrastructure

  segment from April 2013 until his unexpected resignation on November 27, 2017. Rey was later

  arrested and charged with money laundering and corruption offenses based on his involvement in

  the Odebrecht bribery scheme.

         43.     GyM S.A. is the oldest and most profitable subsidiary in Graña’s Engineering and

  Construction segment. As of December 31, 2016, Graña held a 98.23% interest in GyM S.A. As

  described below, Graña, through GyM S.A., participated in the IIRSA South and Lima Metro

  concessions as a minority stakeholder.2

         44.     Jorge Cuba Hidalgo (“Cuba”) served as Peru’s Vice Minister of Transportation and

  Communications from 2009 until 2011. Cuba confessed to accepting over $8 million in bribes to

  favor the Electric Train Consortium (Odebrecht and Graña) in the tenders for the Lima Metro.

         45.     Jorge Henrique Simoes Barata (“Barata”) served as the executive director of

  Odebrecht Latinvest Peru Ductos, S.A., which managed Odebrecht’s operations in Peru, from 2001

  to 2016. Barata was the “right hand” of businessman Marcelo Odebrecht, until he became an

  effective collaborator in the Odebrecht investigation. As described herein, Barata testified under

  oath that Graña was aware that Odebrecht was making corrupt payments to secure public works

  projects, and that Graña had committed to pay its proportional share of the bribes. Barata testified

  before Peruvian prosecutors on several occasions, including: (i) December 2016; (ii) January 2017;

  (iii) February 2018; and (iv) April 2019. On February 15, 2019, Barata executed a cooperation

  agreement with the Peruvian authorities.




  2
         The pertinent documents and records inconsistently refer to both Graña y Montero and
  GyM S.A. as the minority stakeholder in the IIRSA South and Lima Metro consortia. As used in
  this Complaint, the terms “Graña” and the “Company” shall refer to both entities interchangeably.

                                                 - 11 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 20 of 158 PageID #: 2037




         46.     Joséf Maiman (“Maiman”) is a businessman, the owner of the Merhav Group, and

  a former confidante of President Toledo. Maiman was intimately involved in negotiating the terms

  of the bribes paid by Odebrecht for the IIRSA South project, and designated the accounts to which

  the funds would be laundered. According to Barata, $27 million of bribes intended for President

  Toledo were transferred to offshore accounts controlled by Maiman. On March 29, 2019, Maiman

  signed a collaboration agreement with Peruvian prosecutors, pursuant to which he agreed to

  provide additional testimony regarding the details of the bribes paid to President Toledo.

         47.     Juan Manuel Lámbarri Hierro (“Hierro”) served as the CEO of GyM, S.A. from

  2001 until January 2014, and signed the 2012 Profit Distribution Agreement and the 2015

  Liquidation Agreement on behalf of Graña. In October 2018, former Odebrecht executive Carlos

  Nostre testified that Hierro knew about the bribes for the Lima Metro project, knew that Graña

  was contributing its proportional share of the bribes, and understood the accounting mechanism

  used to conceal the payments.

         48.     Juan Carlos Zevallos Ugarte (“Zevallos”) is a Peruvian public official who

  previously headed the Supervisory Organization for Investment in Transportation Infrastructure

  (in Spanish, Organismo Supervisor de la Inversión en Infraestructura de Transporte)

  (“OSITRÁN”). He was arrested on March 20, 2017 for providing fraudulent work progress

  certifications to the IIRSA South consortium in exchange for approximately $750,000 in bribes.

  Zevallos was arrested in March 2017 and is currently serving an 18-month preventative detention

  while he awaits trial on corruption and money laundering charges.

         49.     Luis Nava Guibert (“Nava”) served as the Presidential Secretary under President

  Alan García. He was enormously influential and frequently presented himself as “the man who

  opened the doors to [President] García.” According to Peruvian authorities, Nava accepted


                                                - 12 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 21 of 158 PageID #: 2038




  approximately $4.5 million in bribes to favor Odebrecht and expedite key processes related to the

  Lima Metro and IIRSA South projects. The payments were transferred into offshore accounts

  controlled by his son, José Nava Mediola, and by Peruvian businessman Miguel Atala.

         50.     Marcelo Odebrecht is a Brazilian billionaire and Odebrecht’s former CEO. He was

  arrested in 2015 and was accused of bribing ex-directors of Brazilian oil giant Petrobras for

  contracts. In March 2016, he was sentenced to 19 years in prison for money laundering and

  corruption. In December 2016, his sentence was reduced to 10 years in exchange for paying a

  fine, admitting guilt, and providing evidence to authorities.

         51.     Odebrecht is a Brazilian conglomerate consisting of diversified businesses in the

  fields of construction, engineering, chemicals, and petrochemicals. It is the holding company for

  Constructora Norberto Odebrecht S.A., the largest engineering and contracting company in Latin

  America, and, until recently, had a major operating presence in Peru where it conducted business

  through its subsidiaries including: (i) Odebrecht Latinvest Peru Ductos, S.A.; (ii) Inversiones en

  Infrastructura de Transporte por Ductos S.A.C.; (iii) Odebrecht Peru Ingeniería y Construcción

  S.A.C.; and (iv) Constructora Norberto Odebrecht S.A., Sucursal Del Peru.

         52.     Richard Concepción Carhuancho (“Judge Concepción”) is a Peruvian judge of the

  National Criminal Chamber (in Spanish, Sala Penal Nacional). At all relevant times herein, Judge

  Concepción headed the First Court for Preliminary Investigation Proceedings (in Spanish, Juez del

  Primer Juzgado de Investigacion Preparatoria Nacional). Judge Concepción has overseen most

  of the proceedings in Peru relating to the Odebrecht bribery scandal, and ordered the provisional

  arrests of numerous criminal defendants implicated in the alleged bribery, including, inter alia,

  Defendants José Graña and Hernando Graña.




                                                 - 13 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 22 of 158 PageID #: 2039




         53.     Santiago Andrés Chau Novoa (“Chau”) is a Peruvian public official who served as

  a member of the bidding committee for both phases of Line 1 of the Lima Metro. Chau accepted

  $800,000 of bribes to award the contracts for both phases of Line 1 to the Electric Train

  Consortium (i.e., Odebrecht and Graña).

         54.     Mariella Huerta Minaya served as the president of the bidding committee for the

  second phase of Line 1 of the Lima Metro, and accepted a $400,000 bribe to favor the Electric

  Train Consortium in the bidding process.

         55.     Sergio Nogeuira Panicali (“Nogueira”) is a former Odebrecht official who served

  as the secretary of CONIRSA, the construction entity formed by Odebrecht, Graña, and two other

  construction companies to construct the IIRSA South highway. On February 19, 2019, Nogueira

  testified that Graña knew about the bribes paid by Odebrecht for the IIRSA South project.

  V.     DEFENDANTS’ FRAUDULENT SCHEME AND COURSE OF CONDUCT

         A.      Odebrecht Paid, and Graña Contributed, Millions of Dollars in Bribes
                 to Corrupt Public Officials to Win Major Public Works Projects

         56.     Since 2005, Graña and Odebrecht were both members of the consortia involved in

  several major infrastructure and construction projects in Peru. To win the contracts for these

  projects, Odebrecht made millions of dollars of illegal payments to Peruvian public officials, of

  which Graña was aware and contributed its proportional share.

         57.     The bribes were funded by enormous cost overruns, which were achieved by

  modifying the terms of the original contracts through fraudulent addenda and by arranged

  arbitrations. Smaller bribes were paid to public officials, as necessary, to achieve these goals.

         58.     The bribes were not paid in lump sum payments at the time of the agreement.

  Rather, Odebrecht would make payments pursuant to fictitious contracts in installments as each

  project progressed and as payments were approved by the Peruvian government.

                                                 - 14 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 23 of 158 PageID #: 2040




          59.     At that point, the minority stakeholders in the consortia (such as Graña) were also

  required to reimburse Odebrecht for their proportional share of the bribe. The relative portion of

  each stakeholder’s bribe was paid to Odebrecht through the receipt of differential dividends – in

  other words, increased dividends paid to Odebrecht relative to Odebrecht’s equity interest in the

  concession, and reduced dividends paid to the minority stakeholders relative to their respective

  equity interests.

          60.     These differential dividend payments were documented in shareholder meeting

  minutes and profit distribution agreements, by reference to purported “additional risks” that

  Odebrecht incurred on behalf of, and for the benefit of, the consortia. This scheme was described

  in the July 2017 edition of the Brazilian magazine Piaui, as follows:

          [T]he owners of the Peruvian construction companies who joined the Interoceanic
          consortium were informed about the agreement and at the end of each year they
          contributed their share in the bribe. The value was deducted from the annual
          dividends and was recorded in the consortium balance sheets under the “additional
          risk” item assumed by Odebrecht on behalf of the other companies.

          61.     Likewise, an article in the November 24, 2017 edition of Hildebrandt entitled

  “Odebrecht Falls on GyM” (in Spanish, Odebrecht Cae Sobre GyM) describes how the minority

  stakeholders would reimburse Odebrecht for their proportional shares of the illicit payments,

  reporting, in pertinent part, as follows:

          Odebrecht was in charge of carrying out the payment of bribes, and at the end of
          the year, when the balance sheets were presented, received from its partners their
          proportional part of the bribes.

          The Brazilian builder left nothing to chance, and charged up to the very last cent,
          from the bribes properly said to the “complementary expenses” that triangulating
          the transfers of cash in its long travels through offshore countries and tax havens.
          The total sums were discounted from the annual dividends of the consortiums,
          and entered under the heading “additional risks.”3


  3
          See Exhibit 1.

                                                 - 15 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 24 of 158 PageID #: 2041




         B.      The Lima Metro Project

                 1.      Description of the Project

         62.     The Lima Metro project involved the design and construction of Line 1 of Lima’s

  rapid transit metropolitan railway. The construction of the Lima Metro originally commenced

  during President García’s first presidency in 1986, but was abandoned midway as the country’s

  economy plunged into a deep economic and social crisis. When President García regained the

  presidency in 2006, the completion of the Lima Metro, which was widely considered to be

  emblematic of his first failed presidency, was a top priority.

         63.     The García administration initially presented the Lima Metro project as a private

  investment opportunity. Peru’s Agency for the Promotion of Private Placement, ProInversión,

  conducted two rounds of private tenders, but failed to secure any private investors, given the

  difficulties of securing financing for a project of that scope.

         64.     By the end of 2008, President García was very worried that he still had not secured

  a bidder for the project.

         65.     In December 2008, Jorge Cuba was appointed as a special advisor to the Ministry

  of Transportation and Communication to work on the Lima Metro project. Cuba promptly

  convened a meeting with the leading construction companies with operations in Peru and asked

  which company was capable of completing the project before García left office – which was

  approximately 18 months later. Odebrecht’s representative at the meeting, Carlos Nostre, was the

  only one who responded, and confidently stated that Odebrecht could meet the deadline.

         66.     Cuba subsequently met with President García and informed him that Odebrecht

  might be the solution to his problem.

         67.     Then, on February 19, 2009, while traveling to southern Peru to inspect the status

  of another project, President García expressed to Barata his desire to inaugurate the Lima Metro
                                                  - 16 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 25 of 158 PageID #: 2042




  before he left office, and asked what needed to be done for Odebrecht to become involved. Barata

  stated that the Lima Metro project should be reconfigured as a government-funded public works

  project.

          68.      President García sprang into action. That same evening, President García convened

  the Council of Ministers and signed Emergency Decree No. 032-2009 (the “Emergency Decree”),

  which redefined the Lima Metro project as a public works project, transferred control of the project

  to the Ministry of Transportation and Communication, and directed the Ministry of Economy and

  Finance to assign a budget to the project. The Emergency Decree was approved on February 28,

  2009.

          69.      On March 11, 2009, Jorge Cuba was appointed as the Vice Minister of

  Transportation and Communication.         Shortly thereafter, the Ministry of Transportation and

  Communication created a bidding and technical committee for the new project, and appointed

  Edwin Luyo Barrientos and Mariella Huerta Minaya to the panel.

          70.      The newly created committee then reformulated the technical specifications for the

  project, and issued a tender to accept bids for the design and construction of Line 1, now a public

  works project.

          71.      Odebrecht and Graña formed an entity called the Electric Train Consortium to

  submit bids for the contracts for Line 1 of the Lima Metro. Stock ownership in the Electric Train

  Consortium was awarded as follows: Odebrecht (67%), and Graña (33%).

          72.      In December 2009, the Bidding Committee determined that the Electric Train

  Consortium met 100% of the technical qualifications for the project, and awarded it the contract

  for the construction of the first phase of Line 1, valued at $410 million. Work on the line started

  in March 2010 and included the construction of nine new stations and the installation of new


                                                 - 17 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 26 of 158 PageID #: 2043




  electromechanical equipment for the entire 21.5 kilometer route. The first phase of Line 1 was

  completed in 2011, and opened for operations in early 2012.

         73.     On June 22, 2011, the Electric Train Consortium was awarded the contract for the

  construction of the second phase of Line 1, valued at over $600 million. The project was

  completed in May 2014, and opened for operation in July 2014.

         74.     The Electric Train Consortium then wound up its affairs and signed a final profit

  distribution and liquidation agreement in May 2015.

                 2.       The Bribes for the Lima Metro Project

         75.     The contract for the design and construction of Line 1 of the Lima Metro was

  awarded in two separate phases.

         76.     During the bidding process for the first phase of Line 1, Jorge Cuba approached

  Carlos Nostre (Odebrecht’s director for the Lima Metro project) and offered to support

  Odebrecht’s bid for the contract.

         77.     In exchange for his support, Cuba demanded a $1.4 million payment for himself,

  and additional payments of $400,000 each for Santiago Chau and Edwin Luyo, both of whom

  served as members of the Line 1, Phase I bidding committee.

         78.     To ensure that the Electric Train Consortium would be awarded the contract, Cuba

  proposed amending the technical specifications for the project to ensure that the Odebrecht-led

  consortium would be the most suitable for the project.

         79.     Carlos Nostre relayed Cuba’s proposal to Barata, who authorized the payment of

  the following bribes:

   NAME                POSITION                                          AMOUNT
   Jorge Cuba          Deputy Minister of Communications                 $1.4 million
   Edwin Luyo          Member of Lima Metro Bidding Committee            $400,000

                                               - 18 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 27 of 158 PageID #: 2044




      Santiago Chau      Member of Lima Metro Bidding Committee            $400,000
      TOTAL:                                                               $2.2 million
           80.     Odebrecht also made illegal payments to win the concession for Line 1, Phase II,

  of the Lima Metro, as follows:

      NAME                       POSITION                                       AMOUNT
      Jorge Cuba                 Deputy Minister of Communications              $5 million
      Edwin Luyo                 Member of Bidding Committee for Line 1, $1 million
                                 Phase II
      Jesus Munive Taquia & Additional Members of the                 Bidding $1 million
      Jorge Menacho Perez   Committee for Line 1, Phase II                    collectively
      Santiago Chau              Member of Lima Metro Bidding Committee         $400,000
      Mariella Huerta Minaya     President of Bidding Committee for Line 1, $400,000
                                 Phase II
      TOTAL:                                                                    $7.8 million

           81.     The payments to Jorge Cuba were made in installments throughout the life of the

  Lima Metro project to accounts in the Private Bank of Andorra held by various offshore entities

  controlled by Cuba and his family members, including, inter alia, the following:

                   (a)    On December 7, 2011, Odebrecht transferred $1 million to Hispamar

  International Corp. (“Hispamar”), an offshore entity controlled by Cuba’s nephew, Víctor Enrique

  Muñoz Cuba.4

                   (b)    On August 1, 2012, Odebrecht transferred $200,000 to Hispamar.

                   (c)    On July 11, 2013, Odebrecht transferred $495,000 to Hispamar.

                   (d)    On July 31, 2013, Odebrecht transferred a total of $1 million to Hispamar.

                   (e)    On April 11, 2014, Odebrecht transferred $1 million to Hispamar.




  4
           In September 2017, Cuba’s nephew was arrested for money laundering and placed in pre-
  trial detention for an 18-month period.

                                                 - 19 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 28 of 158 PageID #: 2045




                    (f)    On January 21, 2015, Odebrecht transferred $200,000 to an offshore

  account held by Notrex Holding, Inc., a Panamian entity controlled by Cuba.

                    (g)    Between January and July 2015, Odebrecht made six transfers to Notrex

  Holding totaling $685,000.

                    (h)    An additional $400,000 was transferred to another Bank of Andorra account

  controlled by Julson International S.A., another offshore entity controlled by Cuba.

          82.       The payments to Luyo were made in installments throughout the life of the Lima

  Metro project to accounts in the Private Bank of Andorra held by offshore entities controlled by

  Luyo, including, inter alia, the following:

                    (a)    On April 19, 2012, Odebrecht transferred $700,000 to an account held by

  Oblong International Inc. (“Oblong”), an offshore entity controlled by Luyo and Mariella Huerta

  Minaya.

                    (b)    On July 11, 2013, Odebrecht transferred $196,000 to Oblong.

                    (c)    On April 11, 2014, Odebrecht transferred $304,000 to Oblong.

          83.       In total, Odebrecht spent approximately $24 million to win the Lima Metro project.

  Approximately $13.5 million (55% of the total) was used to pay bribes to public officials. The

  other 45% of the total allocation was used to camouflage the bribe through offshore companies,

  fictitious contracts, and all applicable taxes.

                    3.     Cost Overruns for the Lima Metro

          84.       The Emergency Declaration created special procedures for the execution of the

  Lima Metro project. In particular, it provided the contractor with the right to modify the price of

  the contract via an addendum if its actual costs exceeded the contractor’s bid by more than 20%.

          85.       The Electric Train Consortium used this provision to generate the funds needed to

  pay the bribes.
                                                    - 20 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 29 of 158 PageID #: 2046




          86.     The contract for the first phase of Line 1, for example, was initially set at S/. 1.265

  billion. The Consortium incurred incredible cost overruns, and increased the cost of the project

  by S/. 336 million, or 26.56%. The final cost was S/. 1.601 billion.

          87.     Likewise, the contract for the second phase of Line 1 was originally valued at

  S/. 1.601 billion. The Consortium successfully generated an additional S/. 828 million – a 51.72%

  increase – resulting in a final cost of S/. 2.429 billion.

                  4.      The Bribes for the Lima Metro Project Are Documented in the
                          Consortium’s Profit Distribution Agreements

          88.     Graña, the sole minority stakeholder in the project, was required to reimburse

  Odebrecht for its proportional share of the bribes, which it accomplished by assigning a percentage

  of its proceeds to Odebrecht as compensation for the “additional risks” Odebrecht incurred for the

  benefit of the consortium.

                          a.      The 2012 Profit Distribution Agreement

          89.     On February 29, 2012, Graña and Odebrecht entered into an agreement entitled

  “Agreement for the Distribution of Results of the Electric Train Consortium,” formalizing the

  distributions for profits for the Lima Metro consortium as of December 31, 2011 (the “2012 Profit

  Distribution Agreement”).5

          90.     The Electric Train Consortium realized net profits of S/. 128,317,005

  (approximately $47,913,448), and approved the partial distribution of S/. 97,381,813.30

  (approximately $36,362,277) which was distributed as follows:

                 Interest in            Amount Earned          Percentage          Amount
                 Consortium                                    Received            Received



  5
         A certified translation of the 2012 Profit Distribution Agreement, along with the original
  version, is annexed hereto as Exhibit 2.

                                                   - 21 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 30 of 158 PageID #: 2047




   Odebrecht     67%                   S/.65,245,814        70.5%                S/. 68,245,814
                                       $24,362,725.59                            $25,635,405.29
   Graña         33%                   S/32,135,998         29.5%                S/. 28,727,634
                                       $11,999,551.41                            $10,726,871.72

           91.    Put differently, Graña yielded 10.6% of its profits to Odebrecht – or approximately

  $1,272,679.70 of the $11,999,551.41 to which it was entitled.

           92.    The 2012 Profit Distribution Agreement justified the distribution of differential

  dividends based on Odebrecht’s assumption of “additional risks”:

           The Consortium Members, having analyzed the profit and loss account obtained by
           the Consortium based on the Financial Statements approved by the Administrative
           Technical Committee (CTA, Comité Técnico Administrativo), which in turn
           approved the Profit or Loss Sharing, by means of the minutes dated February 29,
           2012, agree as follows:

           i.     The Consortium Members recognize that, as of December 31, 2011, the
           cumulative profit of the Electric Train Consortium amount to S/. 128,317,540.66
           (One Hundred and Twenty-Eight Million Three Hundred and Seventeen Thousand
           Five Hundred and Forty-Six, and 66/100 Nuevos Soles);

           ii.    Additionally, the Parties recognize that Constructora Norberto Odebrecht
           S.A. Sucursal del Peru has assumed additional risks to those it would be
           responsible for due to its participation in the Consortium, in the execution of the
           Construction Works entrusted to the Consortium.

           ii.    In this sense, considering that the role of Constructora Norberto
           Odebrecht S.A. Sucursal del Peru has been instrumental in obtaining the profit
           of the Consortium, assuming even additional risks, it is appropriate that it
           receives a higher percentage than its share of the profits of the Consortium as of
           December 31, 2011.

           93.    The 2012 Profit Distribution Agreement was signed on behalf of Graña by: (i) Juan

  Manuel Lámbarri Hierro; and (ii) Defendant Hernando Graña.

           94.    Odebrecht’s former Institutional Relations Manager, Raymundo Trindade, signed

  the 2012 Profit Distribution Agreement on behalf of Odebrecht.




                                                 - 22 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 31 of 158 PageID #: 2048




                            b.      The 2015 Liquidation Agreement

              95.    On May 4, 2015, Graña and Odebrecht entered into an agreement entitled

  “Agreement for the Distribution and Liquidation of Results of the Electric Train Consortium,”

  which formalized the final liquidation of the Lima Metro concession (the “2015 Liquidation

  Agreement”).6

              96.    The Electric Train Consortium approved the final distribution of S/. 39,018,326

  (approximately $12,474,687) as of April 30, 2015, which was distributed as follows:

                    Interest in          Amount Owed          Percentage           Amount
                    Consortium                                Received             Received
      Odebrecht     67%                  S/. 23,519,749.01    89.97%               S/. 35,104,103
                                         $8,358,040.29                             $11,223,256.92
      Graña         33%                  S/. 12,876,047.58    10.03%               S/. 3,914,326
                                         $4,116,646.71                             $1,251,211.11

              97.    Graña thus surrendered a staggering 69.6% of its profits to Odebrecht based on

  Odebrecht’s purported assumption of “additional risks.” Of the $12,474,687 distributed pursuant

  to the 2015 Liquidation Agreement, Graña agreed to receive just 10.03% ($1,251,211.11) instead

  of 33.3% ($4,116,646.71).

              98.    The 2015 Liquidation Agreement justified the distribution of differential dividends

  based on Odebrecht’s assumption of “additional risks,” stating as follows

              CLAUSE THREE.- DISTRIBUTION OF PROFITS

              The Consortium Members, having analyzed the profit and loss account obtained by
              the Consortium based on the Financial Statements approved by the Administrative
              Technical Committee (CTA, Comité Técnico Administrativo), which in turn
              approved the Profit or Loss Sharing, by means of the minutes dated May 04, 2015,
              agree as follows:



  6
         A certified translation of the 2015 Liquidation Agreement, along with the original version,
  is annexed hereto as Exhibit 3.

                                                    - 23 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 32 of 158 PageID #: 2049




         i.    Approving the distribution of the final profit of the Electric Train
         Consortium, amounting to S/. 39,018,326.56 (Thirty-Nine Million Eighteen
         Thousand Three Hundred and Twenty-Six and 56/100 nuevos soles).

         ii.    Additionally, the Parties recognize that [Construstructora Norberto
         Odebrecht S.A. Sucursal del Peru] has assumed additional risks to those it would
         be responsible for due to its participation in the Consortium, in the execution of
         the Construction Works entrusted to the Consortium.

         iii.   In this sense, considering that the role of [Construstructora Norberto
         Odebrecht S.A. Sucursal del Peru] has been instrumental in obtaining the profit
         of the Consortium, assuming even additional risks, it is appropriate that it
         receives a higher percentage than its share of the profits of the Consortium as of
         April 30, 2015, profit that amounts to S/. 35,104,013.53 (Thirty-Five Million One
         Hundred and Four Thousand and Thirteen and 53/100 Nuevos Soles).

         99.    The 2015 Liquidation Agreement was signed on behalf of Graña by: (i) Lámbarri;

  and (ii) Hernando Graña, and on behalf of Odebrecht by Raymundo Trindade.

         100.   In total, Graña’s share of the bribes for the Lima Metro contract, as represented by

  payments to Odebrecht for so-called “additional risks,” was approximately $9 million.

         C.     Odebrecht Paid, and Graña Contributed, Bribes to Win the Contract
                for the Construction of Sections 2 and 3 of the IIRSA South Highway

                1.         The IIRSA South Project

         101.   The IIRSA South project involved the construction, maintenance, and conservation

  of two road tranches of the IIRSA South highway system.

         102.   In early 2005, the Peruvian government announced a tender for the construction,

  operation, and maintenance of Sections 2 and 3 of the IIRSA South highway system.

         103.   A consortium called Concesionaria Interoceanica Sur Tramos 2 y 3, S.A., was

  formed by Odebrecht, Graña, JJC Contratistas Generales S.A. (“JJC”), and Ingenieros Civiles y

  Contratistas Generales S.A. (“ICCGSA”), to present a bid for the project, and was awarded the

  contract in June 2005.




                                               - 24 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 33 of 158 PageID #: 2050




         104.    A construction entity called CONIRSA S.A. was created to construct the 656-

  kilometer highway system. Stock ownership in CONIRSA was awarded as follows: Odebrecht

  (70%), Graña (18%), JJC (7%), and ICCGSA (5%).

         105.    The Shareholders Agreement for the IIRSA South concession gave Graña and the

  other minority stakeholders the authority to “jointly appoint the person who will act as the

  Administration and Finance Manager.” The minority stakeholders ultimately appointed Fernando

  Almenara, a Graña employee, to serve as the Administration and Finance Manager.

         106.    Graña initially had no decision-making authority, however, because the

  Shareholders Agreement required a supermajority vote of 82% for certain major corporate actions.

  Based on this provision, Graña, which held just 18% of all shares, was effectively excluded from

  the decision-making process.

         107.    In 2006, however, during a General Meeting of Shareholders, the shareholders

  resolved to provide Graña with a voice in the decision-making process.        To that end, the

  shareholders approved the transfer of a 1% interest from ICCGSA to Graña “due to the different

  commercial and operational benefits that such operation would entail to the participating

  companies.” The minutes of the meeting, however, do not describe the expected “commercial and

  operational benefits.” Furthermore, the transfer was entirely gratuitous, and Graña never paid

  ICCGSA any consideration for the transfer of that critical 1% interest.

         108.    Following the transfer, stock ownership in both the concessionaire entity and

  CONIRSA was as follows: Odebrecht (70%), Graña (19%), JJC (7%), and ICCGSA (4%).

                 2.     The Bribes for the IIRSA South Project

         109.    On August 26, 2004, Barata, Marcelo Odebrecht, and then-President Toledo met at

  Peru’s Government Palace to discuss the IIRSA South project. While they were at the Palace, Avi

  Danon, President Toledo’s head of security, approached Barata as an intermediary of President
                                                - 25 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 34 of 158 PageID #: 2051




  Toledo and offered to support Odebrecht’s bid for IIRSA South, Sections 2 and 3, in exchange for

  bribes.

            110.    Thereafter, in November 2004, a meeting was held in the presidential suite of the

  Marriott Hotel in Rio de Janeiro, Brazil, between, inter alia, Barata, Joséf Maiman, and President

  Toledo. During the meeting, Barata agreed to pay $35 million for the IIRSA South project, which

  would be deposited in various offshore accounts controlled by Maiman.

            111.    The bribe was paid in installments between 2006 and 2010.

            112.    On January 18, 2005, Barata entered into a Memorandum of Agreement with the

  Merhav Group, an entity controlled by Maiman, pursuant to which the Merhav Group supported

  Odebrecht’s bid for the IIRSA North and IIRSA South projects in exchange for 6% of the total

  contract value.

            113.    On July 14, 2005, the parties executed an addendum clarifying that Maiman’s

  commission would be $34.3 million, an amount equivalent to 6.72% of the total value of the

  contracts for the IIRSA South project. By that date, the contract for the IIRSA North project had

  already been awarded to the Odebrecht-led consortium.

            114.    In November 2005, Barata and Merhav executed a second addendum which

  established a 24-installment payment schedule for the bribes, commencing as of June 30, 2006.

            115.    Thus, to win the IIRSA South concession, Odebrecht made corrupt payments to

  President Toledo totaling $31 million. The first $4 million was delivered while Toledo was still

  in office. After Toledo left office in July 2006, Odebrecht paid an additional $27 million to the

  former president. The payments were made both in cash and by over 600 wire transfers to offshore

  bank accounts controlled by Maiman.




                                                  - 26 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 35 of 158 PageID #: 2052




                 3.      Bribes to Obtain Fraudulent Work Progress Certifications
                         Needed to Obtain Financing

         116.    The Odebrecht-led IIRSA South consortium had a negative cash flow and could

  not obtain the financing it needed to continue the work uninterrupted. The solution was to pay

  bribes to obtain the documentation needed to obtain financing.

         117.    In 2007, Odebrecht paid $750,000 to Juan Carlos Zevallos (“Zevallos”), who was

  then the head of Peru’s Supervisory Board for Investment in Public Transport Infrastructure

  (“OSITRAN”), to issue “Work Advance Certifications” (“CAOs”) affirming that the work was

  progressing on schedule.

         118.    The consortium submitted the CAOs to Peru’s Ministry of Transportation to receive

  Certificates of Payment Recognition of the Annual Payment for Work (“CPRAO”).

         119.    The CPRAOs were then brought to banks and other financial institutions to receive

  financing and other resources necessary to continue the project.

         120.    Between 2007 and 2009, Zevallos issued 18 CAOs. Barata testified that the pace

  of the work immediately picked up after the bribe was paid.

         121.    Zevallos was arrested in March 2017 and, in February 2018, was placed in

  preventative detention.

         122.    On April 9, 2019, the Peruvian prosecution moved to incorporate Graña as a civilly

  liable third party in the investigation. The application is still pending.

         123.    This bribe to Zevallos is qualitatively different than the other bribes alleged herein.

  Whereas the bribe to President Toledo was necessary to win the contract in the first place, this

  bribe to Zevallos was used to help facilitate the completion of the project.




                                                  - 27 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 36 of 158 PageID #: 2053




                 4.      The Bribes to President García to Facilitate the Smooth
                         Completion of the IIRSA South Project

         124.    When President García took office in 2006, the IIRSA South project was already

  underway.

         125.    To facilitate the smooth completion of the project, Odebrecht paid $1.3 million to

  President García and an additional $3 million to Nava, President García’s secretary.

         126.    The payments to President García were transferred into an account in the Private

  Bank of Andorra held by Amarrin Investments Inc., a shell entity controlled by Miguel Atala

  Herrera (“Atala”). On April 26, 2019, Atala confessed that President García was the ultimate

  beneficiary of these bribes, and that he delivered the funds to President García in $20,000 or

  $30,000 increments until 2018.

         127.    According to Peruvian authorities, the payments to Nava were made between 2006

  and 2009, and were transferred into offshore accounts controlled by his son, José Nava Mendiola,

  and by Peruvian businessman Miguel Atala.

                 5.      Odebrecht Bribed Arbitrators to Obtain Favorable
                         Arbitration Awards and Generate Fraudulent Cost Overruns

         128.    Odebrecht commenced numerous arbitration proceedings throughout the duration

  of the IIRSA South project, claiming that the technical files approved by the Peruvian authorities

  failed to anticipate key services relating to the project, and that additional funding was needed to

  complete the works.

         129.    During the construction of Section 2 of the IIRSA South project, for example,

  Odebrecht commenced an arbitration claiming that the technical specifications for the project

  (which were prepared by Odebrecht) did not include provisions for road maintenance. The

  arbitration panel determined that road maintenance was indispensable to the project and awarded

  Odebrecht an additional $7 million.
                                                 - 28 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 37 of 158 PageID #: 2054




          130.    Jorge Horacio Cánepa Torre (“Cánepa”) is an arbitrator of the Chamber of

  Commerce of Lima (“CCL”) who was selected by Odebrecht in numerous such arbitrations to

  justify its cost overruns.

          131.    Odebrecht selected Cánepa because it knew that Cánepa would vote in Odebrecht’s

  favor. Indeed, in 2012, Cánepa met with Odebrecht executive Ronny Loor Campoverde (“Loor”)

  to discuss the status of 13 arbitrations relating to the IIRSA South project.

          132.    Loor offered Cánepa 1% of the total amount recovered in the arbitrations in

  exchange for Cánepa’s commitment to use his best efforts to help Odebrecht prevail in those

  proceedings. Cánepa was also instructed to inform Odebrecht if another panelist was prepared to

  rule against Odebrecht, so that an “incentive” could be offered to change the vote.

          133.    Odebrecht prevailed in ten of the thirteen proceedings, and paid Cánepa $1.4

  million. The funds were wired to an account in the Bank of Andorra through an offshore shell

  company called Maxcrane Finance S.A.

          134.    In April 2013, Cánepa informed Loor than an arbitrator named Rondol Campos

  (“Campos”) was prepared to vote against Odebrecht in a claim related to the IIRSA South project.

  Cánepa persuaded Campos to change his vote, and Loor received three cash payments totaling

  $20,000. Thereafter, on April 29, 2019, the panel issued a unanimous award in favor of Odebrecht.

          135.    In total, Cánepa was involved in 19 different arbitrations pertaining to the IIRSA

  South project. He voted in Odebrecht’s favor on 16 such occasions, thereby benefitting Odebrecht

  and its consortium partners in excess of S/. 500 million (over $150 million).7




  7
          All currency conversions are calculated using the exchange rate as of the relevant date.

                                                 - 29 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 38 of 158 PageID #: 2055




         136.    Several arbitral awards relating to the IIRSA South project were made during the

  Class Period, including the awards on: (i) September 3, 2013; (ii) October 16, 2013; (iii) January

  23, 2014; and (iv) February 3, 2014.

         137.    In exchange for his efforts, Odebrecht transferred over $3 million to Cánepa. In

  March 2018, he was restricted from leaving the country for 18 months.

         138.    Several Odebrecht officials have confirmed that Odebrecht paid bribes to Cánepa.

  On February 22, 2019, for example, Luiz da Rocha Soares, Odebrecht’s former international

  treasurer, testified before Peruvian prosecutors that Odebrecht paid $3 million in bribes to Cánepa

  in exchange for the favorable arbitration awards used to fund bribes.

         139.    In total, Odebrecht generated an additional $682 million in cost overruns for the

  IIRSA South project, as follows:

                 (a)    The contract for IIRSA South, Section II was initially valued at $263

  million. Odebrecht generated an additional $391 million in cost overruns, and collected a total of

  $654 million from the Peruvian state, a 149% increase above the contract price;

                 (b)    The contract for IIRSA South, Section III was originally valued at $395

  million. Odebrecht generated an additional $291 million, and collected a total of $686 million

  from the Peruvian government, a 74% increase above the contract price.

                 6.     Graña Documented the Bribes for the IIRSA South Project as
                        Payments for “Additional Risks”

         140.    The minority stakeholders of CONIRSA – Graña, JJC, and ICCGSA – were each

  required to reimburse Odebrecht for their proportional share of the bribes. The relative portion of

  each stakeholder’s bribe was paid to Odebrecht through the receipt of differential dividends – in

  other words, increased dividends paid to Odebrecht relative to Odebrecht’s 70% equity interest in




                                                - 30 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 39 of 158 PageID #: 2056




  the concession, and reduced dividends paid to the minority stakeholders relative to their respective

  equity interests.

           141.   At the IIRSA South Concession General Meeting of Shareholders held on June 1,

  2011, the members of the consortium approved the distribution of S/. 94,318,519 (approximately

  $34,246,584.73). Rather than being distributed in accordance with the shareholders’ respective

  equity interests, the profits were distributed as follows:

                  Interest in          Amount Owed             Percentage         Amount
                  CONIRSA                                      Received           Received
   Odebrecht      70%                  S/. 66,022,963.3        83.27%             S/. 78,539,030.77
                                       $23,972,609.31                             $28,517,131.10
   Graña          19%                  S/. 17,920,518.61       12.29%             S/. 13,479,985.23
                                       $6,506,851.09                              $4,208,905.26
   JJC            7%                   S/.6602296.33           1.55%              S/. 1,462,086.11
                                       $2,397,260.93                              $530,822.06
   ICCGSA         4%                   S/. 3,772,740.76        0.88%              S/. 836,014.95
                                       $1,369,863.39                              $301,369.95

           142.   Put differently, Graña agreed to a 35.32% reduction of its profits, and yielded

  approximately $2,297,945.83 of the $6,506,851.09 to which it was entitled, to Odebrecht.

           143.   The minutes explain that Odebrecht was entitled to a higher distribution because it

  had assumed “additional risks” on behalf of the consortium:

           2. Distribution of Profits and Approval of Dividends

           The Chairman submitted to the approval of the Meeting the decision to agree on
           the distribution of profits to the shareholders, taking into account the profits
           accumulated to be distributed as recorded in the Financial Statements as of the 2010
           year end approved in paragraph 1 above.

           The Chair proposed that, considering that the shareholder CONSTRUTORA
           NORBERTO ODEBRECHT S.A. had assumed additional risks due to the
           execution of the Construction Works charged to the Company and considering
           that its role had been decisive in obtaining the profits, assuming even additional
           risks, it was appropriate that it receives a greater percentage of the profits to be
           distributed. Additionally, the risks assumed by ODEBRECHT PARTICIPAÇÕES

                                                  - 31 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 40 of 158 PageID #: 2057




         E INVESTIMENTOS S.A. Therefore, it was unanimously agreed that the latter
         was to receive [a fee] according to the percentage of its share.8

         144.    The board minutes were signed by Gonzalo Rey on behalf of Graña, and by Jorge

  Barata and Eleuberto Antonio Martorelli on behalf of Odebrecht.

         145.    In total, Graña paid approximately $7 million for its share of the Odebrecht bribes

  that won them the IIRSA South project.

         D.      The Construction Club Cartel

         146.    The Construction Club was a cartel of Peruvian and foreign construction companies

  that, instead of competing with each other, colluded to share the public works contracts tendered

  by Provias Nacionale, an agency of the MTC, involving the construction, improvement,

  rehabilitation and maintenance of Peru’s National Road Network.

         147.    The Construction Club was made up of: (i) 30 Peruvian and foreign construction

  companies; (ii) a businessman and lobbyist named Rodolfo Prialé de la Peña (“Prialé”); and

  (iii) Carlos Eugenio García Alcázar, the Vice-Minister of Transportation.

         148.    Between 2011 and 2014, Graña was represented at the Construction Club by

  Nicolay Castillo Gutzalenko (“Castillo”), who served as the Company’s VP of Business

  Development. During that period, Graña was awarded at least one road maintenance contract by

  Provias. (Castillo is under a restraining order and is not permitted to leave Peru).

         149.    The scheme worked as follows: After the publication of public tenders on the

  Provias Nacional website, representatives of members of the cartel would hold a meeting with

  Prialé to determine which company would be the winning firm. The meetings would be held at

  various locations in San Isidro, Lima, including the Swissotel and the Balthazar restaurant.


  8
        A certified copy of the minutes of the IIRSA South, Section 2 General Shareholders’
  Meeting, along with the original version, is annexed hereto as Exhibit 4.

                                                 - 32 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 41 of 158 PageID #: 2058




         150.    Acting as a representative of the cartel, Prialé would convey the identity of the

  winner to Carlos García, who would ensure that the contract be delivered to that company.

         151.    The company that was awarded the project was then required to pay García and

  Prialé kickbacks equal to 2.92% of the total value of the contract.

         152.    García and Prialé are in the process of becoming effective collaborators, and have

  testified before Peruvian prosecutors on several occasions.

         153.    On February 22, 2019, during testimony before Peruvian prosecutors, Graña’s

  involvement in the cartel was confirmed by Raymundo Nonato Trindade Serra (“Trindade”), who

  served as Odebrecht’s Institutional Relations Manager during this period.

         154.    Trindade was involved in the Electric Train Consortium and signed many key

  documents on Odebrecht’s behalf, including, inter alia, the 2012 Profit Distribution Agreement

  and the 2015 Liquidation Agreement. On February 18, 2019, Trindade executed an effective

  collaboration agreement with the Peruvian authorities. On February 22, 2019, Trindade testified

  that Graña was a member of the Construction Club, a cartel of construction companies, lobbyists

  and government officials that would determine, in advance, the outcome of the competitive bidding

  process for public works projects in Peru.

         E.      The Southern Gas Pipeline Project

         155.    The Gasoducto Sur Peruano (“GSP”) project involved the construction and

  operation of the Southern Peru Gas Pipeline, which would transport natural gases from central

  Peru to the Pacific coast.

         156.    In June 2014, the GSP concession was awarded to a consortium comprised of

  Odebrecht and Enagás Internacional, S.L.U. (“Enagás”). GSP then entered into an agreement with

  Consorcio Constructor Ductos del Sur (“CCDS”), a construction consortium formed by a group of

  Odebrecht companies, for CCDS to perform works required for the GSP project.
                                                 - 33 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 42 of 158 PageID #: 2059




         157.    In August and September 2015, Graña and Odebrecht executed a memorandum of

  understanding and addendum, by which Graña, through its subsidiary Negocios del Gas S.A.,

  joined GSP as a minority shareholder with 20% of stock ownership and acquired a 29% interest in

  the construction consortium, CCDS.9

         158.    As a result, Odebrecht retained a 55% ownership stake in GSP, with Enagás (25%)

  and Graña (20%) as minority shareholders. After Graña acquired an interest in CCDS, Odebrecht

  and Graña had ownership stakes of 71% and 29%, respectively.

         159.    In April 2016, the Brazilian authorities began investigating Odebrecht for its

  involvement in corrupt activities in Brazil. As a result, the Peruvian banks decided to withhold

  financing for the GSP concession unless Odebrecht sold its stake in the concession.

         160.    Odebrecht’s efforts to divest were unsuccessful, and, in November 2016, Graña

  announced that the only serious purchaser had officially backed out of talks to purchase

  Odebrecht’s shares in the GSP, making it inevitable that the consortium would be unable to meet

  its financing deadline.

         161.    On January 24, 2017, following the consortium’s failure to meet a key financing

  deadline, the Peruvian government terminated the GSP concession.

         F.      The Truth Begins to Emerge: Odebrecht Confesses to Paying Bribes
                 to Win Public Infrastructure Contracts in Peru

         162.    In May 2014, Brazilian authorities initiated a sprawling money laundering and

  corruption probe codenamed Operation Car Wash (in Portuguese, Operação Lava Jato). Though

  it initially began as a local money laundering investigation, Operation Car Wash rapidly “built

  momentum on the testimony of informants and an avalanche of plea bargains as those caught in


  9
         Notably, Graña decided to partner up with Odebrecht less than six months after the latter’s
  chairman was arrested for corruption-related offenses, including bribery.

                                                - 34 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 43 of 158 PageID #: 2060




  the net of justice” began to cooperate with the government. 10 By March 2016, Operation Car

  Wash, already in its twenty-sixth phase, turned its focus to Odebrecht’s operations in Brazil.

         163.    On December 21, 2016, Odebrecht and Braskem pled guilty to a one-count criminal

  Information charging them with conspiracy to violate the anti-bribery provisions of the FCPA, and

  agreed to pay a combined criminal penalty of approximately $3.5 billion (the “Odebrecht Plea

  Agreement”). See United States v. Odebrecht S.A., Cr. No. 16-643, Plea Agreement, available at

  https://www.justice.gov/opa/press-release/file/919916/download (last visited Apr. 3, 2019).

         164.    The Odebrecht Plea Agreement described Odebrecht’s massive bribery and bid-

  rigging scheme in detail. Between 2001 and 2016, Odebrecht and its co-conspirators paid

  approximately $788 million in bribes to government officials, their representatives, and political

  parties to illegally secure lucrative contacts in multiple countries, with billions of dollars of ill-

  gotten benefits to Odebrecht and its co-conspirators.

         165.    In particular, Odebrecht confessed to paying millions of dollars of bribes to win at

  least two public infrastructure projects in Peru. The Odebrecht Plea Agreement describes these

  payments as follows:

         In or about and between 2005 and 2014, Odebrecht made and caused to be made
         approximately $29 million in corrupt payments to government officials in Peru in
         order to secure public works contracts. Odebrecht realized benefits of more than
         $143 million as a result of these corrupt payments.

         For example, in or about 2005, Odebrecht participated in a tender for a government
         infrastructure project. During the tender process, an Odebrecht employee was
         approached by an intermediary of a high-level government official in the Peruvian
         government, who offered to support Odebrecht’s bid, if, in the event that Odebrecht
         was awarded the projected, it would make corrupt payments benefitting the
         government official. The payments were agreed to be paid through companies
         owned by an intermediary who had a relationship with the government official.

  10
          See Miami Herald, Brazil engulfed in a corruption scandal with plots as convoluted as a
  telenova, available at http://www.miamiherald.com/news/nation-world/world/americas
  /article171222962.html (last visited May 9, 2019).

                                                  - 35 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 44 of 158 PageID #: 2061




         After the initial conversations with the intermediary, the Odebrecht employee
         participated in several meetings, some of which were attended by the government
         official. Odebrecht won the tender and made corrupt payments totaling
         approximately $20 million from approximately 2005 to 2008 to specific companies,
         as directed by the intermediary, with unrecorded funds from the Division of
         Structured Operations.

         Furthermore, in or about 2008, Odebrecht bid on a government transportation
         contract in Peru. In order to influence the bid committee to help Odebrecht secure
         the contract, Odebrecht agreed to pay $1.4 million to a high-level government
         official in the Peruvian government and members of the tender committee for the
         project. In or about 2009, Odebrecht won the contract, valued at approximately
         $400 million. Odebrecht made the corrupt payments, which were approved by
         Odebrecht Employee 6, with unrecorded funds from the Division of Structured
         Operations.

         166.    Although it did not mention Graña by name, the Odebrecht Plea Agreement

  indirectly implicated Graña in the bribery. Indeed, as a foreign company, Odebrecht was required

  to partner with local Peruvian companies to compete for public infrastructure projects. Graña, one

  of the oldest and most prominent engineering and construction companies in Peru, was a key

  member of the consortia organized by Odebrecht to present bids for public infrastructure projects

  in 2005 (i.e., the IIRSA South concession) and 2008 (i.e., the concession for Line 1 of the Lima

  Metro).

                 1.     The Peruvian Authorities Launch an Investigation into
                        Odebrecht’s Peruvian Partners; Graña Repeatedly Denies
                        Involvement in the Bribery Scheme

         167.    The Peruvian authorities reacted swiftly to the Odebrecht Plea Deal. On January 2,

  2017, Peru’s Attorney General announced the formation of a special prosecution task force to

  investigate corruption linked to Odebrecht’s operations in Peru. Days later, on January 5, 2017,

  the Attorney General’s office announced that it reached a preliminary agreement with Odebrecht,

  pursuant to which Odebrecht agreed, inter alia, to cooperate with the Peruvian authorities in

  exchange for immunity.



                                                - 36 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 45 of 158 PageID #: 2062




             168.   At the same time, then-President Pedro Pablo Kuczynski directed Peru’s

  comptroller to launch an investigation into the tender for the GSP project, warning that he would

  terminate the GSP contract if Odebrecht’s statements regarding its Peruvian operations proved to

  be true.

             169.   By January 7, 2017, it was widely reported in Peruvian news outlets that Odebrecht

  had agreed to identify the public officials to whom it paid bribes. Three days later, on January 10,

  2017, the anti-corruption task force petitioned the Public Ministry for leave to depose 75 different

  individuals suspected of being involved in crimes in Peru, including, inter alia, four former

  Peruvian presidents, former Odebrecht CEO Marcelo Odebrecht, and Odebrecht’s former director

  of operations in Peru, Jorge Barata.

             170.   On January 11, 2017, Peru’s comptroller general issued a statement on irregularities

  detected in infrastructure contracts awarded to Odebrecht. According to Reuters, “[i]irregularities

  detected [in infrastructure projects awarded to Odebrecht] include unjustified cost overruns,

  improperly forgiven penalties for breaking contractual obligations and higher price tags for

  projects that competitors offered to do cheaper[.]”

             171.   On January 12, 2017, Defendant Alvarado, Graña’s then-CEO, was interviewed by

  Peruvian news magazine Caretas to discuss the Odebrecht scandal.              During the interview,

  Defendant Alvarado called the partnership with Odebrecht a “mistake,” and disclaimed any

  knowledge or involvement in the bribery, stating that “we were never aware of any act of

  corruption that occurred in any of the projects.”

             172.   In addition, in response to an inquiry from the Lima Stock Exchange that asked the

  Company to disclose “any fact that may be affecting [its] stock prices,” Graña stated that “we have

  no knowledge of any relevant information that could directly affect or is directly affecting the price


                                                   - 37 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 46 of 158 PageID #: 2063




  of our shares.” Graña disclosed this correspondence on a Form 6-K filed with the SEC on January

  12, 2017.

         173.    These assurances, however, did little to assuage the cloud of suspicion hovering

  over Graña. On January 17, 2017, in an interview with Radio San Borja,11 Peruvian prosecutor

  Amado Enco Tirado stated that Graña would likely be incorporated into the criminal

  investigations, and blasted Peru’s Public Ministry for its lack of diligence in processing the

  government’s petition to depose witnesses involved in the Odebrecht graft. Likewise, Peruvian

  news website SEMANAeconomica.com observed that “the Peruvian construction companies that

  formed consortiums with Odebrecht and that won tenders . . . are under scrutiny . . . Graña y

  Montero, for example will be the most questioned.”12

         174.    On January 20, 2017, the investigation reached a new milestone when the Peruvian

  authorities made the first arrest in connection with the Odebrecht corruption scandal. Edwin Luyo,

  the chairman of the Lima Metro Bidding Committee, was arrested for receiving a total of $1.4

  million for the Lima Metro, Line 1 contract.

         175.    In addition, an arrest warrant was issued for Jorge Cuba for taking $8.1 million in

  bribes in exchange for the Lima Metro, Line 1 contract.

         176.    In the midst of these developments, on January 20, 2017, Defendant Alvarado,

  Graña’s then-CEO, was interviewed by Peruvian outlet RPP Noticias. During the interview,

  Defendant Alvarado again stated that the Company was “deceived” and that “[w]e were not aware




  11
         See https://elcomercio.pe/politica/justicia/procurador-enco-critico-lentitud-fiscalia-caso-
  odebrecht-401402 (last visited May 9, 2019).
  12
         See http://semanaeconomica.com/article/sectores-y-empresas/conectividad/209841-caso-
  odebrecht-como-salpica-a-las-empresas-Peruanas/ (last visited May 9, 2019).

                                                 - 38 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 47 of 158 PageID #: 2064




  of any acts of corruption in our projects,” calling its partnership with Odebrecht “a very bad

  decision.”

         177.    By that point, it was apparent that the GSP consortium would not meet its

  impending financing deadline. On January 20, 2017, Graña issued a press release informing the

  public that it expected to default on its financing deadline.

         178.    As expected, the GSP consortium did not meet its January 23, 2017 financing

  deadline, and on January 24, 2017, the Peruvian government terminated the contract.             On

  January 25, 2017, Graña disclosed that it would ask its Board of Directors to approve the sale of

  $300 million in assets to help it meet its obligations after the termination of the GSP concession.

         179.    Over the next several days, additional details regarding the bribes paid to Cuba and

  Luyo were disclosed by the Peruvian government.

         180.    On January 27, 2017, Graña hosted a conference call for investors and analysts.

  Citing the Company’s Ethics Charter, Code of Conduct, and Anti-Corruption Policy, Defendant

  Alvarado again disclaimed any knowledge or involvement in the bribery, stating, in pertinent part,

  as follows:

         First of all, let me explain the position taken by Graña y Montero in the Odebrecht
         case:

         It is important to note that the Graña y Montero Group does not authorize,
         recommend or make irregular payments of any kind because these conducts
         disobey the values and principles that have guided our behavior for more than 83
         years.

         In the 6 projects we developed in partnership with Odebrecht throughout our
         history, we have never seen, experienced, witnessed, or participated in any
         irregular actions related to the projects. We could not imagine that there was a
         system specially designed to pay bribes.

         181.    On January 29, 2017, Defendant Alvarado gave another interview to La República.

  During the interview, Alvarado again referenced the Company’s Ethics Charter, Code of Conduct,


                                                  - 39 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 48 of 158 PageID #: 2065




  and Anti-Corruption Policy, and dismissed the possibility that any Graña employee participated or

  was even aware of the bribery.

         182.    On January 30, 2017, the El Comercio publication called for Graña to be

  investigated. See https://elcomercio.pe/opinion/editorial/editorial-socios-odebrecht-161831 (last

  visited May 9, 2019).

         183.    On February 1, 2017, Graña announced, on a Form 6-K with the SEC, that an

  Extraordinary Shareholder Meeting would be held later that month to discuss, inter alia, the

  “[o]fficial position taken by the company [in response to] Odebrecht’s corruption acts.” The

  Company simultaneously filed a formal Agenda for the Extraordinary Shareholder Meeting on a

  Form 6-K with the SEC, which spelled out the Company’s “[o]fficial position,” and stated, in

  pertinent part, as follows:

         1.      Official position taken by the Company facing Odebrecht’s corruption
                 acts

         The Graña y Montero Group does not authorize, recommend or make irregular
         payments of any kind because these conducts disobey the values and principles that
         have guided our behavior for more than 83 years.

         In the 6 projects we developed in partnership with Odebrecht throughout our
         history, we have never seen, experienced, witnessed, or participated in any irregular
         actions related to the projects. We could not imagine that there was a system
         specially designed to pay bribes.

                                           *      *       *

         The Graña y Montero Group is listed on the Lima Stock Exchange since 1997 and
         is the only South American construction company to trade on the New York Stock
         Exchange since 2013, where we are subject to the most demanding international
         standards.

         The United States Foreign Corrupt Practices Act (FCPA), to which we have
         voluntarily adhered to on the stock exchange, is very strict about compliance with
         anti-corruption and corporate governance policies.




                                                - 40 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 49 of 158 PageID #: 2066




          For the last 22 years, the Group has had different tools to encourage ethical
          principles at all organizational levels, including the Ethics Charter, the Code of
          Conduct and the Anti-Corruption Policy.

          184.   Defendant Alvarado reiterated the Company’s innocence on February 2, 2017,

  when he delivered testimony before a Peruvian Congressional commission investigating the

  Odebrecht bribery scheme, stating, in pertinent part, as follows:

          It is clear that we were duped, we now know it was a bad decision. If we had
          known before, we would not have become their associates. We have lost a great
          deal, and we have paid the consequences of that deception.

          185.   On February 3, 2017, the Peruvian authorities issued an arrest warrant for President

  Toledo. Peruvian media reported that Barata accused President Toledo of receiving $20 million

  in bribes in exchange for the lucrative IIRSA South project.

          186.   On February 9, 2017, Judge Concepción issued a provisional arrest order, finding,

  inter alia, that the former president appeared to have used the “high office of the presidency” to

  “make an illegal pact” to sell off the IIRSA South project. See https://www.reuters.com/article/us-

  Peru-toledo/Peru-judge-orders-international-arrest-warrant-for-ex-president-toledo-

  idUSKBN15P0B0 (last visited May 9, 2019).

          187.   On February 16, 2017, representatives of 11 countries executed an international

  cooperation agreement with Odebrecht.        See https://elcomercio.pe/politica/justicia/odebrecht-

  fiscalia-firma-acuerdo-cooperacion-internacional-402343 (last visited May 9, 2019).

          188.   On February 21, 2017, Peruvian authorities announced that they would summon

  Graña’s then-CEO Mario Alvarado to testify regarding the circumstances surrounding the

  Company’s decision to take an interest in the GSP project. See https://elcomercio.pe/politica/j

  usticia/gasoducto-fiscalia-citara-representante-grana-montero-402474 (last visited May 9, 2019).

          189.   On February 22, 2017, José Graña was summoned to testify before Peruvian

  authorities.    He responded that he was busy and needed to reschedule.                        See
                                                 - 41 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 50 of 158 PageID #: 2067




  https://elcomercio.pe/politica/congreso/lava-jato-director-grana-montero-pide-reprogramacion-

  405440?foto=2 (last visited May 9, 2019).

         190.    On February 23, 2017, Peruvian outlet El Comercio published a portion of Barata’s

  testimony regarding an alleged $3 million bribe to finance the campaign of President Ollanta

  Humala.    See      https://elcomercio.pe/politica/justicia/jorge-barata-coordinaba-entregas-dinero-

  nadine-heredia-402541 (last visited May 9, 2019).

                 2.       Graña’s Involvement in the Bribery Scheme Is Revealed and
                          Its Stock Tumbles

         191.    Then, on February 24, 2017, the Peruvian news magazine Hildebrandt en sus trece,

  published a bombshell article entitled Barata with Everything (in Spanish, Barata Con Todo),13

  reporting that top Graña executives knew about Odebrecht’s $20 million bribery payment to

  President Toledo to win the IIRSA South concession.

         192.    According to Hildebrandt, in January 2017, Barata testified in closed proceedings

  that members of the IIRSA South consortium both knew about and contributed to the bribe paid

  to win the IIRSA South project. Barata explained that Odebrecht would pay the bribes necessary

  to win the construction contracts and that its construction partners, which include Graña, would

  reimburse Odebrecht for their proportional share of the bribery.

         193.    The Hildebrandt article also published a partially redacted transcript of Barata’s

  testimony before Peruvian prosecutor Hamilton Castro, which included the following exchange:

         Castro:         What is the extent of intervention in the illicit agreement and in the
         payments made to Alejandro Toledo, from the other companies in the Interoceanic
         Project, Stretches 2 and 3?

         Barata:      The payment has been [made] by Odebrecht but the rest of the
         companies did not know the details, but they knew there was an agreement . . .

  13
          A certified translation of Barata Con Todo, along with the original version, is annexed
  hereto as Exhibit 5.

                                                 - 42 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 51 of 158 PageID #: 2068




          What I do know is certain, is that it was distributed among the partners, I do not
          remember the exact formula, I will verify this. It was more or less like this, they
          knew that we had paid and they knew that they had to assume what would
          correspond to them.

          194.    Although the published portion of Barata’s testimony did not mention Graña by

  name, it directly implicated Graña – a known member of the IIRSA South consortium – in the

  bribery, and marked the first time that the public learned about Graña’s criminal conduct.

          195.    Indeed, Graña itself understood that Barata’s testimony incriminated the Company

  in the bribe, and immediately issued a formal statement categorically denying any involvement in

  the Odebrecht bribery scheme. The statement was filed on a Form 6-K with the SEC, and stated,

  in pertinent part, as follows:

          With respect to the statements made by the former representative of Odebrecht in
          Peru, Mr. Jorge Barata, published today, February 24, 2017 in a local publication:

          We categorically deny such statements and reiterate that our Company and
          executives were not aware of, participated in, nor made any payments in
          connection with any type of bribe or reimbursement of any such payments made
          by Odebrecht.

          196.    Nevertheless, shares of Graña ADSs fell 27% on the NYSE, closing at $3.23 per

  ADS on Friday, February 24, 2017, down from a price of $5.23 per ADS the day before.

  VI.     POST CLASS PERIOD EVENTS

          A.      Senior Graña Executives Resign Within Days of Barata’s Disclosure

          197.    Despite Graña’s denial, the impact of the Hildebrandt article continued to be felt

  through the weekend, and on Monday evening, February 27, 2017, three of Graña’s top officers –

  long-time Chairman José Graña, CEO Mario Alvarado Pflucker, and Director Hernando Graña –

  resigned.

          198.    The resignations were announced the next morning, February 28, 2017, in a press

  release issued before an emergency shareholder meeting, and attributed the resignations to the


                                                - 43 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 52 of 158 PageID #: 2069




  “termination of the South Peru Gas Pipeline, the fall of share prices, and the false allegations made

  by the former representative of Odebrecht in Peru.”

         B.      Numerous Odebrecht Officials Corroborate Barata’s Testimony

                 1.      Background: Peru’s Law of Effective Collaboration

         199.    The United Nations Convention against Transnational Organized Crime, 2225

  U.N.T.S. 209 (2000) (“CATOC”), is a multi-lateral treaty specifically designed to target

  international organized crime.14

         200.    CATOC requires its signatories to both criminalize and implement affirmative

  measures against certain cross-border activities. Articles 6 and 7, for example, require signatories

  to promulgate legislation criminalizing cross-border money laundering, and to establish measures

  to combat money laundering. Articles 8 and 9 require signatories to criminalize corruption and to

  establish measures against corruption.

         201.    Article 26 mandates that each signatory should establish mechanisms for persons

  involved in organized crime to provide useful and relevant information to combat the crime, and

  should provide incentives to criminals to cooperate and provide useful information.

         202.    In accordance with its international obligations under CATOC, Peru’s Effective

  Collaboration Law (in Spanish, Ley de Colaboración Eficaz), codified in Peru’s Code of Criminal

  Procedure at §§472 et seq., creates a special process that allows the prosecution to obtain inside

  information from individuals involved in organized cross-border criminal activity in exchange for

  leniency. These individuals are known as “effective collaborators.”

         203.    The process for achieving effective collaborator status is strictly controlled. A

  request to qualify for effective collaborator status must be made to the prosecutor. Upon receiving


  14
         The United States and Peru are both signatories to CATOC.

                                                 - 44 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 53 of 158 PageID #: 2070




  the request, the prosecutor must then assess the value of the information provided and determine

  whether the individual is a suitable candidate for the regime.

         204.    If the prosecution is satisfied that the aspiring effective collaborator will be useful,

  it will negotiate the terms of a preliminary collaboration agreement that sets forth the scope of

  information and corroborating evidence that will be offered, and the extent of the leniency that

  will be provided in exchange for the information.

         205.    After the execution of the preliminary agreement, the prosecution conducts

  extensive corroboration procedures to verify the information provided by the collaborator.

         206.    Upon the completion of all corroboration procedures, the prosecutor and

  collaborator sign a Benefit and Collaboration Agreement that describes in detail the information

  provided, the leniency awarded to the defendant, and the continuing obligations of the collaborator.

         207.    The agreement is then submitted to the court for final approval. Once the court

  approves the agreement, the status of effective collaborator is formally conferred upon the criminal

  defendant.

                 2.      Odebrecht Officials Sign Final Agreement as Effective
                         Collaborators

         208.    The Peruvian authorities commenced the process for awarding effective

  collaboration status to Jorge Barata and other senior Odebrecht officials shortly after the Odebrecht

  Plea Agreement was finalized.

         209.    After conducting the first round of interrogations, the Peruvian authorities moved

  to incorporate Jorge Barata into the criminal investigation relating to the IIRSA South bribes,

  arguing that he was not entitled to immunity until he achieved final effective collaborator status.

  In response, Barata declared that he would cease cooperating with the Peruvian authorities.




                                                  - 45 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 54 of 158 PageID #: 2071




         210.    On November 29, 2017, Judge Concepción ruled that Barata must be excluded from

  the criminal probe into the bribe for the IIRSA South project, thereby clearing the way for Barata

  to resume his collaboration efforts.           Shares of Graña fell 8.2% intraday.               See

  https://gestion.pe/economia/mercados/acciones-grana-y-montero-caen-minimo-3-meses-medio-

  investigacion-caso-odebrecht-219752 (last visited May 8, 2019).

         211.    On December 8, 2018, Odebrecht officials signed the Preparatory Agreement for

  Collaboration and Benefits, and committed to deliver all information that is known, but not yet

  disclosed, to Peruvian authorities.       See https://gestion.pe/Peru/politica/10-aspectos-claves-

  acuerdo-colaboracion-eficaz-odebrecht-Peru-252265 (last visited May 8, 2019).

         212.    Gestion reported that the agreement was 150 pages, and that Odebrecht admitted

  paying bribes in connection with seven different projects, including the IIRSA South and Lima

  Metro projects.     See https://gestion.pe/Peru/politica/procuraduria-fiscalia-paso-colaboracion-

  eficaz-hoy-firma-acuerdo-preliminar-odebrecht-252138 (last visited May 8, 2019).

         213.    On February 15, 2019, Odebrecht announced that it reached a cooperation

  agreement with Peruvian prosecutors.

         214.    On February 18, 2019, a 1,056-page cooperation agreement was executed between

  Peruvian prosecutors and multiple Odebrecht executives involved in Odebrecht’s operations in

  Peru, including: (i) Jorge Barata; (ii) Carlos Nostre; (iii) Renator Ribeiro Bortoletti; (iv) Ricardo

  Boleira; (v) Luiz Mameri; (vi) Marcelo Odebrecht; and (vii) Fernando Miglaccio. The cooperation

  agreement then was submitted to the Peruvian court for final approval.

                 3.      Jorge Barata

         215.    Barata testified as an aspiring collaborator in the IIRSA South and Lima Metro

  probes on several occasions, including, inter alia, in: (i) January 2017; (ii) October 2017;

  (iii) February 2018; and, most recently, (iv) April 2019.
                                                 - 46 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 55 of 158 PageID #: 2072




          216.    According to numerous Peruvian news outlets, on April 23, 2019, Barata confirmed

  to Peruvian prosecutors that Graña knew about the bribes and contributed its proportional share

  disguised as payments for “additional risks.” These reports include, inter alia, the following:

                  (a)    According to La Republica, “Jorge Barata confirmed that the companies

  [that participated in] consortia with Odebrecht, such as Graña y Montero, knew about the bribes

  paid for the Lima Metro and the Interoceanic Highway.” He also stated “that the construction

  company Graña y Montero knew of the payment of bribes for the Lima metro during the execution

  of Section 1 and before the signing of the contract for Section 2.”

                  (b)    According to Gestion, “Barata said that US$24 million would have been

  allocated for the bribes for sections 1 and 2 and that, for example, businessman José Graña, then

  director of the construction company Graña y Montero, knew about that operation.” Of that

  amount, “US $14 million would have been paid in bribes . . . under the concept of ‘additional

  profits or risks.’”

                  (c)    Another La República article reported that “Jorge Barata[] confirmed that

  the construction company Graña y Montero was aware of the bribes paid for sections 1 and 2 of

  the Lima Metro.”

                  (d)    The El Comercio magazine reported: “During his interrogation before the

  prosecutor José Domingo Pérez, former Odebrecht representative in Peru, Jorge Barata, said that

  the Peruvian construction company Graña y Montero paid US $3 million as a bribe for the award

  of the Lima Metro to the consortium formed by both companies. He also stated that Graña y

  Montero would have learned of the bribe paid by Odebrecht, which occurred between the

  execution of Section 1 of the work and the signing of the contract for section 2.”




                                                 - 47 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 56 of 158 PageID #: 2073




                 (e)    Peru21 reported: “Barata also said that the consortium company Graña y

  Montero was aware of the payment of bribes delivered by Line 1 of the Lima Metro and that it

  contributed to the bribe with a sum of around five million dollars.”

         217.    Graña responded to Barata’s testimony in a press release stating that that Company

  “does not have any information that corroborates or contradicts the statements made by

  Odebrecht’s former representative in Peru.”

                 4.     Marcelo Odebrecht

         218.    In November 2017, the Peruvian authorities heard testimony from four former

  Odebrecht executives, including former CEO Marcelo Odebrecht. According to a November 24,

  2017 Hildebrandt article entitled Odebrecht Falls on GyM (in Spanish, Odebrecht Cae Sobre

  GyM), Marcelo Odebrecht testified that Graña both knew about the bribes, and was actively

  involved in identifying the public official to whom bribes should be paid. Hildebrandt reported

  as follows:

         A fourth and recent witness is Marcelo Odebrecht, who last Thursday, [November]
         9th declared before three Peruvian prosecutors that Graña y Montero helped Jorge
         Barata to establish contact with Peruvian politicians. The businessman
         guaranteed that the role of the Peruvian builder was decisive in choosing the
         projects in which “bribes” could be paid, and in suggesting the name of
         presidential candidates that should receive financing.

         The four collaborators all state that Odebrecht was in charge of carrying out the
         payment of bribes, and at the end of the year, when the balance sheets were
         presented, received from its partners their proportional part of the bribes.

         *       *      *

         “The Prince” [Marcelo Odebrecht] corroborated to the group of Peruvian
         prosecutors that Graña y Montero was fully aware of the payment of bribes and
         that it participated in this corrupt scheme that helped them to earn millions of
         dollars. Odebrecht guaranteed that it used to visit the offices of Graña y Montero
         in Peru at least twice a year and stated that it was received personally by José Graña
         Miró Quesada, former president of the board of GyM and important shareholder of
         the daily paper “El Comercio.”


                                                 - 48 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 57 of 158 PageID #: 2074




         The former CEO of the Brazilian builder said that there was a 30-year
         relationship between both groups, and that the role of Graña y Montero in
         materializing the business in Peru was vital.15

         219.   An article in the December 1, 2017 edition of Hildebrandt magazine entitled Barata

  Negotiates to Talk in January (in Spanish, Barata Negocia Para Hablar en Enero) described the

  “criminal pact” between Odebrecht, Graña, and the other IIRSA stakeholders as follows:

         This weekly newspaper accessed the full report of the Special Investigation Team
         in the case that Lava Jato which describes in detail, how members of the
         “CONIRSA” consortium (Odebrecht, Graña y Montero, JJC and ICCGSA)
         assumed and divided among themselves the payment of bribes to former president
         Alejandro Toledo to win the concession of Interoceánica Sur, [tranches] 2 and 3.
         Odebrecht transferred 20 million to Joséf Maiman, the presumed figurehead of
         Toledo, and recovered 41,499,688.356 million soles from its three partners.

         Prosecutor Castro and his team compared the initial confession of Jorge Barata,
         published by this magazine in February of this year, with the statements of other
         witnesses, internal minutes, expert reports and bank reports that record the cash
         movements of the consortium.

         The document confirms that the company Odebrecht provided the Public
         Prosecutor’s Office with confidential information to bury its former Peruvian
         partners in an effort to show that it did not bribe alone.

         The prosecutor’s resolution reveals that in November of 2004, after Barata met in
         Rio de Janeiro with the emissaries of Maiman, the Odebrecht man travelled to Lima
         and convened a special appointment with the group of Peruvian businessmen.
         “[Jorge] Simoes Barata communicated with José Alejandro Graña Miró
         Quesada, José Fernando Castillo Dibós and Fernando Camet Piccone regarding
         its negotiations with Alejandro Toledo Manrique to obtain the tender for project
         Interoceánica Sur in exchange for an unlawful payment,” according to
         prosecutor’s provision No. 19. And adds: “Barata, Miró Quesada, Castillo and
         Camet agreed to pay the illegal commissions to Alejandro Toledo … In such a
         manner that the partners assumed their portion of the payment of the bribes, a
         situation that materialized itself in the distribution of profits.”16




  15
         See Ex. 1.
  16
         A certified translation of Barata Negocia Para Hablar en Enero is annexed hereto as
  Exhibit 6.

                                              - 49 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 58 of 158 PageID #: 2075




         220.    In February 2018, Marcelo Odebrecht testified before the Peruvian prosecutors as

  an aspiring effective collaborator. According to the transcript of his testimony, which was

  published by IDL Reporteros, it was clear that Graña knew about the Odebrecht bribes, as follows:

                 (a)    Marcello Odebrecht stated that “[i]t is very likely that . . . bribes related to

  specific projects have been negotiated and paid by Peruvian businessmen,” stating, in pertinent

  part, as follows:

         An important point. It was not Odebrecht who invented the bribes. If we had a
         political relationship of grade 10, our partners reached 40, 50, 60. We must put in
         perspective the following. If there were bribe payments in a project, that bribe was
         probably agreed by the local partners. Barata or Boleira will be able to indicate if
         there were contributions of campaigns to candidates for the presidency. With
         regard to bribes related to specific projects, if any; It is difficult for a Peruvian
         businessman or a Peruvian politician to delegate to a Brazilian company the
         negotiation of something that way. It is very likely that in the case of bribes
         related to specific projects have been negotiated and paid by Peruvian
         businessmen. I cannot find how a politician, a governor, mayor, congressman, a
         public official of a Peruvian state company would negotiate with a Brazilian
         company, with a Brazilian. He would probably be more willing to negotiate with
         a subcontractor or a Peruvian partner; and he warned us and we would reimburse
         him.

                 (b)    In response to a question about “the activities that Graña y Montero

  company has carried out in order to obtain contracts,” Marcelo Odebrecht explained how

  Odebrecht viewed its partnership with Graña as “a unique team,” stating as follows:

         Q:    I want you to explain what has been the participation in the activities that
         Graña y Montero company has carried out in order to obtain contracts.

         A:      Graña was our consortium. In general when one makes a consortium, there
         are two consortium models: defined bod[ies] or single body. One can consort with
         companies where each one assumes a certain part of the project, or where everyone
         can be in the same team, and the project is worked on. With Graña most of our
         projects were made in a single body. That is, it was a unique team, where there
         were people from Odebrecht and Graña, and they treated the project as a whole.
         As far as I know, Graña was our main partner, consorting in a large part of the
         projects. It is the largest construction company in Peru. And that story comes from
         the time of Trujillo, with Chavimochic, from the 80’s. Then Graña has a history
         with us of 30 years of consortium, since our first project in Peru.

                                                 - 50 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 59 of 158 PageID #: 2076




                  (c)     Marcelo Odebrecht also confirmed that “[i]f there was some project of ours

  in which there was a bribe . . . Graña . . . certainly knew it,” and explained that Odebrecht fully

  expected Graña to contribute its share of the bribe, stating as follows:

          Q:      Was Graña aware of illicit activities?

          A:       There are going to be two separate procedures. The relationship that our
          staff had with politicians, who were not linked to projects, was a relationship - as
          far as I understand - individual. If Barata or some of our businessmen made some
          political commitment, donation for a determined politician, congressman or
          candidate for president, that was a personal relationship of the company. If
          something that was agreed on the project, my conception is that it was accepted by
          the consortium and probably led by the local company.

          We have to separate the two things. For example, in the case of Ollanta Humala.
          None of us knew that we gave Ollanta Humala, from Brazil, 3 million dollars.
          Graña does not know that, or at least I do not know if she knows. I never
          commented on that. If there was some project of ours in which there was a bribe
          related to such a project, and Graña or another company were partners, they
          certainly knew it. Nobody was going to accept anything regarding a project and
          assume a cost for the partners. That does not exist. If it was a project from Peru,
          probably the political relationship of the project was led by the Peruvian partners.

                  (d)     Marcelo Odebrecht also expressed that he respected Graña and sought to

  partner with it, unlike the other companies which he dismissed as mere “minority partners,” stating,

  in pertinent part, as follows:

          Q:    What other Peruvian companies are you aware of that carried out the
          same activity, as referred to by Graña y Montero?

          A:     The only company that was a weighty partner with whom I wanted to be
          when I went to the country, as a deference and visit, was Graña. The others were
          minority partners.

                  (e)     Finally, Marcelo Odebrecht identified Jose Graña and Hernando Graña by

  name, stating as follows:

          Q:      Can you identify which person you visited from Graña y Montero?

          A:      José Graña and Hernando [Graña], who was his cousin or nephew.

          Q:      Can you name his position?

                                                 - 51 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 60 of 158 PageID #: 2077




         A:    José Graña was the president of the Graña Council. And Hernando or
         Hernández was the president of the construction company.

                 5.      Carlos Nostre

         221.    Carlos Nostre, technical director for the Lima Metro project, testified as an aspiring

  effective collaborator before Peruvian prosecutors in October 2018.

         222.    During his testimony, Nostre confirmed that Graña yielded part of its profits in the

  Lima Metro project to pay bribes to Peruvian public officials. In addition, Nostre confirmed that

  the transfer of profits was made pursuant to the fictitious accounting concept of “additional risks.”

  Finally, Nostre confirmed that Lámbarri Hierro knew of Graña’s obligation to contribute to the

  bribery, and understood that the “additional risks” concept was the mechanism by which Graña

  would reimburse Odebrecht for its share of the bribe.

         223.    An article in IDL Reporteros described Nostre’s testimony as follows:

         In the confessional language of the Lava Jato case, a certain euphemism is often
         used to refer to the operations of bribes, bribes and similar crimes: “illicit money.”
         In the description of Nostre during the afternoon, it was clear that there was a lot of
         illicit money in the Lima Metro project.

         The work was made in consortium with Graña y Montero. The bribes represent
         a cost that should be shared among the partners.

         They referred to them with another euphemism: “extra expenses.” How did Nostre
         distribute them with his counterpart of Graña y Montero, Juan Manuel Lámbarry?

         Nostre said on Thursday afternoon, when he spoke to Lámbarry about the issue, he
         asked: “Do you know what that is about the extra costs?”

         “Yes, yes, do not tell me,” said Lámbarry, according to Nostre.

         How did you know if they had not spoken before? Nostre asked himself. The only
         possibility is that he had been explained in his company, GyM some of the people
         who dealt directly with Jorge Barata: José and Hernando Graña.

         224.    Similar information was simultaneously reported in other Peruvian media outlets at

  the time, including, inter alia, the following:


                                                    - 52 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 61 of 158 PageID #: 2078




                 (a)     An article in El Comercio stated that “[Nostre] also mentioned that Graña y

  Montero would have had knowledge about the alleged bribes paid through his manager of

  Engineering and Construction, Juan Manuel Lambarri.”           See https://elcomercio.pe/politica/

  odebrecht-habria-pagado-coimas-us-24-millones-noticia-564687 (last visited May 8, 2019).

                 (b)     An article in RCR Peru reported that “[Nostre] revealed that he coordinated

  the bribes with the then manager of Graña y Montero, Juan Manuel Lambarri.”                    See

  https://rcrperu.com/lava-jato-grana-montero-abrira-investigacion-tras-declaracion-de-carlos-

  nostre/ (last visited May 8, 2019).

                 6.      Sergio Nogueira

         225.    Nogueira is a former Odebrecht official who served as the secretary of CONIRSA,

  the construction entity formed by Odebrecht, Graña, and two other construction companies to

  construct the IIRSA South highway.

         226.    On February 19, 2019, Nogueira testified as an aspiring effective collaborator

  before Peruvian prosecutors, and confirmed that Graña was involved in the bribery.

         227.    In particular, Nogueira explained that Odebrecht had allocated $45 million to pay

  for bribes and associated expenses relating to the IIRSA South project. He further explained that

  Odebrecht paid 70% of the bribe, while the remaining 30% – approximately $14 million – was

  covered by the Peruvian partner companies: Graña and Montero, JJC and ICCGSA.

         228.    Nogueira also testified that he was present at a meeting held at Odebrecht’s

  headquarters in Peru on February 15, 2011, where the bribes for the IIRSA South project were

  openly discussed. According to Nogueira, Barata informed representatives of each member of

  CONIRSA that the $45 million allocation was for the “illicit expenses for the conquest of the

  project.”


                                                - 53 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 62 of 158 PageID #: 2079




         229.    The Peruvian partners accepted Barata’s comments without requesting any further

  explanation, and turned to a discussion of how to properly account for the profits that would be

  yielded to Odebrecht. Nogueira stated that the partners agreed that the funds would be included

  under the heading of “additional risks.”

         C.      Top Graña Executives Are Criminally Charged

         230.    Armed with this evidence and more, the prosecution brought criminal charges and

  sought the provisional arrest of: (i) José Graña; (ii) Hernando Graña; and (iii) Gonzalo Rey,

  Graña’s former manager of business development.

         231.    On Monday, December 4, 2017, Judge Concepción determined that the prosecution

  had established a prima facie case of money laundering and collusion with a public official by José

  Graña, Hernando Graña, and Gonzalo Rey, and ordered the immediate provisional arrests of

  Defendants José Graña and Hernando Graña for an 18-month period. Gonzalo Rey, who was ill,

  was placed under immediate house arrest for a similar 18-month period.

                 1.     Defendant José Graña Is Charged with Criminal Collusion
                        and Money Laundering

         232.    Defendant José Graña was charged with criminal collusion and the derivative crime

  of money laundering based on the allegations that he was informed about the bribe, he agreed to

  contribute to the bribery, and he utilized the “additional risks” language to dispose of illegally

  obtained profits.

         233.    On December 4, 2017, Judge Concepción determined that the prosecution had

  established a prima facie case of money laundering and collusion with a public official, and

  ordered the immediate provisional arrest of José Graña for an 18-month period.




                                                - 54 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 63 of 158 PageID #: 2080




         234.    José Graña subsequently moved to vacate the provisional arrest order, citing

  evidence purporting to show that “additional risks” was a legitimate term used in the construction

  industry, and was not a euphemism for bribery.

         235.    On February 23, 2018, Judge Concepción released an opinion (hereinafter,

  “Resolution No. 4”) affirming his previous order, explaining that the evidence obtained thus far,

  combined with an analysis of pertinent risk factors, justified the pretrial investigative detention of

  Defendant José Graña.       In Resolution No. 4, Judge Concepción also affirmed his earlier

  determination that the term “additional risks” was a euphemism for bribery.

         236.    On March 27, 2018, Peru’s First Criminal Appeals Chamber vacated Resolution

  No. 4 based on the procedural finding that Judge Concepción applied the incorrect standard in

  ordering the provisional arrest order. In particular, the appellate court found that the accusatory

  instrument charged José Graña under an older version of the collusion statute that narrowly defined

  criminal collusion as a direct agreement made with a public official. Because José Graña did not

  directly participate in the meeting where the bribe for the IIRSA South project was initially

  negotiated, he could not be held liable under that statute.

         237.    The Appeals Chamber did not, however, dismiss the underlying criminal charges.

  It simply held that the prosecution could not meet the heightened burden required to imprison José

  Graña until his trial, and replaced the provisional arrest order with an ordinary summons to appear.

                 2.      Defendant Hernando Graña is Charged with Money
                         Laundering

         238.    Defendant Hernando Graña was charged with money laundering, based on the

  finding that the profits from the IIRSA South project were illegally obtained through bribery, and

  that the “subsequent acts of disposition” through the “additional risks” provision constituted the

  crime of money laundering.

                                                  - 55 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 64 of 158 PageID #: 2081




          239.    On December 4, 2017, Judge Concepción determined that the prosecution had

  established a prima facie case of money laundering and collusion with a public official, and

  ordered the immediate provisional arrest of Hernando Graña for an 18-month period.

          240.    Thereafter, Hernando Graña moved to vacate the provisional arrest order. In

  support of his motion, he offered evidence purporting to show that “additional risks” was a

  legitimate term used in the construction industry.

          241.    On February 23, 2018, Judge Conception released an opinion (hereinafter,

  “Resolution No. 2”) detailing his findings that Defendant Hernando Graña had likely participated

  in the bribery, and explaining that the evidence obtained thus far, combined with an analysis of

  pertinent risk factors, justified his provisional arrest.17

          242.    In Resolution No. 2, Judge Concepción rejected the claim that the phrase

  “additional risks,” which was used in Graña’s written agreements with Odebrecht, referred to any

  legitimate payment in the construction industry, and concluded that the phrase “additional risks”

  was a “legal dressing to cover the reimbursement of a bribe” and was “used to justify the payment

  of covert bribes.”

          243.    Resolution No. 2 was vacated by Peru’s First Criminal Appeals Chamber by order

  dated March 27, 2018. The appellate court held that charging Hernando Graña with money

  laundering was a “viable” theory and ruled that the evidence sufficiently established to “a high

  degree of probability” that “additional risks” was a fraudulent accounting term designed “to

  launder the illegal money resulting from the alleged act of Collusion[.]” The appellate court

  nevertheless held that preventative detention was inappropriate because: (i) Barata did not mention




  17
          A certified translation of Resolution No. 2 is annexed hereto as Exhibit 7.

                                                    - 56 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 65 of 158 PageID #: 2082




  Hernando Graña by name; and (ii) although Hernando Graña agreed to a reduced dividend

  distribution on behalf of the Company, he did so through a power of attorney.

                  3.     Gonzalo Rey is Charged with Criminal Collusion

         244.     Gonzalo Rey was charged with criminal collusion based on the allegation that he

  was informed by Barata that Odebrecht would pay a bribe to President Toledo for the IIRSA

  concession, and he agreed that Graña would contribute its proportional share of the bribe. On

  December 4, 2017, Judge Concepción issued an order mandating Rey’s house arrest for a period

  of 18 months.

         245.     By decision dated January 19, 2018, the Peruvian appellate court vacated Judge

  Concepción’s order. It reasoned that the collusion statute in effect when the bribe was negotiated

  in 2005 only applied to agreements made directly with a public official, but did not apply to

  subsequent agreements made in furtherance of the primary agreement. Because there was no

  evidence that Rey was actually present when Barata and President Toledo negotiated the bribe, the

  prosecution fell short of establishing a “serious suspicion” that Gonzalo Rey was guilty of

  collusion, as required for a provisional arrest order.

         246.     Gonzalo Rey was also charged with the derivative crime of money laundering based

  on the allegation that he utilized the “additional risks” language to launder the illegally obtained

  profits. Having disposed of the predicate crime of collusion, the appellate court concluded that

  the evidence could sustain an independent charge of money laundering.

         247.     Specifically, the Appeals Chamber noted that Barata was still an aspiring effective

  collaborator, and that the prosecution was still in the process of the corroboration phase. Given

  the unique nature of the Effective Collaboration Law, which is designed to help combat cross-

  border organized crime, a provisional arrest order could not be predicated solely on the testimony

  of an aspiring collaborator before the corroboration phase was completed. The only admissible
                                                  - 57 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 66 of 158 PageID #: 2083




  evidence in the record was an audit report issued by Graña’s auditors stating that there were no

  accounting irregularities. That sparse record, the appellate court found, could not justify a

  provisional arrest.

           248.   The Appeals chamber therefore vacated Rey’s provisional arrest order and replaced

  it with an ordinary summons to appear.

                  4.     Graña and GyM S.A. Are Incorporated as Civilly Responsible
                         Third Parties in Connection with the Odebrecht Probes

           249.   In addition to the criminal charges pending against top Graña executives, the

  Company and its construction subsidiary GyM S.A. have been formally incorporated as “Civilly

  Responsible Third Parties” in several investigations relating to the Odebrecht graft, as follows:

                  (a)    On July 16, 2018, the Peruvian court issued a resolution formally

  incorporating GyM S.A. as a civilly responsible third party in connection with the bribes paid for

  the Lima Metro project.

                  (b)    On December 13, 2018, GyM S.A. was incorporated as a civilly responsible

  third party in the Construction Club probe.

                  (c)    On December 18, 2018, the Peruvian First National Preparatory

  Investigation Court granted the prosecutor’s request and issued a resolution incorporating Graña

  and GyM S.A. as civilly responsible third parties for their role in the bribes paid for the IIRSA

  South.

                  (d)    On April 8, 2019, the Peruvian authorities moved to incorporate Graña and

  GyM S.A. as civilly liable third parties in the probe being carried out against Juan Carlos Zevallos.

                  5.     Graña Admits that It Ignored Numerous Red Flags

           250.   On January 9, 2017, Graña retained the law firm Simpson, Thacher & Bartlett LLP

  to conduct an internal investigation “to determine if any manager, executive or current employee,

                                                 - 58 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 67 of 158 PageID #: 2084




  or an ex-executive, former executive or former employee, of the Company . . . had knowledge or

  knowingly participated in related acts of corruption with certain public projects in Peru with

  Odebrecht or its subsidiaries.” (the “Simpson Thacher Report”).

         251.    On November 2, 2017, Graña filed a Form 6-K with the SEC in which it announced

  that “[t]he investigation identified no evidence to conclude that any Company personnel engaged

  in bribery” or “was aware of or knowingly participated in any corrupt payments made in relation

  to the Projects.”

         252.    The Simpson Thacher Report, however, was plainly self-serving. As Graña itself

  disclosed in the Form 6-K, the Simpson Thacher Report “did not include interview of employees

  of Odebrecht or the consortia or a review of Odebrecht’s or the consortia’s internal documents

  or financial information.”

         253.    The self-serving nature of the Simpson Thacher Report was so transparent that

  Judge Concepción, in Resolution No. 2, described the investigation as “inherently flawed” and

  “made with intrinsic limitations.”

         254.    Moreover, in announcing the findings of the Simpson Thacher Report, Graña also

  disclosed that it ignored numerous red flags raised by Odebrecht regarding accounting

  irregularities. Specifically, Graña stated, in pertinent part, as follows:

         5.     As a minority shareholder, the Company only received summary financial
         statements from the Projects, and had almost no visibility into the Projects’
         underlying expenses, payments to suppliers or other third parties, or other cash
         outflows. While the Company did on occasion ask Odebrecht to provide
         additional documentation or detail for such costs, Odebrecht typically would only
         provide general information. Given the minority stake, asymmetrical relationship
         between the parties, and absence of contractual rights, the Company had limited
         leverage to demand additional information.

                                             *       *       *

         20.    The minority shareholders made efforts to get from Odebrecht a better
         understanding of the project’s financial statements and costs. There were periodic
                                                  - 59 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 68 of 158 PageID #: 2085




         meetings relating to the IIRSA projects, but the minority shareholders were
         consistently unable to obtain detailed information on project financials and cash
         flows. In discussions among minority shareholders in 2010 concerning IIRSA
         South Concessions, for example, the parties voiced frustration about the persistent
         losses and lack of information and said that, while the minority shareholders
         recognized they had no voice in management, fiscal, and accounting aspects, they
         discussed that as a minimum courtesy, they should at least be informed about this
         situation.

                                          *      *       *

         24.    The Company received IIRSA South unaudited financials from Odebrecht
         on a monthly basis and audited financials on an annual basis. The Company and
         other minority shareholders sometimes struggled to understand the financials
         and asked Odebrecht to clarify or explain. Odebrecht was resistant, and the
         Company had limited leverage to push back.

         255.   Graña disregarded similar red flags with respect to the Lima Metro concession, as

  the Company explained in the November 2, 2017 Form 6-K:

         35.    The Company was unable to secure from Odebrecht documentation or
         support for its costs, expenses and risks that were the basis for the increased
         dividend payments to Odebrecht. The Company received only very summary
         descriptions for these costs claimed by Odebrecht.

         36.     The Company received annual audited financials in certain years and
         unaudited monthly financials, but they provided only summary information. They
         did not include any detail on management costs, warranties or other costs claimed
         by Odebrecht as a basis for differential dividends. The balance sheet listed the
         project’s current and non-current assets, including line items such as “Advance to
         Subcontractors” and “Advance to Suppliers.” The Statement of Profits and Losses
         included items such as “Costs and Operating Expenses.” The monthly financials
         did not contain a detailed breakdown of these line items[.]

         37.    Odebrecht’s lack of transparency regarding its costs and expenses was not
         viewed by the Company as suggestive of corruption, but instead as consistent with
         Odebrecht’s more general effort to use its power and leverage over minority
         shareholders to maximize profit margin for itself.

         256.   Despite these known red flags, Defendants Hart and Alvarado, who served as

  Graña’s CFO and CEO throughout the Class Period, certified that the Company’s financial results

  were accurate and that there were no known material weaknesses in internal controls.



                                               - 60 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 69 of 158 PageID #: 2086




                 6.      Law No. 30737: Graña is Further Penalized by Peru’s New
                         Anticorruption Law

         257.    In addition to bringing criminal charges against individuals accused of corruption,

  the Peruvian government responded to the Lava Jato scandal by issuing Legislative Decree

  Nos. 1341 and 1352 in January 2017, which introduced severe administrative sanctions towards

  companies convicted of corrupt practices and money laundering.

         258.    In February 2017, the Peruvian government’s executive branch issued Urgency

  Decree No. 003-2017, which effectively froze the assets of companies that were convicted of, or

  admitted to, crimes of corruption. On November 13, 2017, the Peruvian Congress passed Bill

  1410/2016-CR, which amended Urgency Decree No. 003 and expanded the scope of covered

  entities to include any companies that had at least a five percent stake in any organization or

  consortium with companies that admitted or were convicted on corruption, money laundering, or

  similar charges. The bill also sought to ensure the immediate repayment of civil compensation in

  favor of the Peruvian State in cases of corruption and related crimes. The bill was passed into law

  on March 12, 2018 as Law No. 30737.

         259.    As a company with at least a five percent stake in concessions led by Odebrecht, a

  company that pled guilty to a corruption and money laundering charges, Graña is included in the

  scope of Law No. 30737, and is subject to all applicable sanctions and penalties. Graña admitted

  the same in a Form 6-K filed with the SEC on March 14, 2018.

         260.    On May 10, 2018, the Peruvian government issued Supreme Decree 096-2018-EF,

  which implements Law No. 30737. The regulations require covered companies, such as Graña, to

  set up a trust with sufficient funds to cover any potential judgment.

         261.    On February 27, 2019, Graña announced that it set up a trust and deposited a

  contingency of S/. 71.5 million soles.

                                                 - 61 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 70 of 158 PageID #: 2087




  VII.   ETHICS CHARTER, CODE OF CONDUCT, AND ANTI-CORRUPTION
         POLICY

         262.   Graña has three separate written policies that prohibit bribery: the Ethics Charter,

  the Code of Conduct, and the Anti-Corruption Policy.

         A.     Ethics Charter (1995)

         263.   Graña originally adopted its Ethics Charter in 1995. It reaffirmed the Ethics Charter

  in 2008, on the 75th anniversary of Graña’s founding.

         264.   The Ethics Charter purports to set the performance guidelines for the company

  within the framework of the Company’s value system:

         As we celebrate 75 years since the founding of Graña y Montero, we wish to
         reaffirm the commitment of all of the companies in the Group to our 1995 Ethics
         Charter.

         We believe that we have achieved 75 years of prestige as a result of our strict respect
         for our values of Quality, Compliance, Seriousness and Efficiency, as summarized
         in the main concepts of this charter.

         These values are the foundation of our culture and must guide the conduct of each
         and every one of the companies that make up Graña y Montero. We are aware that
         the best way to transmit these values is through personal example and that in the
         actions of each of us, the image, prestige and seriousness of our organization is in
         play.

         The leadership achieved by the Group in the past few years gives us more visibility,
         requiring us to focus on maintaining the integrity of the image that we have worked
         so hard to achieve and on taking on this new responsibility of corporate leadership
         for our country.

         Every member of the Group’s personnel must assume individual responsibility for
         complying with the values and standards defined in this document, committing to
         make these rules known and observed at all levels of the organization, and
         collaborating by setting an example both within and outside the company.

         265.   According to the “Business Practices” section of the Ethics Charter, Graña is

  committed to “transparency and honesty” and prohibits all forms of bribery:




                                                 - 62 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 71 of 158 PageID #: 2088




         The Group upholds both the laws and transparency and honesty in its business
         practices. Every agreement must be formalized in a written document and
         accounting documents must strictly reflect services as actually performed.

         The Group rejects any possibility of making payments in cash or in kind to obtain
         contracts or benefits that would otherwise not be theirs by moral right.

         Likewise, employees may not accept payments in cash or in kind in order to grant
         contracts or requests to suppliers, subcontractors or service companies.

         The Group is committed to becoming the industry leader in pursuing its business
         activities according to ethical values.

         266.    The Ethics Charter has been posted on Graña’s website since its IPO and throughout

  the entire Class Period.

         B.      Code of Conduct (2012)

         267.    In 2012, Graña adopted a Code of Conduct “to complement and explain[] the Ethics

  Charter.” With respect to the “Business Practices” section of the Ethics Charter, the Code of

  Conduct provides the following elaboration:

         Graña y Montero complies with the Constitution and applicable laws of the
         countries in which we operate. Likewise, the Company strives for doing business
         in good faith, the morals and good customs.

         To that end, collaborators of the Graña y Montero Group must take into account
         the following:

         1.      Relationship with Suppliers

         Only suppliers that fulfill the standards of safety, quality, service and fair price shall
         be hired, to allow us to maintain the values of the Graña y Montero Group and good
         relationships with our Clients. Also, unnecessary comments on the proposals
         submitted by our suppliers must be avoided.

         2.      Bribes

         All the collaborators of Graña y Montero are prohibited to offer bribes, payments
         and in general, facilitation payments of any kind to public officers, their relatives
         or representatives, clients and/or suppliers to obtain benefits to which they are not
         entitled by moral right.

         Each collaborator of Graña y Montero shall avoid getting involved in any kind of
         acts of corruption at any level. Any collaborator of the Group that becomes aware
                                                   - 63 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 72 of 158 PageID #: 2089




         or suspect of an inappropriate conduct shall report such misconduct to his/her Boss
         or the Human Management Manager of the Company in which such collaborator
         works.

         3.      Competition

         The Graña y Montero Group must, at any time, avoid practices related to unfair
         competition; therefore, their contractual relationships must always be based on
         good faith and reliability.

         4.      Transparency in business operations

         The Graña y Montero Group encourages the transparency and compliance of
         accounting, financial and legal standards. Therefore, the Group shall demand
         transparency in the recording of business operations, in such a way that every
         record is made to reflect the actual operation.

         Similarly, every business activity of the companies of the Graña y Montero Group
         must be reflected in the Financial Statements, the Annual Report, the Market
         Reports and in general, any information provided by any of the companies to
         external third parties.

         Every collaborator has the obligation to behave transparently in their acts and work,
         avoiding misrepresentations and concealed information.

         268.    The Code of Conduct has been posted on Graña’s website since its IPO and

  throughout the entire Class Period.

         C.      Anti-Corruption Policy (2015)

         269.    On October 29, 2015, the Board of Directors of Graña y Montero, which included

  the Director Defendants, approved the adoption of an Anti-Corruption Compliance Program,

  designed to “sensitize, prevent, and provide the guidelines to avoid, any act of corruption in our

  business and relationships with the government,” which stated, in pertinent part, as follows:

         Our corporate values, our Ethics Charter (1995), Code of Conduct (2012) and Asset
         Laundering and Financing of Terrorism Prevention Manual (2010) emphatically
         reject any form of bribery or corruption. Additionally, we set forth this policy to
         sensitize, prevent, and provide the guidelines required to avoid, any act of
         corruption in our business and relationships with the government.

         270.    The Anti-Corruption Policy broadly defines “public officials” to include:


                                                - 64 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 73 of 158 PageID #: 2090




          [A]ny person who holds a position in any governmental entity, whether an officer,
          an elected official, full- or part-time employee or representative. This concept also
          comprises political parties, political advocates or candidates, international
          organization employees and members of the armed forces.

          271.    In addition, the Anti-Corruption Policy broadly applies to the following individuals

  and entities:

          The Anti-Corruption Policy applies to all companies of that make up the Group,
          their directors, managers and collaborators, regardless of their nationality,
          contractual status or place of residence. It also extends to suppliers, contractors,
          agents and third parties who may represent us or act on our behalf. Furthermore,
          this Anti-Corruption Policy applies to all companies or consortia controlled by any
          company of the Group. In companies not controlled by them, the companies of the
          Graña y Montero Group shall deliver this policy to the controlling shareholder
          and/or the general management, making recommendations in this connection.

          272.    The Anti-Corruption Policy requires the Compliance Officer, the Internal Audit

  Committee, and the Audit and Process Committee to ensure compliance with its anti-corruption

  provisions, and to report directly to the Board of Directors on compliance matters.

          273.    With respect to bribery, the Anti-Corruption Policy sets forth the following

  “Guidelines and Principles” to be followed:

          Making payments, promises to pay or rewards –whether direct or indirectly, in cash
          or in kind– to public officials or their family members, for purposes of exerting
          improper influence on decision making, generating or maintaining a business or
          securing benefits, is prohibited. This prohibition applies to all Group collaborators,
          and to third parties acting on our behalf (“third-party representatives”), such as, but
          not limited to, customs agents, attorneys, subcontractors and document handlers.

          Group collaborators are responsible for ensuring that the “third-party
          representatives” with whom they relate comply with this policy. For such purpose,
          collaborators shall enter a written agreement that formally reflects the scope of the
          services that such third-party representatives will perform, the compensation terms,
          and includes an express clause on the knowledge of and compliance with this Anti-
          Corruption Policy.

          274.    Upon information and belief, the Anti-Corruption Policy has been continually

  posted on Graña’s website since its adoption on October 29, 2015.



                                                  - 65 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 74 of 158 PageID #: 2091




          275.    In January 2016, the Company posted its 2015 Integrated Annual Report on its

  website, which highlighted its Anti-Corruption Policy, stating, in pertinent part, as follows:

          Also in 2015, the Board of Directors approved the Group’s Anticorruption
          Program, which includes the Anticorruption Policy that complements our Ethics
          Charter (1995) and Code of Conduct, thereby reaffirming our commitment to ethics
          in business.

                                            *       *       *

          In the Group, we are committed to responsible, upright, transparent conduct. We
          have a management system that enables us to communicate our fundamental
          principles to every level of the organization, offer confidential communication
          channels, and have a governance structure to investigate and remedy potential
          breaches. Our Ethics Charter, Code of Conduct, and Anticorruption Policy stand
          out among the main tools of the system.

          276.    The 2015 Integrated Annual Report described the new Anti-Corruption Policy,

  stating, in pertinent part, as follows:

          Our conduct is based on compliance with the laws of the countries where we
          operate, including Peruvian legislation on the Prevention of Asset Laundering and
          Financing of Terrorism (2010) and the U.S. Foreign Corrupt Practices Act (FCPA),
          which applies to us because our shares are listed on the New York Stock Exchange.

          In 2015, we reinforced our ethics management system as a preventative measure.
          Therefore, the Graña y Montero Board of Directors approved the Anticorruption
          Compliance (FCPA) program, which establishes the leadership and commitment of
          senior management on this matter, defines supervisory bodies and the reporting
          line, establishes new policies and procedures, identifies additional internal controls,
          and proposes training plans for the entire organization. This program applies to all
          companies in the Group and any third parties that may act on our behalf.

          Within the program, the Anticorruption Policy stands out. It provides the
          guidelines required to avoid any act of corruption in our business or in relations
          with the State, and reinforces the obligation to have precise accounting records and
          internal controls.

          277.    The 2015 Integrated Annual Report also contained a certification signed by

  Defendant Alvarado and the Company’s general accountant, attesting to the accuracy of the entire

  report, including the statements describing the Anti-Corruption Policy. The certification stated:



                                                  - 66 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 75 of 158 PageID #: 2092




         This document contains true and sufficient information on the operations of Graña
         y Montero S.A.A. during the year 2015. Not with standing [sic] the responsibility
         of the issuer, the undersigned assume full responsibility for the contents here of in
         accordance with applicable laws.

         278.    The annuals reports for years 2013 and 2014 contained identical certifications

  signed by the Company’s general accountant and Defendant Alvarado.

  VIII. EFFECTIVE INTERNAL CONTROLS ARE AN
        INTEGRAL COMPONENT OF PUBLIC CORPORATIONS

         279.    The Committee of Sponsoring Organizations of the Treadway Commission

  (“COSO”) is a joint initiative of five private sector organizations, established in the United States,

  dedicated to providing thought leadership to executive management and governance entities on

  critical aspects of, among other things, internal control, fraud, and financial reporting. COSO is

  supported by five supporting organizations, including the Institute of Management Accountants

  (“IMA”), the American Accounting Association (“AAA”), the American Institute of Certified

  Public Accountants (“AICPA”), the Institute of Internal Auditors (“IIA”), and the Financial

  Executives International (“FEI”).

         280.    As described below, Graña’s independent auditors audited Graña’s management’s

  assessment of internal control over financial reporting based on the COSO Internal Control

  Framework (defined below).

         281.    According to COSO, the “tone at the top,” or the corporate culture established by

  an entity’s board of directors and senior management within which financial reporting occurs, is

  of “overriding importance18 in preventing fraudulent financial reporting” and is “the most

  important factor contributing to the integrity of the financial reporting process.”




  18
         All emphasis is added unless stated otherwise.

                                                  - 67 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 76 of 158 PageID #: 2093




         282.    COSO has developed a model for evaluating internal control (the “COSO Internal

  Control Framework”). This model has been adopted as the generally accepted framework for

  internal control and is widely recognized as the definitive standard against which organizations

  measure the effectiveness of their systems of internal control.

         283.    The COSO Internal Control Framework is designed to provide an effective

  framework for public companies to use to analyze the internal control systems implemented in

  these organizations. The five components of the COSO Internal Control Framework are as

  follows:

                 (a)       Control environment: (i) the organization demonstrates a commitment to

  integrity and ethical values; (ii) the board of directors demonstrates independence from

  management and exercises oversight of the development and performance of internal control;

  (iii) management establishes, with board oversight, structures, reporting lines, and appropriate

  authorities and responsibilities in the pursuit of objectives; (iv) the organization demonstrates a

  commitment to attract, develop and retain competent individuals in alignment with objectives; and

  (v) the organization holds individuals accountable for their internal control responsibilities in the

  pursuit of objectives.

                 (b)       Risk assessment: (i) the organization specifies objectives with sufficient

  clarity to enable the identification and assessment of risks relating to objectives; (ii) the

  organization identifies risks to the achievement of its objectives across the entity and analyzes

  risks as a basis for determining how the risks should be managed; (iii) the organization considers

  the potential for fraud in assessing risks to the achievement of objectives; and (iv) the organization

  identifies and assesses changes that could significantly impact the system of internal control.




                                                  - 68 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 77 of 158 PageID #: 2094




                 (c)     Control activities: (i) the organization selects and develops control activities

  that contribute to the mitigation of risks to the achievement of objectives to acceptable levels;

  (ii) the organization selects and develops general control activities over technology to support the

  achievement of objectives; and (iii) the organization deploys control activities through policies

  that establish what is expected and procedures that put policies into action.

                 (d)     Information and communication: (i) the organization obtains or generates

  and uses relevant, quality information to support the functioning of other components of internal

  control; (ii) the organization internally communicates information, including objectives and

  responsibilities for internal control, necessary to support the functioning of internal control; and

  (iii) the organization communicates with external parties regarding matters affecting the

  functioning of other components of internal control.

                 (e)     Monitoring: (i) the organization selects, develops and performs ongoing

  and/or separate evaluations to ascertain whether the components of internal control are present and

  functioning; and (ii) the organization evaluates and communicates internal control deficiencies in

  a timely manner to those parties responsible for taking corrective action, including senior

  management and the board of directors, as appropriate.

         284.    According to COSO, in an effective internal control system, all five components of

  the COSO Internal Control Framework work to support the achievement of an entity’s mission,

  strategies and related business objectives.

  IX.    GRAÑA ADMITS THAT IT CREATED A CULTURE OF FRAUD

         285.    As a direct result of the alleged bribery scheme, Graña failed to timely file its 2016

  Form 20-F. On May 17, 2017, Graña issued a press release explaining that “[t]he company is

  currently in the process of evaluating its financial presentation to be included in the [2016] 20-F,”

  and that “the company is carrying out additional procedures in connection with the finalization of
                                                  - 69 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 78 of 158 PageID #: 2095




  its consolidated financial statements.” On November 17, 2017, Graña filed a Form 6-K stating

  that the New York Stock Exchange had decided to grant the Company an extension to file the 2016

  Form 20-F through May 16, 2018, which extension was subject to reassessment on an ongoing

  basis.

           286.   On April 17, 2018, Graña filed a Form 6-K stating that the 2016 Form 20-F was

  delayed because its prior auditors, a member of the Price Waterhouse Coopers International

  Limited (“PwC”) network, would not authorize the use of the previously issued audit opinions for

  the year 2015 without conducting substantial additional procedures. According to the filing, the

  Company was seeking Board approval to appoint the auditing firm Moore Stephens Peru (“Moore

  Stephens”) to audit the 2015 financial statements and complete “substantial additional procedures”

  before reissuing an audit opinion on the 2015 financial statements.

           287.   In the same filing, Graña announced for the first time that, as a result of the

  aforementioned additional auditing procedures, “the previously issued consolidated financial

  statements of the Company for the 2015 fiscal year (and the related audit opinion of PwC) should

  no longer be relied upon.”

           288.   The Company also announced that PwC was in the process of performing additional

  procedures for the authorization of the use of its audit opinion related to Graña’s 2014 financial

  statements. Each of these tasks were required to be completed before Graña could file its 2016

  Form 20-F. The Company stated that it expected to complete these tasks and file its 2016

  Form 20-F by May 15, 2018.

           289.   Graña filed its 2016 Form 20-F on May 16, 2018.

           290.   In the 2016 Form 20-F, Graña explained how it used the COSO criteria to assess

  its internal controls over financial reporting:


                                                    - 70 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 79 of 158 PageID #: 2096




         Management is responsible for establishing and maintaining adequate internal
         control over financial reporting for our company as such term is defined by
         Exchange Act rules 13(a)-15(f) and 15(d)-15(f). In order to evaluate the
         effectiveness of internal control over financial reporting, as required by Section 404
         of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), management has
         conducted an assessment, including testing, using the criteria in Internal Control-
         Integrated Framework (2013), issued by the Committee of Sponsoring
         Organizations of the Treadway Commission (COSO). Our company’s system of
         internal control over financial reporting is designed to provide reasonable assurance
         regarding the reliability of financial reporting and the preparation of financial
         statements for external purposes in accordance with generally accepted accounting
         principles. Because of its inherent limitations, internal control over financial
         reporting may not prevent or detect misstatements. Also, projections of any
         evaluation of effectiveness to future periods are subject to the risk that controls may
         become inadequate because of changes in conditions, or that the degree of
         compliance with the policies or procedures may deteriorate.

         291.    The 2016 Form 20-F then disclosed that Graña failed to satisfy four of the five

  criteria set forth by COSO for measuring internal control, and stated that the Company had

  identified material weaknesses in the following areas: (i) control environment; (ii) risk assessment;

  (iii) information and communication; and (iv) monitoring and evidential matter.

         292.    With respect to material weaknesses in the control environment, the 2016

  Form 20-F stated, in pertinent part, as follows:

         The control environment, which is the responsibility of senior management, helps
         set the tone of the organization, influence the control consciousness of its officers
         and employees, and is an important component affecting how the organization
         performs risk management, financial analysis, accounting and financial reporting.
         A proper organizational tone can be promoted through a variety of means, such as
         policies and codes of ethics, a commitment to hiring competent employees, the
         manner and content of oral and written communications, and structures that
         promote and reward openness, strong internal controls, effective governance, risk
         management, compliance, and ethical behavior.

         As of December 31, 2016, we did not maintain an effective control environment
         primarily attributable to the following identified material weakness:

         Our assessment found that an inconsistent and ineffective tone at the top was
         present, under then-existing senior management, that was not effective to ensure
         adherence to IFRS and our accounting policies and procedures. This resulted in
         an environment which in some instances may have led to incorrect accounting
         decisions and the failure to disclose information that may be necessary for an
                                                 - 71 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 80 of 158 PageID #: 2097




            effective review of transactions and accounting entries to the appropriate finance
            and accounting personnel, our Board, our Audit and Process Committee, and/or
            independent registered public accounting firm. In addition, we identified an
            inadequate oversight by the Audit Committee regarding the role of the Internal
            Audit Department. The Control environment was not always sufficient to ensure
            that adequate enterprise risk management (including fraud risk) and monitoring
            mechanisms were in place to secure that our internal control over financial
            reporting operated effectively, including that the relevant risk/control activities
            were carried out properly and that corrective actions were taken on a priority
            basis and in timely manner.

            293.   Thus, Graña admitted that the single most important factor contributing to the

  integrity of its financial reporting, the tone at the top, was “inconsistent and ineffective” during

  the Class Period. As a member of senior management that created the ineffective tone at the top,

  Defendant Hart was or should have been aware that the Company was operating with an

  inappropriate tone at the top, and that its control environment was ineffective to ensure that risk

  management mechanisms were in place to detect and prevent the fraudulent conduct described

  herein.

            294.   On May 17, 2018, the NYSE suspended the trading of Graña ADS’s because Graña

  failed to timely file its 2017 consolidated financial statements. Graña’s common stock was delisted

  from the Lima Stock Exchange the next day.

  X.        DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
            STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD

            295.   Defendants’ fraudulent scheme and false and misleading statements and omissions

  operated as a fraud or deceit on purchasers of Graña ADSs, as Defendants: (i) deceived the

  investing public regarding Graña’s financial position, operations, and compliance with the law;

  (ii) artificially inflated the price of Graña ADSs; and (iii) caused Plaintiffs and other members of

  the Class (as defined herein) to purchase Graña ADSs at artificially inflated prices.




                                                  - 72 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 81 of 158 PageID #: 2098




            A.     Fiscal Year 2013 False and Misleading Statements and Omissions

                   1.     The Registration Statement and Prospectus

            296.   On June 4, 2013, Graña filed with the SEC a registration statement on Form F-1 for

  the IPO, which, after several amendments, was declared effective on July 23, 2013 (the Form F-1,

  together with all amendments, is referred to herein as the “Registration Statement”).            The

  Registration Statement was signed by the Officer Defendants and the Director Defendants, among

  others.

            297.   The next day, Graña filed a prospectus for the IPO on Form 424B4 which

  incorporated and formed part of the Registration Statement (the “Prospectus”). Together, the

  Registration Statement and Prospectus were used to sell to the investing public approximately

  19,534,774 Graña ADSs, as well as an additional 2,960,233 ADSs to the underwriters, representing

  a total of 112,325,585 Graña common shares, at $21.13 per share.

            298.   The Prospectus included consolidated financial statements for years ended

  December 31, 2010, 2011, and 2012. For fiscal year ended December 31, 2010, the Company

  reported net income of S/. 252,082,000 (approximately $97,644,650). For fiscal year ended

  December 31, 2011, the Company reported net income of S/. 289,076,000 (approximately

  $111,655,465.43). For fiscal year ended December 31, 2012, the Company reported net income

  of S/. 289,954,000 (approximately $111,994,592.51).

            299.   The Prospectus also included unaudited consolidated financial statements for the

  first quarter of 2013, for which the Company reported net income of approximately S/. 64,300,00

  (approximately $24,922,480.62).

            300.   According to the Prospectus, the “consolidated financial statements included in this

  prospectus have been prepared in nuevos soles and in accordance with International Financial

  Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”).”
                                                  - 73 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 82 of 158 PageID #: 2099




         301.    The Prospectus touted Graña’s commitment to its “core corporate values” and

  “high[] corporate governance standards”:

         With 80 years of operations, we have a long track record of successfully completing
         the engineering and construction of many of Peru’s landmark private- and public-
         sector infrastructure projects, such as the Lima International Airport and the Peru
         LNG gas liquefaction plane, and we believe we have earned a reputation for
         operational excellence in our markets. We have developed a highly-experienced
         management team, a talented pool of more than 3,500 engineers, and a skilled work
         force that share our core corporate values of quality, professionalism, reliability,
         and efficiency. As a company listed on the Lima Stock Exchange since 1997, we
         also abide by the highest corporate governance standards for listed companies in
         Peru.

         302.    The Prospectus also highlighted specific achievements relating to Graña’s

  corporate governance standards:

         We have been listed on the Lima Stock Exchange since 1997. We abide by the
         highest corporate governance standards in Peru, and we are one of only 17
         companies in Latin America, and one of only three in Peru, that form part of the
         Company’s Circle, which recognizes companies for their high corporate
         governance standards and is sponsored by the International Finance Corporation
         (IFC), the Organization for Economic Cooperation and Development (OECD) and
         the Global Corporate Governance Forum. In addition, we have developed a strong
         corporate culture based on principles of high-quality, professionalism, reliability
         and efficiency.

         303.    Likewise, the Prospectus declared that Graña’s commitment to its corporate values

  was a “key strateg[y]” to its “vision” of becoming “the most reliable engineering services company

  in Latin America”:

         We will continue to instill our core corporate values throughout our organization,
         while also transmitting these values to surrounding communities. We will continue
         to attract and develop our human capital through various training, mentorship and
         reward programs in order to maintain our position as the best company in Peru to
         learn and work in the engineering and construction field. We also seek to promote
         social welfare by fostering relationships with the communities that surround our
         areas of operation. In 2012, the Inter-American Federation of the Construction
         Industry recognized us for our corporate strategy and promotion of citizenship with
         the Latin American Social Responsibility award. We strive to promote our
         corporate values to strengthen our organization and improve our performance as
         well as to have a positive impact on the markets where we operate.

                                                - 74 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 83 of 158 PageID #: 2100




         304.    According to the Prospectus, Graña had the ability to bypass the open bidding

  process in certain engineering and construction projects:

         Although contracting for engineering and construction usually consists of open
         bidding processes, we are often able to enter into direct bilateral contract
         negotiation with select clients, thanks to our reputation for quality of service, which
         helps mitigate competitive pricing measures.

         305.    According to the Prospectus, one of Graña’s “principal strengths” which provided

  it “significant competitive advantage” was Graña’s “robust backlog” of approximately US$4,291.3

  million:

         We have a robust backlog which amounted to US$4,165.9 million as of
         December 31, 2012, 67.0% higher than as of December 31, 2011, and US$4,291.3
         million as of March 31, 2013, 3.0% higher than as of December 31, 2012. We
         believe that our backlog, which as of December 31, 2012 represented
         approximately 2.2x our related 2012 revenues, provides visibility as to our
         potential for growth in the coming years, although backlog may not always be an
         accurate indicator of future revenues.

         306.    The Prospectus emphasized that its “core corporate values” represented a key

  strength:

         Highly experienced management, talented engineers, and skilled workforce, with
         shared core corporate values.

         We have been listed on the Lima Stock Exchange since 1997. We abide by the
         highest corporate governance standards in Peru, and we are one of only 17
         companies in Latin America, and one of only three in Peru, that form part of the
         Company’s Circle, which recognizes companies for their high corporate
         governance standards and is sponsored by the International Finance Corporation
         (IFC), the Organization for Economic Co-operation and Development (OECD) and
         the Global Corporate Governance Forum. In addition, we have developed a strong
         corporate culture based on principles of high-quality, professionalism, reliability
         and efficiency. We employ rigorous safety standards and procedures and
         emphasize environmental sustainability and social responsibility.

         307.    This “vision” was repeated throughout the Prospectus:

         We will continue to instill our core corporate values throughout our organization,
         while also transmitting these values to surrounding communities. We will
         continue to attract and develop our human capital through various training,
         mentorship and reward programs in order to maintain our position as the best

                                                 - 75 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 84 of 158 PageID #: 2101




          company in Peru to learn and work in the engineering and construction field. We
          also seek to promote social welfare by fostering relationships with the communities
          that surround our areas of operation. We strive to promote our corporate values to
          strengthen our organization and improve our performance as well as to have a
          positive impact on the markets where we operate.

          308.   In the “Overview” of the “Business” section, the Prospectus stated:

          We have developed a highly-experienced management team, a talented pool of
          more than 3,500 engineers and a skilled work force that share our core corporate
          values of quality, professionalism, reliability, and efficiency. As a company listed
          on the Lima Stock Exchange since 1997, we also abide by the highest corporate
          governance standards in Peru.

          309.   Similarly, the section entitled “Employees” stated that Graña adopted a “Code of

  Conduct and Charter of Ethics” to regulate the conduct of its employees:

          We place significant emphasis on instilling our core corporate values of quality,
          professionalism, reliability, and efficiency and on promoting safety,
          environmental sustainability and social responsibility throughout the entire
          organization. Our Code of Conduct and Charter of Ethics regulate the conduct
          of our employees while promoting the foregoing values. In addition, our
          employees participate in ethics seminars on a periodic basis.

          310.   The Prospectus stated that the Company had experienced “rapid growth . . . in

  recent years” and that the Company’s “strategy [was] to continue our growth operations,” but

  stated that certain factors such as “increased competition” may adversely affect its upward

  trajectory.

          311.   Another Risk Factor noted in the Prospectus was the “significant competition in

  each of [Graña’s] markets”:

          We face significant competition in each of our markets.

          Each of the markets in which we operate is competitive. We compete on the basis
          of, among other factors, price, performance, product and service quality, skill
          and execution capability, client relations, reputation and brand, and health,
          safety and environmental record. We face significant competition from both local
          and international players. Some of these competitors may have greater resources
          than us or specialized expertise in certain sectors. In addition, a portion of our
          business is derived from open bidding processes which can be highly competitive.
          Certain of our markets are highly fragmented with a large number of companies

                                                 - 76 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 85 of 158 PageID #: 2102




         competing for market share. Our competitors may be more inclined to take greater
         or unusual risks or accept terms and conditions in a contract that we might not deem
         acceptable. Moreover, we cannot assure you that we will not face new competition
         from industry players entering or expanding their operations in our markets. If we
         are unable to compete effectively, our ability to continue to grow our business or
         maintain our market share would be affected.

         312.     Yet another “Risk Factor” was that Graña’s “backlog and [its] ratio of historical

  backlog to revenues may not be a reliable indicator of future revenues or profit”:

         Our backlog amount is subject to revision over time and our ability to realize
         revenues from our backlog is subject to a number of uncertainties. Cancellations,
         scope adjustments or deferrals may occur, from time to time, with respect to
         contracts reflected in our backlog and could reduce the amount of our backlog and
         the revenue and profits that we actually earn . . . .

         Our backlog may not grow at recent historic rates and may decline. We cannot
         assure you that we will be able to continue obtaining sufficient contracts in the
         future in number and magnitude to continue to grow our backlog. Additionally,
         the amount of new contracts signed can fluctuate significantly from period to period
         due to factors that are beyond our control.

         The ratio of our historical backlog to revenues earned in subsequent years is
         volatile and substantially affected by a number of factors, some of which are
         outside our control, including levels of contract scope adjustments and our ability
         to enter into new contracts (which are substantially influenced by general economic
         conditions), delays and cancellations, foreign exchange rate movements, and our
         ability to increase the scale of our operations to expand the amount of work we
         carry out beyond that previously contracted. Accordingly, historical correlations
         between backlog and revenues may not recur in future periods.

         313.     In the Prospectus, Graña also disclosed that its “[d]ebarment from participating in

  government bidding processes would have a material adverse effect on our business and financial

  performance”:

         We would face debarment from participating in government bidding processes
         for one to three years if we were found to have violated certain provisions of the
         Peruvian State Contracting Law (Ley de Contrataciones del Estado). We are
         required to comply with a large number of contractual obligations with the
         government in our business, and we cannot assure you that we will be in full
         compliance at all times. Moreover, such a debarment would affect the ability of our
         entire company (including any of our subsidiaries), and not just the line of business
         where the alleged violation took place, to participate in government bids under the
         Peruvian State Contracting Law . . . A significant part of our revenues on a

                                                 - 77 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 86 of 158 PageID #: 2103




         consolidated basis is derived from public sector contracts in Peru. As a result, if
         our company is debarred from participating in government bidding processes,
         our business and financial performance would be materially and adversely
         affected.

         314.    The Prospectus warned that “[f]ailure to comply with . . . law or regulations could

  have a material adverse effect on our business and financial performance.” Despite these concerns,

  the Company stated that it believed it is “in compliance with all applicable concessions, other

  similar contracts, laws and regulations in all material respects,” stating, in pertinent part, as

  follows:

         Failure to comply with, or changes in, laws or regulations could have a material
         adverse effect on our business and financial performance.

         We operate in highly regulated industries. Our business and financial performance
         depends on our and our clients’ ability to comply on a timely and efficient basis
         with extensive national, regional and municipal laws and regulations relating to,
         among other matters, environmental, health and safety, building and zoning, labor,
         tax and other matters. The cost of complying with these laws and regulations can
         be substantial. In addition, compliance with these laws and regulations can cause
         scheduling delays. Although we believe we are in compliance with all applicable
         concessions, other similar contracts, laws and regulations in all material
         respects, we cannot assure you we have been or will at all times be in full
         compliance.

         315.    With respect to its internal controls, the Prospectus reported that Graña and its

  independent accounting firm had identified only material weakness in its internal control over

  financial reporting which related to the training and experience of certain of its accounting

  personnel. Specifically, the Prospectus stated:

         A “material weakness” is a deficiency, or combination of deficiencies, in internal
         controls such that there is a reasonable possibility that a material misstatement in
         financial statements will not be prevented or timely detected. The material
         weaknesses in our internal control over financial reporting that we identified related
         to the insufficient training and experience of certain of our accounting personnel
         with respect to the application of IFRS. We are not aware of any other material
         weaknesses in our internal control over financial reporting.




                                                 - 78 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 87 of 158 PageID #: 2104




          316.    In the Prospectus, Graña expressed confidence that it would be able to win public

  work contracts and concessions from the Peruvian government:

          The Peruvian government is encouraging public-private partnerships for
          infrastructure concessions as a way to promote the improvement of the country’s
          infrastructure. Proinversión, a Peruvian state agency engaged in the promotion of
          private investments in Peru which is the Peruvian State agency engaged in the
          promotion of business opportunities, estimated public and private investments in
          infrastructure in Peru of US$20 billion from 2011 through 2016. We believe we
          are well-positioned to win contracts related to these concessions.

          317.    The Prospectus described the process by which Graña engages in competitive

  bidding, which includes “review[ing] and evaluat[ing] potential projects in order to estimate

  costs,” performing “a detailed costs analysis using sophisticated software, “determining whether

  the project is viable and cost-effective,” and “prepar[ing] the offer that is eventually presented” to

  the potential client:

          We win new engineering and construction contracts through public bidding
          processes or direct negotiation, from a variety of sources, including potential client
          requests, proposals from existing or former clients, opportunities sought out by our
          commercial team, and from requests by the Peruvian government. More than 80%
          of our 2012 revenues came from private-sector projects.

          The Peruvian government and its agencies typically award construction contracts
          through a public bidding process conducted in accordance with the Peruvian
          State Contracting Law (Ley de Contratacions del Estado) . . . .

          We have a designated team that oversees the management of project proposals and
          a commercial team that reviews and evaluates potential projects in order to
          estimate costs. In considering whether to bid for a potential project, we principally
          consider the following factors: competition and the probability of being awarded
          the project; project size; the client; our experience undertaking similar projects; and
          the availability of resources, including human resources. As part of the project
          selection process, our commercial team performs a detailed cost analysis utilizing
          sophisticated software we developed to assist in determining whether the project
          is viable and cost-effective. If we choose to pursue a project, a budget leader is
          assigned to prepare the offer that is eventually presented to our potential client.

          318.    The Prospectus contained a section describing the regulatory framework applicable

  to its Engineering and Construction segment for contracts with the public sector, as well as the


                                                  - 79 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 88 of 158 PageID #: 2105




  Peruvian government’s selection process for public works projects. That section stated, in

  pertinent part, as follows:

         Engineering and Construction

         Regulatory Framework Applicable to Contracts with the Public Sector

         Peru’s State Contracting Law, approved by Legislative Decree No. 1017 (Ley de
         Contrataciones del Estado) and its regulation approved by Supreme Decree No.
         184-2008-EF, govern services and construction agreements entered into with public
         entities. Article 10 of the Supreme Decree No. 184-2008-EF establishes that, at the
         beginning of the contracting process, the contracting public entity must prepare a
         technical file describing the characteristics of the services it intends to purchase and
         the selection process for its counterparts, among other specifications such as a
         feasibility statement in accordance with the Peruvian Public Investment National
         System.

         The selection processes are established in Articles 15, 16, 17 and 18 of Peru’s State
         Contracting Law as follows:

                public biddings (licitación pública) applicable to goods, supplies and works;

                public tenders (concurso público) applicable to services;

                direct award (adjudicación directa) applicable to goods, services and works, which
                 can be public or directed at select participants depending if the value is equal to or
                 higher than 50% of the maximum amount set forth in the state budget regulation
                 for direct award; and

                lowest amount award (adjudicación de menor cuantía) applicable to goods, services
                 and works whose value is lower than one-tenth of the minimum limit established
                 by the state budget regulation

         With the exception set forth in Article 22 of the Supreme Decree No. 184-2008-EF,
         the selection processes include the following phases: notice; registration of
         participants; submission and reply of inquiries; submission and reply of comments;
         preparation of the terms and conditions of the selection process; submission of bids;
         evaluation and qualification of bids; and adjudication.

         Article 9 of Peru’s State Contracting Law establishes that participants of any of the
         foregoing selection processes must be registered in the Peruvian National Registry
         of Suppliers (Registro Nacional de Proveedores) and must not be disqualified from
         contracting with the state. Article 252 of the Supreme Decree No. 184-2008-EF
         establishes that this registration is renewable as long as a request is submitted to the
         Peruvian National Registry of Suppliers 60 days prior to expiration of the registry.


                                                  - 80 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 89 of 158 PageID #: 2106




         319.    According to the Prospectus, the Company believed it was “in compliance, in all

  material respects, with applicable laws and regulations” in all of its business segments.

                 2.      2Q13 Quarterly Results

         320.    On August 9, 2013, Graña filed a Consolidated Results Report for the first semester

  of 2013 on a Form 6-K (the “2Q13 Results Report”). Graña reported net income of S/. 122.3

  million for the quarter.

         321.    That same day, Graña hosted a conference call for investors and analysts, during

  which Defendant Hart repeated the financial results as presented in the 2Q13 Results Report.

         322.    On August 10, 2013, Graña issued a press release reporting its quarterly results for

  the second quarter of 2013 (the “2Q13 Press Release”). The 2Q13 Press Release similarly reported

  a net income of S/. 122.3 million for the quarter.

         323.    According to the 2Q13 Press Release, the quarterly results were prepared in

  accordance with IFRS.

                 3.      3Q13 Quarterly Results

         324.    On October 29, 2013, Graña issued a press release reporting its quarterly results for

  the third quarter of 2013 (the “3Q13 Press Release”). Graña reported net income of S/. 203.7

  million for the quarter, an increase of 1.5% compared to the same period in 2012.

         325.    According to the 3Q13 Press Release, the quarterly results were prepared in

  accordance with IFRS.

         326.    That same day, Graña filed its Consolidated Results Report for 3Q13 with the SEC

  on a Form 6-K.

         327.    The next day, October 30, 2013, Graña hosted a conference call for investors and

  analysts, during which Defendant Hart repeated the quarterly financial results as presented in the

  3Q13 Press Release and the Consolidated Results Report.
                                                 - 81 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 90 of 158 PageID #: 2107




                 4.     4Q13 Quarterly Report and Conference Call

         328.    On January 31, 2014, Graña filed its Consolidated Results Report with the SEC on

  Form 6-K for the fourth quarter and year ended December 31, 2013 (the “FY13 Results Report”).

  The FY13 Results Report reported net income of S/. 319 million for the entire year.

         329.    On February 2, 2013, Graña hosted a conference call for investors and analysts,

  during which Defendant Hart repeated the quarterly results for 4Q13 and the full year results as

  reported in the FY13 Results Report.

                 5.     Consolidated Financial Statements FY 2011, 2012, 2013

         330.    On February 28, 2014, Graña filed its consolidated financial statements FY 2011,

  2012, and 2013 on a Form 6-K with the SEC (the “Consolidated Financial Statements”).19 The

  Company’s net income for fiscal years 2011 and 2012 remained unchanged. For fiscal year 2013,

  the Company reported net income of S/. 320,363,000 (approximately $114,538,076).

         331.    According to the filing, “[t]he consolidated financial statements of the Company

  have been prepared in accordance with International Financial Reporting Standards (IFRS) as

  issued by the International Accounting Standards Board.”

                 6.     2013 Form 20-F

         332.    On April 30, 2014, Graña filed its annual report of financial results on Form 20-F

  with the SEC for the fiscal year ended December 31, 2013, which was signed by the Officer

  Defendants (the “2013 Form 20-F”). Graña reported a net profit of S/. 319,680,000. Gross profit

  was S./1,004,700,00, and diluted earnings per share (“EPS”) on common shares was S./0.534.




  19
          The Prospectus included consolidated audited financial statements for fiscal years 2010,
  2011, and 2012, and unaudited consolidated financial statements for the first quarter of 2013. This
  filing now includes the audited financials for the entire fiscal year 2013.

                                                - 82 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 91 of 158 PageID #: 2108




         333.   According to the 2013 Form 20-F, the “consolidated financial statements included

  in this annual report have been prepared in nuevos soles and in accordance with International

  Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board

  (“IASB”).”

         334.   The 2013 Form 20-F described various factors that form the basis of competition:

         Each of the markets in which we operate is competitive. We compete on the basis
         of, among other factors, price, performance, product and service quality, skill
         and execution capability, client relations, reputation and brand, and health,
         safety and environmental record. We face significant competition from both local
         and international players. Some of these competitors may have greater resources
         than us or specialized expertise in certain sectors. In addition, a portion of our
         business is derived from open bidding processes which can be highly competitive.
         Certain of our markets are highly fragmented with a large number of companies
         competing for market share. Our competitors may be more inclined to take greater
         or unusual risks or accept terms and conditions in a contract that we might not deem
         acceptable. Moreover, we cannot assure you that we will not face new competition
         from industry players entering or expanding their operations in our markets. If we
         are unable to compete effectively, our ability to continue to grow our business or
         maintain our market share would be affected. In addition, because one of the
         factors on which we generally compete is price, increased competition could impact
         our operating margins. Accordingly, our business and financial performance could
         be adversely affected by competition in our markets.

         335.   In the section entitled “Project Selection and Bidding,” the 2013 Form 20-F

  described the competitive bidding process by which Graña is awarded public sector projects:

         We win new engineering and construction contracts through public bidding
         processes or direct negotiation, from a variety of sources, including potential client
         requests, proposals from existing or former clients, opportunities sought by our
         commercial team and from requests by the Peruvian government. More than 80%
         of our 2013 revenues came from private-sector projects. The Peruvian government
         and its agencies typically award construction contracts through a public bidding
         process conducted in accordance with the Peruvian State Contracting Law (Ley de
         Contrataciones del Estado) . . . .

         336.   The 2013 Form 20-F further describes the process by which the Company engages

  in competitive bidding, which included “review[ing] and evaluat[ing] potential projects in order

  to estimate costs,” performing “a detailed costs analysis using sophisticated software,”

                                                 - 83 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 92 of 158 PageID #: 2109




  “determining whether the project is viable and cost-effective,” and “prepar[ing] the offer that is

  eventually presented” to the potential client:

         We have a designated team that oversees the management of project proposals and
         a commercial team that reviews and evaluates potential projects in order to
         estimate costs. In considering whether to bid for a potential project, we principally
         consider the following factors: competition and the probability of being awarded
         the project; project size; the client; our experience undertaking similar projects; and
         the availability of resources, including human resources. As part of the project
         selection process, our commercial team performs a detailed cost analysis utilizing
         sophisticated software we developed to assist in determining whether the project
         is viable and cost-effective. If we choose to pursue a project, a budget leader is
         assigned to prepare the offer that is eventually presented to our potential client.

         337.    In the 2013 Form F-20, Graña stated that its “strategy is to continue to grow out

  operations,” but cautioned that that “[a] major change in Peruvian government policies could affect

  our business.” It also noted that “[g]overnmental entities may terminate prematurely our

  concessions and similar contracts under various circumstances, some of which are beyond our

  control.”

         338.    The 2013 Form 20-F also contained a representation that Graña and the Officer

  Defendants “believe we are in compliance with all applicable concessions, other similar contracts,

  laws and regulations in all material aspects,” stating, in pertinent part, as follows:

         We operate in highly regulated industries. Our business and financial performance
         depends on our and our clients’ ability to comply on a timely and efficient basis
         with extensive national, regional and municipal laws and regulations relating to,
         among other matters, environmental, health and safety, building and zoning, labor,
         tax and other matters. The cost of complying with these laws and regulations can
         be substantial. In addition, compliance with these laws and regulations can cause
         scheduling delays. Although we believe we are in compliance with all applicable
         concessions, other similar contracts, laws and regulations in all material
         respects, we cannot assure you we have been or will be at all times in full
         compliance. Failure by us or our clients to comply with our concessions, similar
         contracts or these laws and regulations could result in a range of adverse
         consequences for our business, including subjecting us to significant fines, civil
         liabilities and criminal sanctions, requiring us to comply with costly restorative
         orders, the shutdown of operations, and revocation of permits and termination of
         concessions or similar contracts. In addition, we cannot assure you that future
         changes to existing laws and regulations, or stricter interpretation or enforcement
                                                   - 84 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 93 of 158 PageID #: 2110




         of existing laws and regulations, will not impair our ability to comply with such
         laws and regulations or increase our compliance costs. Accordingly, existing or
         future regulation in our markets could have a material adverse effect on our
         business and financial performance.

         339.    Graña highlighted its commitment to “corporate values of quality, professionalism,

  reliability, and efficiency,” and reiterated its commitment to “abide by the highest corporate

  governance standards in Peru,” stating, in pertinent part, as follows:

         With 80 years of operations, we have a long track record of successfully completing
         the engineering and construction of many of Peru’s landmark private- and public-
         sector infrastructure projects, such as the Lima International Airport and the Peru
         LNG gas liquefaction plan, and we believe we have earned a reputation for
         operational excellence in our markets. We have developed a highly-experienced
         management team, a talented pool of more than 3,800 engineers and a skilled
         work force that share our corporate values of quality, professionalism, reliability,
         and efficiency. As a company listed on the Lima Stock Exchange since 1997, we
         also abide by the highest corporate governance standards in Peru.

         340.    The 2013 Form 20-F continued to tout Graña’s “shared corporate values” and “high

  corporate governance standards,” stating, in pertinent part, as follows:

         We have been listed on the Lima Stock Exchange since 1997. We abide by the
         highest corporate governance standards in Peru, and we are one of only 19
         companies in Latin America, and one of only three in Peru, that form part of the
         Company’s Circles, which recognizes companies for their high corporate
         governance standards and is responsible for the International Finance Corporation
         (IFC), the Organization for economic Co-operation and Development (OCED) and
         the Global Corporate Governance Forum. In addition, we have developed a strong
         corporate culture based on the principles of high-quality, professionalism,
         reliability and efficiency . . . .

         341.    The 2013 Form 20-F also stated that the Company had implemented a number of

  the corporate governance guidelines set forth in the “Principles of Good Governance for Peruvian

  Companies”:

         The New York Stock Exchange’s listing standards also require U.S. listed
         companies to adopt and disclose corporate governance guidelines. In July 2002,
         the Peruvian Securities Commission and a committee comprised of regulatory
         agencies and associations prepared and published a list of suggested non-
         mandatory corporate governance guidelines called the “Principles of Good
         Governance for Peruvian Companies.” These principles are disclosed on the
                                                 - 85 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 94 of 158 PageID #: 2111




          Peruvian Securities Commission web page http://www.smv.gob.pe and the Lima
          Stock Exchange web page http://www.bvl.com.pe.             Although we have
          implemented a number of these measures and have been selected to form part of
          the Best Corporate Governance Practices Index of the Lima Stock Exchange, we
          are not required to comply with the referred corporate governance guidelines by
          law or regulation.

          342.    In addition, the 2013 Form 20-F referenced its code of ethics applicable to its

  directors, officers, and employees, and stated that “[d]uring the year ended December 31, 2013,

  no such amendment was made or waiver granted.”

          343.    The 2013 Form 20-F discussed Graña’s “key strategies to achieve” their vision of

  becoming “the most reliable engineering services company in Latin America.” One of Graña’s

  “key strategies” to becoming one of “the most reliable engineering services company in Latin

  America” was to “[c]ontinue fostering [its] core corporate values throughout the organization.”

          344.    Also in the 2013 Form 20-F, Graña discussed its creation of an “Audit and Process

  Committee” responsible for maintaining adequate internal controls: “Our Audit and Process

  Committee oversees our corporate accounting and financial reporting process.” Among other

  things, the Audit and Process Committee is charged with “reviewing our financial statements”,

  “evaluating our internal controls, and procedures, and identifying deficiencies”, “evaluating the

  company’s compliance with the Board of Director’s internal regulation, as well as with general

  principles of corporate governance,” “informing our board of directors regarding any issues that

  arise with respect to the quality or integrity of our financial statements, [and] our compliance with

  legal or regulatory requirements”.

          345.    The Company informed investors that its CEO and CFO, i.e., the Officer

  Defendants, evaluated Graña’s disclosure controls and procedures, and concluded they were

  effective, stating, in pertinent part, as follows:

          As of the end of the period covered by this annual report, management, with the
          participation of the company’s Chief Executive Officer and Chief Financial
                                                       - 86 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 95 of 158 PageID #: 2112




         Officer, performed an evaluation of the design and operation of our disclosure
         controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) of the
         Exchange Act. Our disclosure controls and procedures are designed to ensure that
         information required to be disclosed in the reports we file or submit under the
         Exchange Act is recorded, processed, summarized and reported within the time
         periods specified in the SEC’s rules and forms, and that such information is
         accumulated and communicated to our management, including the Chief Executive
         Officer and the Chief Financial Officer, to allow timely decisions regarding
         required disclosures. Any controls and procedures, no matter how well designed
         and operated, can provide only reasonable assurance of achieving the desired
         control objective. Based on this evaluation, our Chief Executive Officer and Chief
         Financial Officer concluded that, as of December 31, 2013, the design and
         operation of our disclosure controls and procedures were effective at a reasonable
         assurance level.

         346.    The 2013 Form 20-F was signed by the Officer Defendants.

         347.    The statements referenced in ¶¶296-346 were materially false and misleading when

  they were made because they misrepresented and/or failed to disclose the following adverse facts,

  which were then known to, or recklessly disregarded by, Defendants:

                 (a)     that the consolidated financial statements included in the Prospectus

  materially misstated the Company’s net income based on Graña’s payment of its proportional share

  of bribery to Odebrecht by means of differential dividend distributions;

                 (b)     that Graña and the Director Defendants were involved in the bribery of top

  government officials to secure public works projects;

                 (c)     that the unlawful practices perpetrated by Graña          and the Director

  Defendants were in direct violation of the Company’s code of ethics, which Defendants

  represented guided their operations;

                 (d)     that the unlawful practices perpetrated by Graña          and the Director

  Defendants subjected the Company to numerous known, but undisclosed risks, including monetary

  risk, reputational risk, risks associated with retention and/or renewal of existing contracts, risks

  associated with the Company’s expansion efforts, risks associated with key employee retention,

                                                 - 87 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 96 of 158 PageID #: 2113




  and the imposition of civil and/or criminal sanctions, including the suspension of the Company’s

  business activities;

                 (e)     that Graña’s financial statements had not been prepared in accordance with

  IFRS;

                 (f)     that the unlawful practices perpetrated by Graña and the Director

  Defendants were reasonably likely to have a material adverse effect on the Company’s future

  operating results;

                 (g)     that the competitive bidding process described in the Prospectus failed to

  disclose that the bidding process was undermined by the corrupt payments made to elected

  officials;

                 (h)     that Defendants failed to disclose that Graña’s “rapid growth” was due, in

  large part, to the bribery of government leaders, and misled investors into believing that the rapid

  growth was wholly organic and would continue on its upward trajectory;

                 (i)     that Graña failed to disclose that Peruvian governmental policies were being

  shaped, in a material way, by the bribes that were being paid to it;

                 (j)     that there was an inconsistent and inappropriate tone at the top at Graña that

  resulted in Graña violating IFRS, the Company’s accounting policies, and the Company’s Ethics

  Charter, Code of Conduct, and Anti-Corruption Policy; and

                 (k)     that, based on the foregoing, Defendants lacked a reasonable basis for their

  positive statements about Graña’s future financial prospects.

          B.     Fiscal Year 2014 False and Misleading Statements and Omissions

                 1.      1Q2014 Quarterly Results and Conference Call

          348.   On April 30, 2014, Graña issued a press release reporting its quarterly results for

  the first quarter of 2014 (the “1Q14 Press Release”). Graña reported net income of S/. 71.1 MM.
                                                 - 88 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 97 of 158 PageID #: 2114




          349.       According to the 1Q14 Press Release, the quarterly results were prepared in

  accordance with IFRS.

          350.       Also on April 30, 2014, Graña’s 1Q14 Consolidated Results Report was filed with

  the SEC on Form 6-K which repeated the same quarterly results.

          351.       That same day, April 30, 2014, Graña hosted a conference call for investors and

  analysts, during which Defendant Hart repeated the quarterly financial results as presented in the

  1Q14 Press Release and the Consolidated Results Report.

          352.       During the conference call, an analyst asked whether Graña’s decision days

  earlier20 to withdraw its bid for the Lima Metro Line 2 concession was a reflection of heightened

  competition in the bidding process. In response, Defendant Alvarado stated:

          We are seeing a lot of competition the same that we have seen in the last 20 years.
          It’s [a] totally open market. Many companies come and go. And we are seeing
          the same kind of competition.

                     2.     2Q14 Quarterly Results and Conference Call

          353.       On July 24, 2014, Graña issued a press release reporting its quarterly results for the

  second quarter of 2014 (the “2Q14 Press Release”). Graña reported net income of S/. 135.1 million

  for the quarter.

          354.       According to the 2Q14 Press Release, the quarterly results were prepared in

  accordance with IFRS.




  20
          On March 24, 2014, Graña announced in a Form 6-K filing with the SEC that the
  Consortium Metro de Lima – Linea 2 (in which Graña held a minority stake) was withdrawing its
  bid for the concession of the Lima Metro Line 2. This is not the same project as the Lima Metro
  Line 1 concession which Graña and Odebrecht participated in.

                                                     - 89 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 98 of 158 PageID #: 2115




         355.    Also on July 24, 2014, Graña’s Consolidated Results Report for the second quarter

  of 2014 was filed with the SEC on Form 6-K which repeated the financial results reported in the

  2Q14 Press Release.

         356.    The next day, July 25, 2014, Graña hosted a conference call for investors and

  analysts, during which Defendant Hart repeated the quarterly financial results as presented in the

  2Q14 Press Release and the Consolidated Results Report for the first semester of 2014.

                 3.     3Q14 Press Release and Conference Call

         357.    On October 30, 2014, Graña issued a press release reporting its quarterly results for

  the third quarter of 2014 (the “3Q14 Press Release”). Graña reported net income increase of

  15.4%, reaching S/. 235.3 million for the quarter.

         358.    According to the 3Q14 Press Release, the quarterly results were prepared in

  accordance with IFRS.

         359.    The next day, October 31, 2014, Graña hosted a conference call for investors and

  analysts, during which Defendant Hart repeated the quarterly results presented in the 3Q14 Press

  Release.

         360.    On October 31, 2014, Graña filed its unaudited condensed interim financial

  statements with the SEC on Form 6-K.

         361.    On November 3, 2014, Graña filed its complete quarterly results report with the

  SEC on Form 6-K.

                 4.     4Q14 Results Report and Conference Call

         362.    On January 29, 2015, Graña issued a press release reporting its consolidated results

  for the fourth quarter of 2014 (the “4Q14 Press Release”). The Company reported S/. 299.6 million

  in net income, a decrease of 6% from the previous year.



                                                - 90 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 99 of 158 PageID #: 2116




         363.      According to the 4Q14 Press Release, the consolidated quarterly results presented

  therein were prepared in accordance with IFRS.

         364.      On February 2, 2015, Graña filed its consolidated results report for the year 2014

  with the SEC on Form 6-K (the “FY14 Results Report”). The FY14 Results Report repeated the

  financial results as presented in the 4Q14 Press Release.

         365.      That same day, Graña hosted a conference call with investors and analysts, during

  which Defendant Hart repeated the same consolidated financial results as presented in the 4Q14

  Press Release.

                   5.     The 2014 Form 20-F

         366.      On April 30, 2015, Graña filed its annual report of financial results on Form 20-F

  with the SEC for the fiscal year ended December 31, 2014, which was signed by the Officer

  Defendants (the “2014 Form 20-F”). Graña reported a net loss of S/. 20.1 million. Gross profit

  was $951.3 million, and diluted earnings per share on common shares was S/. 454.

         367.      According to the 2014 Form 20-F, the “consolidated financial statements included

  in this annual report have been prepared in nuevos soles and in accordance with International

  Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board

  (“IASB”).”

         368.      The 2014 Form 20-F stated that the Company “face[s] significant competition from

  both local and international players,” stating, in pertinent part, as follows:

         We face significant competition in each of our markets

         Each of the markets in which we operate is competitive. We compete on the basis
         of, among other factors, price, performance, product and service quality, skill
         and execution capability, client relations, reputation and brand, and health,
         safety and environmental record. We face significant competition from both
         local and international players. Some of these competitors may have greater
         resources than us or specialized expertise in certain sectors. In addition, a portion
         of our business is derived from open bidding processes which can be highly
                                                  - 91 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 100 of 158 PageID #: 2117




          competitive. Certain of our markets are highly fragmented with a large number of
          companies competing for market share. Our competitors may be more inclined to
          take greater or unusual risks or accept terms and conditions in a contract that we
          might not deem acceptable. Moreover, we cannot assure you that we will not face
          new competition from industry players entering or expanding their operations in
          our markets. If we are unable to compete effectively, our ability to continue to
          grow our business or maintain our market share would be affected. In addition,
          because one of the factors on which we generally compete is price, increased
          competition could impact our operating margins. Accordingly, our business and
          financial performance could be adversely affected by competition in our markets.

          369.    In the section entitled “Project Selection and Bidding,” the 2014 Form 20-F

   described several methods by which Graña is awarded public works projects, including

   competitive bidding, stating, in pertinent part, as follows:

          Project Selection and Bidding

          We win new engineering and construction contracts through public bidding
          processes or direct negotiation, from a variety of sources, including potential client
          requests, proposals from existing or former clients, opportunities sought by our
          commercial team and from requests by the Peruvian government. More than 80%
          of our 2014 revenues came from private-sector projects. The Peruvian government
          and its agencies typically award construction contracts through a public bidding
          process conducted in accordance with the Peruvian State Contracting Law (Ley de
          Contrataciones del Estado). In the private sector, in addition to obtaining new
          projects, another important source of revenue involves increases in the scope of
          work to be performed in connection with already existing projects. These
          arrangements are typically negotiated directly with the client, often during the
          course of the work we are already performing for that client.

          370.    The 2014 Form 20-F provides a detailed description of the competitive bidding

   process, similar to the process described in ¶336.

          371.    In the 2014 Form F-20, Graña stated that its “strategy is to continue to grow out

   operations,” but cautioned that “[a] major change in Peruvian government policies could affect our

   business.”    It also noted that “[g]overnmental entities may terminate prematurely our

   concessions and similar contracts under various circumstances, some of which are beyond our

   control.”



                                                   - 92 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 101 of 158 PageID #: 2118




          372.    In the 2014 Form F-20, the Company represented that it believed it was “in

   compliance with all applicable concessions, other similar contracts, laws and regulations in all

   material aspects,” similar to the representation quoted in ¶338.

          373.    The 2014 Form 20-F stated that these “core corporate values” were a key

   component of its business model, and reiterated its commitment to “abide by the highest corporate

   governance standards in Peru,” using language similar to that quoted in ¶339.

          374.    Indeed, according to the 2014 Form 20-F, one of Graña’s greatest “[s]trengths” was

   its “high corporate governance standards” and “strong corporate culture based on the principles of

   high-quality, professionalism, reliability and efficiency,” similar to the language quoted in ¶340.

          375.    The 2014 Form 20-F also stated that Graña had adopted “a number” of corporate

   governance guidelines set forth in the “Principles of Good Governance for Peruvian Companies.”

          376.    In addition, the 2014 Form 20-F referenced its code of ethics applicable to its

   directors, officers, and employees, and stated that “[d]uring the year ended December 31, 2014,

   no such amendment was made or waiver granted.”

          377.    The 2014 Form 20-F also touted Graña’s “core corporate values” as an integral

   component of its “vision” of becoming “the most reliable engineering services company in Latin

   America”:

          We will continue to instill our core corporate values throughout our organization,
          while also transmitting these values to surrounding communities. We will continue
          to attract and develop our human capital through various training, mentorship and
          reward programs in order to maintain our position as the best company in Peru to
          learn and work in the engineering and construction field. We also seek to promote
          social welfare by fostering relationships with the communities that surround our
          areas of operation. In 2012, the Inter-American Federation of the Construction
          Industry recognized us for our corporate strategy and promotion of citizenship with
          the Latin American Social Responsibility award. In addition, in 2014, KPMG
          ranked us eleventh among the most responsible companies and with the best
          corporate governance in Peru. We strive to promote our corporate values to


                                                  - 93 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 102 of 158 PageID #: 2119




          strengthen our organization and improve our performance as well as to have a
          positive impact on the market where we operate.

          378.    Also in the 2014 Form 20-F, Graña discussed its creation of an “Audit and Process

   Committee” responsible for maintaining adequate internal controls:

          Our Audit and Process Committee oversees our corporate accounting and financial
          reporting process. The Audit and Process Committee is responsible for . . .
          “reviewing our financial statements”, “evaluating our internal controls, and
          procedures, and identifying deficiencies”, “evaluating the company’s compliance
          with the Board of Director’s internal regulation, as well as with general principles
          of corporate governance,” “informing our board of directors regarding any issues
          that arise with respect to the quality or integrity of our financial statements, [and]
          our compliance with legal or regulatory requirements”.

          379.    The 2014 Form 20-F stated that management evaluated Graña’s disclosure controls

   and procedures and found them to be effective, stating, in pertinent part, as follows:

          Management is responsible for establishing and maintaining adequate internal
          control over financial reporting for our company as such term is defined by
          Exchange Act rules 13(a)-15(f) and 15(d)-15(f). In order to evaluate the
          effectiveness of internal control over financial reporting, as required by Section 404
          of the Sarbanes-Oxley Act, management has conducted an assessment, including
          testing, using the 1992 criteria in Internal Control-Integrated Framework, issued
          by the Committee of Sponsoring Organizations of the Treadway Commission
          (COSO). Our company’s system of internal control over financial reporting is
          designed to provide reasonable assurance regarding the reliability of financial
          reporting and the preparation of financial statements for external purposes in
          accordance with generally accepted accounting principles. Because of its inherent
          limitations, internal control over financial reporting may not prevent or detect
          misstatements. Also, projections of any evaluation of effectiveness to future
          periods are subject to the risk that controls may become inadequate because of
          changes in conditions, or that the degree of compliance with the policies or
          procedures may deteriorate . . . .

          Based on its assessment, management has concluded that the Company
          maintained effective internal control over financial reporting as of December 31,
          2014, based on the 1992 criteria in Internal Control-Integrated Framework,
          issued by the COSO.

          380.    The 2014 Form 20-F included signed certifications by Defendants Alvarado and

   Hart, representing that the financial information contained therein was accurate and that the



                                                  - 94 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 103 of 158 PageID #: 2120




   Company’s internal and disclosure controls were effective. Alvarado’s and Hart’s certifications

   stated, in pertinent part, as follows:

           I, [Defendant Alvarado and Hart], certify that:

           1.      I have reviewed this annual report on Form 20-F of Graña y Montero S.A.A.

           2.     Based on my knowledge, this report does not contain any untrue statement
           of a material fact or omit to state a material fact necessary to make the statements
           made, in light of the circumstances under which such statements were made, not
           misleading with respect to the period covered by this report;

           3.      Based on my knowledge, the financial statements, and other financial
           information included in this report, fairly present in all material respects the
           financial condition, results of operations and cash flows of the company as of, and
           for, the periods presented in this report;

           4.      The company’s other certifying officer(s) and I are responsible for
           establishing and maintaining disclosure controls and procedures (as defined in
           Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
           reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
           company and have:

                   (a)     designed such disclosure controls and procedures, or caused such
                   disclosure controls and procedures to be designed under our supervision, to
                   ensure that material information relating to the company, including its
                   consolidated subsidiaries, is made known to us by others within those
                   entities, particularly during the period in which this report is being prepared;

                   (b)     designed such internal control over financial reporting, or caused
                   such internal control over financial reporting to be designed under our
                   supervision, to provide reasonable assurance regarding the reliability of
                   financial reporting and the preparation of financial statements for external
                   purposes in accordance with generally accepted accounting principles;

                   (c)     evaluated the effectiveness of the company’s disclosure controls and
                   procedures and presented in this report our conclusions about the
                   effectiveness of the disclosure controls and procedures, as of the end of the
                   period covered by this report based on such evaluation; and

                   (d)    disclosed in this report any change in the company’s internal control
                   over financial reporting that occurred during the period covered by the
                   annual report that has materially affected, or is reasonably likely to
                   materially affect the company’s internal control over financial reporting;
                   and


                                                    - 95 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 104 of 158 PageID #: 2121




          5.      The company’s and other certifying officer(s) and I have disclosed, based
          on our most recent evaluation of internal control over financial reporting, to the
          company’s auditors and the audit committee of the company’s board of directors
          (or persons performing the equivalent functions):

                  (a)    all significant deficiencies and material weaknesses in the design or
                  operation of internal control over financial reporting which are reasonably
                  likely to adversely affect the company’s ability to record, process,
                  summarize and report financial information; and

                  (b)    any fraud, whether or not material, that involves management or
                  other employees who have a significant role in the company’s internal
                         control over financial reporting

          381.    The statements referenced in ¶¶348-380 were materially false and misleading when

   made because they misrepresented and/or failed to disclose the following adverse facts, which

   were then known to, or recklessly disregarded by, Graña and the Officer Defendants:

                  (a)     that the Company’s net income was materially misstated as a result of the

   dividend income Graña yielded to Odebrecht to compensate for its proportional share of the

   bribery;

                  (b)     that Graña and the Director Defendants were involved in the bribery of top

   government officials to secure public works projects;

                  (c)     that the unlawful practices perpetrated by Graña and the Director

   Defendants were in direct violation of the Company’s code of ethics, which Defendants

   represented guided their operations;

                  (d)     that the unlawful practices perpetrated by Graña and the Director

   Defendants subjected the Company to numerous known, but undisclosed risks, including monetary

   risk, reputational risk, risks associated with retention and/or renewal of existing contracts, risks

   associated with the Company’s expansion efforts, risks associated with key employee retention,

   and the imposition of civil and/or criminal sanctions, including the suspension of the Company’s

   business activities;
                                                  - 96 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 105 of 158 PageID #: 2122




                    (e)    that Graña’s financial statements had not been prepared in accordance with

   IFRS;

                    (f)    that the unlawful practices perpetrated by Graña and the Director

   Defendants were reasonably likely to have a material adverse effect on the Company’s future

   operating results;

                    (g)    that the competitive bidding process described in the Form 20-F failed to

   disclose that the bidding process was undermined by the corrupt payments made to elected

   officials;

                    (h)    that there was an inconsistent and inappropriate tone at the top at Graña that

   resulted in Graña violating IFRS, the Company’s accounting policies, and the Company’s Ethics

   Charter, Code of Conduct, and Anti-Corruption Policy; and

                    (i)    that Defendants failed to disclose that Graña’s “rapid growth” was due, in

   material part, to the bribery of government leaders, and misled investors into believing that the

   rapid growth was organic and would continue on its upward trajectory.

           C.       Fiscal Year 2015 False and Misleading Statement and/or Omissions

                    1.     1Q15 Press Release and Conference Call

           382.     On April 28, 2015, Graña issued a press release announcing its quarterly results for

   the first quarter of 2015 (the “1Q15 Press Release”). The Company reported a 75.2% decrease in

   net income, or S/. 17.9 million, for the quarter.

           383.     According to the 1Q15 Press Release, the consolidated statements presented therein

   were prepared in accordance with IFRS.

           384.     On April 30, 2015, Graña hosted a conference call with investors and analysts,

   during which Defendant Hart repeated the same quarterly financial results as presented in the 1Q15

   Press Release.
                                                   - 97 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 106 of 158 PageID #: 2123




                  2.      2Q15 Press Release and Conference Call

          385.    On July 24, 2015, Graña issued a press release announcing its consolidated results

   for the second quarter of 2015 (the “2Q15 Press Release”). The Company reported a 70.3%

   decrease in net income, or S/. 39.9 million, for the quarter.

          386.    According to the 2Q15 Press Release, the consolidated financial results presented

   therein, filed with the SEC on Form 6-K on July 23, 2015, were prepared in accordance with IFRS.

          387.    That same day, July 24, 2015, Graña hosted a conference call with investors and

   analysts, during which Defendant Hart repeated the same quarterly financial results as presented

   in the 2Q15 Press Release and 2Q15 Results Report.

                  3.      3Q15 Press Release and Conference Call

          388.    On October 30, 2015, Graña issued a press release announcing its consolidated

   results for the third quarter of 2015 (the “3Q15 Press Release”). The Company reported a 97.1%

   decrease in net income, or S/. 6.7 million, for the quarter.

          389.    According to the 3Q15 Press Release, the consolidated financial results presented

   therein, filed with the SEC on Form 6-K on that same day, were prepared in accordance with IFRS.

          390.    That same day, Graña hosted a conference call with investors and analysts, during

   which Defendant Hart repeated the same quarterly financial results as presented in the 2Q15 Press

   Release and 2Q15 Results Report.

          391.    Defendant Hart also stated that the Southern Gas Pipeline project had been added

   to the Company’s backlog, and represented an addition of $1 billion to its backlog.

                  4.      4Q15 Results Report and Conference Call

          392.    On January 29, 2016, Graña issued a press release announcing its consolidated

   results for the fourth quarter of 2015 (the “4Q15 Press Release”). The Company reported a 70.3%

   decrease in net income, or S/. 89.1 million, for 2015.
                                                   - 98 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 107 of 158 PageID #: 2124




          393.    On February 1, 2016, Graña hosted a conference call with investors and analysts,

   during which Defendant Hart repeated the same financial results as presented in the 4Q15 Press

   Release.

                  5.      2015 Form 20-F

          394.    On May 2, 2016, Graña filed its annual report of financial results on Form 20-F

   with the SEC for the fiscal year ended December 31, 2015, which was signed by the Officer

   Defendants (the “2015 Form 20-F”). Defendants reported a net profit of S/. 205.5 million ($41.5

   million). Gross profit was S/. 702.8 million ($205.9 million), and diluted earnings per share on

   common shares was S/. 0.134.

          395.    According to the 2015 Form 20-F, the “consolidated financial statements included

   in this annual report have been prepared in nuevos soles and in accordance with International

   Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board

   (“IASB”).”

          396.    The 2015 Form 20-F cited as a “risk factor” that Graña’s “reputation could be

   affected by [its] past and current consortia with Odebrecht’s affiliates in Peru,” stating:

          We have participated in the past, and are currently participating, in consortia
          controlled and operated by Odebrecht affiliates in Peru. Our reputation may be
          affected due to the recent criminal convictions by Brazilian courts of the ex-
          president and other former executives of Odebrecht S.A. for charges of corruption,
          money laundering and criminal organization. In addition, according to news
          reports, the Peruvian congress has initiated an investigation into the dealings of
          Odebrecht’s affiliates in Peru. We cannot assure you that these investigations will
          not be broadened to include other entities relating to Odebrecht’s consortia in the
          country, including, among others, our subsidiary GyM. Although we have not
          received any notification of this investigation, news reports indicate that the
          investigation includes the concessions for Interoceanica Norte and Interoceanica
          Sur highways, in which our subsidiary GyM held a minority non-operating
          participation in consortia led by Odebrecht affiliates from 2005 to 2011, when we
          sold our stakes. We cannot assure you that our reputation will not be affected by
          our consortia with Odebrecht.


                                                   - 99 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 108 of 158 PageID #: 2125




          397.    The 2015 Form 20-F disclosed various factors that form the basis of competition,

   using language similar to the language quoted in ¶334.

          398.    In the section entitled “Project Selection and Bidding,” the 2015 Form 20-F

   describes several methods by which it is awarded public works projects, including competitive

   bidding, using language similar to the language quoted in ¶335.

          399.    The 2015 Form 20-F then provided a detailed description of the competitive

   bidding process, similar to the process described in ¶336.

          400.    In the 2015 Form 20-F, Graña and the Officer Defendants stated that Graña’s

   “strategy is to continue to grow out operations,” but cautioned that that “[a] major change in

   Peruvian government policies could affect our business.” It also noted that “[g]overnmental

   entities may terminate prematurely our concessions and similar contracts under various

   circumstances, some of which are beyond our control.”

          401.    In the 2015 Form 20-F, Graña and the Officer Defendants represented that they

   believed they were “in compliance with all applicable concessions, other similar contracts, laws

   and regulations in all material aspects”, similar to the representation quoted in ¶338.

          402.    The 2015 Form 20-F stated that these “core corporate values” were a key

   component of Graña’s business model, and reiterated its commitment to “abide by the highest

   corporate governance standards in Peru”, using language similar to the language quoted in ¶339.

          403.    Indeed, according to the 2015 Form 20-F, one of Graña’s greatest “[s]trengths” was

   its “high corporate governance standards” and “strong corporate culture based on the principles of

   high quality, professionalism, reliability and efficiency,” using language similar to the language

   quoted in ¶340.




                                                 - 100 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 109 of 158 PageID #: 2126




          404.   The 2015 Form 20-F also stated that Graña had adopted “a number” of corporate

   governance guidelines set forth in the “Principles of Good Governance for Peruvian Companies,”

   with language similar to the language quoted in ¶341.

          405.   In addition, the 2015 Form 20-F referenced Graña’s code of ethics applicable to its

   directors, officers, and employees and stated that “[d]uring the year ended December 31, 2015, no

   such amendment was made or waiver granted.”

          406.   Critically, the 2015 Form 20-F announced Graña’s adoption of an anti-corruption

   compliance program “as a preventative measure”:

          In 2015, we reinforced our ethics management system as a preventative measure.
          Our Board of Directors approved an anti-corruption compliance (FCPA)
          program, which establishes the leadership and commitment of senior
          management on this matter, defines supervisory bodies and the reporting lines,
          establishes new policies and procedures, identifies additional internal controls,
          and proposes training plans for the entire organization. This program applies to
          all companies in the group and to any third parties that may act on our behalf.

          Within the program, the anti-corruption policy provides the guidelines required
          to avoid any act of corruption in our business or in our relations with any state
          entity, and reinforces the obligation to have precise accounting records and
          internal controls.

          407.   The 2015 Form 20-F also touted Graña’s “core corporate values” as an integral

   component of its “vision” of becoming “the most reliable engineering services company in Latin

   America”:

          We will continue to instill our core corporate values throughout our organization,
          while also transmitting these values to surrounding communities. We will
          continue to attract and develop our human capital through various training,
          mentorship and reward programs in order to maintain our position as the best
          company in Peru to learn and work in the engineering and construction field. We
          also seek to promote social welfare by fostering relationships with the communities
          that surround our areas of operation. In 2012, the Inter-American Federation of the
          Construction Industry recognized us for our corporate strategy and promotion of
          citizenship with the Latin American Social Responsibility award. In addition, in
          2014, KPMG ranked us eleventh among the most responsible companies and with
          the best corporate governance in Peru. We strive to promote our corporate values

                                                - 101 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 110 of 158 PageID #: 2127




          to strengthen our organization and improve our performance as well as to have
          a positive impact on the markets where we operate.

          408.    Also in the 2015 Form 20-F, Graña discussed its “Audit and Process Committee”

   responsible for maintaining adequate internal controls, with duties similar to those described in

   ¶378

          409.    The 2015 Form 20-F disclosed that Graña’s Audit and Process Committee had

   identified one material weakness in the Company’s internal controls, relating to “inadequate

   controls over segregation of duties in certain activities within four of our subsidiaries.”

          410.    Thus, the 2015 Form 20-F stated that management evaluated Graña’s disclosure

   controls and procedures and found them to be ineffective, stating, in pertinent part, as follows:

          Management is responsible for establishing and maintaining adequate internal
          control over financial reporting for our company as such term is defined by
          Exchange Act rules 13(a)-15(f) and 15(d)-15(f). In order to evaluate the
          effectiveness of internal control over financial reporting, as required by Section 404
          of the Sarbanes-Oxley Act, management has conducted an assessment, including
          testing, using the 1992 criteria in Internal Control-Integrated Framework, issued by
          the Committee of Sponsoring Organizations of the Treadway Commission
          (COSO). Our company’s system of internal control over financial reporting is
          designed to provide reasonable assurance regarding the reliability of financial
          reporting and the preparation of financial statements for external purposes in
          accordance with generally accepted accounting principles. Because of its inherent
          limitations, internal control over financial reporting may not prevent or detect
          misstatements. Also, projections of any evaluation of effectiveness to future
          periods are subject to the risk that controls may become inadequate because of
          changes in conditions, or that the degree of compliance with the policies or
          procedures may deteriorate.

          In our assessment of the effectiveness of internal controls over financial reporting
          as of December 31, 2015, we determined that a control deficiency existed that
          constituted a material weakness, as a result of inadequate controls over
          segregation of duties in certain activities within four of our subsidiaries . . . .

          As a result of the material weakness described above, management has concluded
          that we did not maintain effective internal control over financial reporting as of
          December 31, 2015, based on the 1992 criteria included in Internal Control-
          Integrated Framework, issued by COSO.



                                                  - 102 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 111 of 158 PageID #: 2128




          411.    Despite this weakness, the 2015 Form 20-F stated that the financial statements

   fairly presented Graña’s financial position, stating, in pertinent part, as follows:

          Management has concluded that, regardless of the material weakness described
          above, the financial statements fairly present, in all material respects, our
          financial condition, results of operations and cash flows for the periods presented
          in this report.

          412.    The 2015 Form 20-F further stated that there were “no other changes in our internal

   control” that affected its internal control over financial reporting, stating, in pertinent part, as

   follows:

          We identified a material weakness in our internal control as described in Item 15 B
          above. There were no other changes in our internal control over financial
          reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
          that occurred during the year ended December 31, 2015 that have materially
          affected, or are reasonably likely to materially affect, our internal control over
          financial reporting.

          413.    The 2015 Form 20-F included signed certifications by Defendants Alvarado and

   Hart, similar to the certifications quoted in ¶380 above, representing that the information contained

   therein was accurate and that the Company’s internal and disclosure controls were effective.

          414.    The statements referenced in ¶¶382-413 were materially false and misleading when

   they were made because they misrepresented and/or failed to disclose the following adverse facts,

   which were then known to, or recklessly disregarded by, Graña and the Officer Defendants:

                  (a)     that the Company’s net income was materially misstated as a result of the

   dividend income Graña yielded to Odebrecht to compensate for its proportional share of the

   bribery;

                  (b)     that, contrary to statements that Graña abides by the highest corporate

   governance standards, Graña and the Director Defendants were involved in the bribery of top

   government officials to secure public works projects;



                                                  - 103 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 112 of 158 PageID #: 2129




                  (c)     that the unlawful practices perpetrated by Graña and the Director

   Defendants were in direct violation of the Company’s code of ethics, which Defendants

   represented guided their operations;

                  (d)     that the unlawful practices perpetrated by Graña and the Director

   Defendants subjected the Company to numerous known, but undisclosed risks, including monetary

   risk, reputational risk, risks associated with retention and/or renewal of existing contracts, risks

   associated with the Company’s expansion efforts, risks associated with key employee retention,

   and the imposition of civil and/or criminal sanctions, including the suspension of the Company’s

   business activities;

                  (e)     that Graña’s disclosure controls were either (1) inadequately designed and

   insufficient to ensure that Graña’s participation in the bribery scheme was made known to

   Defendants, or (2) sufficient and Graña became aware of the bribery scheme, in which case

   Defendants knew about the improper payments but failed to disclose these material facts;

                  (f)     that Graña’s financial statements had not been prepared in accordance with

   IFRS;

                  (g)     that the unlawful practices perpetrated by Graña and the Director

   Defendants were reasonably likely to have a material adverse effect on the Company’s future

   operating results;

                  (h)     that the competitive bidding process described in the Form 20-F failed to

   disclose that the bidding process was undermined by the corrupt payments made to elected

   officials;




                                                 - 104 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 113 of 158 PageID #: 2130




                  (i)     that Graña failed to disclose that its “rapid growth” was due, in material

   part, to the bribery of government leaders, and misled investors into believing that the rapid growth

   was organic and would continue on its upward trajectory;

                  (j)     that Graña failed to disclose that Peruvian governmental policies were being

   shaped, in a material way, by the bribes that were being paid to it;

                  (k)     that there was an inconsistent and inappropriate tone at the top at Graña that

   resulted in Graña violating IFRS, the Company’s accounting policies, and the Company’s Ethics

   Charter, Code of Conduct, and Anti-Corruption Policy; and

                  (l)     that, based on the foregoing, Graña and the Officer Defendants lacked a

   reasonable basis for their positive statements about Graña’s then-current business and future

   financial prospects.

          D.      Fiscal Year 2016 False and Misleading Statements and/or Omissions

                  1.      1Q16 Press Release and Conference Call

          415.    On April 28, 2016, Graña posted its consolidated results report for the first quarter

   of 2016 on its website (the “1Q16 Results Report”).

          416.    On April 29, 2016, Graña issued a press release reporting its quarterly results for

   the first quarter of 2016 (the “1Q16 Press Release”). The Company reported a net income of

   S/. 70.9 million. According to the 1Q16 Press Release, the consolidated statements contained

   therein were prepared in accordance with IFRS.

          417.    That same day, Graña filed its condensed interim financial statements for the first

   quarter of 2016 on a Form 6-K filed with the SEC (the “1Q16 Financial Statements”).

          418.    Also on April 29, 2016, Graña hosted a conference call with investors and analysts,

   during which the same financial results presented in the 1Q16 Press Release and the 1Q16

   Financial Statements were repeated by Luis Diaz Olivero, Graña’s Chief Operating Officer.
                                                  - 105 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 114 of 158 PageID #: 2131




                   2.     2Q16 Press Release and Conference Call

          419.     On July 25, 2016, Graña issued a press release in which it released its consolidated

   results for the second quarter of 2016. (the “2Q16 Press Release”). The Company reported net

   income of S/. 104.9 million.

          420.     According to the 2Q16 Press Release, the consolidated statements contained therein

   were prepared in accordance with IFRS.

          421.     On July 26, 2016, Graña filed its condensed interim consolidated financial

   statements for the second quarter of 2016 on a Form 6-K filed with the SEC (the “2Q16 Financial

   Statements”).

          422.     The same day, Graña hosted a conference call with investors and analysts, during

   which Defendant Hart repeated the same financial results.

                   3.     3Q16 Press Release and Conference Call

          423.     On October 26, 2016, Graña issued a press release announcing its consolidated

   financial results for the third quarter of 2016 (the “3Q16 Press Release”). The Company reported

   net income of S/. 138.6 million.

          424.     According to the 3Q16 Press Release, the consolidated financial statements

   presented therein were prepared in accordance with IFRS.

          425.     That same day, Graña hosted a conference call with investors and analysts, during

   which Defendant Hart repeated the same financial results as presented in the 3Q16 Press Release.

          426.     On November 1, 2016, Graña filed its consolidated results report for 3Q16 with the

   SEC on Form 6-K.




                                                 - 106 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 115 of 158 PageID #: 2132




                  4.     4Q16 Results Report and Conference Call

           427.   On January 27, 2017, Graña issued a press release reporting its consolidated

   financial results for the fourth quarter of 2016 (the “4Q16 Press Release”). The Company reported

   net income of S/.8.6 million.

           428.   According to the 4Q16 Press Release, the financial results presented therein were

   prepared in accordance with IFRS.

           429.   In addition, during the 4Q16 Conference Call, Defendant Hart repeated the

   financial results presented in the 4Q16 Press Release. Defendant Alvarado also participated in the

   call.

           430.   The statements referred to in ¶¶415-429 were materially false and misleading when

   they were made because they misrepresented and/or failed to disclose the following adverse facts,

   which were then known to, or recklessly disregarded by, Graña and the Officer Defendants:

                  (a)    that Graña’s disclosure about potential reputational harm to the Company

   as a result of Odebrecht’s conviction failed to disclose that Graña participated in Odebrecht’s

   bribery scheme;

                  (b)    that the Company’s net income was materially misstated as a result of the

   dividend income Graña yielded to Odebrecht to compensate for its proportional share of the

   bribery;

                  (c)    that, contrary to statements that Graña abides by the highest corporate

   governance standards, Graña and the Director Defendants were involved in the bribery of top

   government officials to secure public works projects;

                  (d)    that the unlawful practices perpetrated by Graña and the Director

   Defendants were in direct violation of the Company’s code of ethics, which Defendants

   represented guided their operations;
                                                - 107 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 116 of 158 PageID #: 2133




                  (e)     that the unlawful practices perpetrated by Graña and the Director

   Defendants subjected the Company to numerous known, but undisclosed risks, including monetary

   risk, reputational risk, risks associated with retention and/or renewal of existing contracts, risks

   associated with the Company’s expansion efforts, risks associated with key employee retention,

   and the imposition of civil and/or criminal sanctions, including the suspension of the Company’s

   business activities;

                  (f)     that Graña’s disclosure controls were either (1) inadequately designed and

   insufficient to ensure that Graña’s participation in the bribery was made known to Defendants, or

   (2) sufficient and Graña became aware of the bribery, in which case Defendants knew about the

   improper payments but failed to disclose these material facts;

                  (g)     that Graña’s financial statements had not been prepared in accordance with

   IFRS;

                  (h)     that the unlawful practices perpetrated by Graña and the Director

   Defendants were reasonably likely to have a material adverse effect on the Company’s future

   operating results;

                  (i)     that the competitive bidding process described in the Form 20-F failed to

   disclose that the bidding process was undermined by the corrupt payments made to elected

   officials;

                  (j)     that Graña failed to disclose that its “rapid growth” was due, in large part,

   to the bribery of government leaders, and misled investors into believing that the rapid growth was

   organic and would continue on its impressive upward trajectory;




                                                 - 108 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 117 of 158 PageID #: 2134




                  (k)     that there was an inconsistent and inappropriate tone at the top at Graña that

   resulted in Graña violating IFRS, the Company’s accounting policies, and the Company’s Ethics

   Charter, Code of Conduct, and Anti-Corruption Policy;

                  (l)     that Graña failed to disclose that Peruvian governmental policies were being

   shaped, in a material way, by the bribes that were being paid to it; and

                  (m)     that, based on the foregoing, Graña and the Officer Defendants lacked a

   reasonable basis for their positive statements about Graña’s then-current business and future

   financial prospects.

          E.      Fiscal Year 2017 Materially False and Misleading Statements and
                  Omissions

                  1.      The Carretas Interview

          431.    On January 12, 2017, Defendant Alvarado, Graña’s then-CEO, sat for an interview

   with Peruvian news magazine Caretas to discuss the Odebrecht scandal. During the interview,

   Defendant Alvarado called the partnership with Odebrecht a “mistake,” and disclaimed any

   knowledge or involvement in the bribery, stating that “we were never aware of any act of

   corruption that occurred in any of the projects.”            See http://caretas.pe/sociedad/77912-

   la_respuesta_de_gym (last visited May 8, 2019).

          432.    This statement was materially false and misleading because Graña and the Director

   Defendants were, in fact, involved in the bribery of top government officials to secure public works

   projects, and therefore, had actual knowledge of the corruption. In light of this, Defendant

   Alvarado’s statement was, at a minimum, reckless.

                  2.      The RPP Noticias Interview

          433.    On January 20, 2017, Defendant Alvarado, Graña’s then-CEO, sat for an interview

   with Peruvian outlet RPP Noticias. During the interview, Defendant Alvarado again stated that


                                                 - 109 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 118 of 158 PageID #: 2135




   the Company was “deceived” and that “[w]e were not aware of any acts of corruption in our

   projects,” stating, in pertinent part, as follows:

           It is a shame to say that we have been deceived, banks and institutions of all kinds
           have been deceived in this process. Do not think I feel good here saying what I’m
           saying, I do not feel good, I do not feel sharp, intelligent, capable, I feel very bad.

                                              *         *     *

           With the information we have today, we consider that it has been a very bad
           decision to have partnered with Odebrecht. We were not aware of any acts of
           corruption in our projects, our partnership with Odebrecht is affecting us a lot, for
           me it is very difficult to be here, representing more than 30,000 employees of the
           GyM Group.

           434.    This statement was materially false and misleading because Graña and the Director

   Defendants were, in fact, involved in the bribery of top government officials to secure public works

   projects, and therefore, had actual knowledge of the corruption. In light of this, Defendant

   Alvarado’s statement was, at a minimum, reckless.

                   3.      The January 27, 2017 Conference Call

           435.    On January 27, 2017, Graña hosted a conference call with investors and analysts.

   Defendant Alvarado opened the conference call, which was the first conference call since

   Odebrecht pled guilty to bribery charges in the United States, by stating the Company’s position

   with respect to the Odebrecht case:

           First of all, let me explain the position taken by Graña y Montero in the Odebrecht
           case:

           It is important to note that the Graña y Montero Group does not authorize,
           recommend or make irregular payments of any kind because these conducts
           disobey the values and principles that have guided our behavior for more than 83
           years.

           In the 6 projects we developed in partnership with Odebrecht throughout our
           history, we have never seen, experienced, witnessed, or participated in any
           irregular actions related to the projects.

           We could not imagine that there was a system specially designed to pay bribes.

                                                    - 110 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 119 of 158 PageID #: 2136




          436.    This statement was materially false and misleading because Graña and the Director

   Defendants were, in fact, involved in the bribery of top government officials to secure public works

   projects, and therefore, had actual knowledge of the corruption. In light of this, Defendant

   Alvarado’s statement was, at a minimum, reckless.

          437.    Graña also pointed to its Code of Ethics, Anti-Corruption Policy, and Ethics Charter

   as evidence that it was not involved in the Odebrecht bribery scheme:

          The Graña y Montero Group is listed on the Lima Stock Exchange since 1997 and
          is the only Latin American construction company to trade on the New York Stock
          Exchange since 2013, where we are subject to the most demanding international
          standards.

          The United States Foreign Corrupt Practices Act (FCPA), to which we have
          voluntarily adhered to on the stock exchange, is very strict about compliance with
          anti-corruption and corporate governance policies.

          For the last 22 years, the Group has had different tools to encourage ethical
          principles at all organizational levels, including the Ethics Charter, the Code of
          Conduct and the Anti-Corruption Policy.

          In addition, the Group has an Ethical Channel (toll free number) that has received
          more than 211 cases and none has been related to corruption with public workers.
          This channel is administered by an external and independent company and the cases
          are evaluated by an ethical committee.

          However, today we know that our efforts were not enough. Following the problem
          with Odebrecht, we are strengthening our policies and procedures for the selection
          of partners. We will be much more severe in our demands to integrate companies
          in the future.

                  4.      The La República Interview

          438.    On January 29, 2017, Defendant Alvarado gave another interview to La República,

   which contained the following exchange:

          Do you completely discard [the fact] that any Graña y Montero participated, or
          was aware of [the corruption], and that this was not an isolated incident?

          We have different instruments to disseminate ethical principles to the entire
          organization, such as the Ethics Letter, Code of Conduct and Anticorruption Policy.
          We have an Ethics Channel, which is a free line for complaints. We have received

                                                 - 111 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 120 of 158 PageID #: 2137




          over 211 complaints and none were related to corruption related to public
          employees. This channel is administered by an outside and independent company
          and the cases are evaluated by an ethical committee. Besides we provide courses
          to all annually.

                  5.      Form 6-K with Official Agenda

          439.    On February 1, 2017, Graña announced on a Form 6-K with the SEC, that an

   Extraordinary Shareholder Meet would be held later that month to discuss, inter alia, the “[o]fficial

   position taken by the company [in response to] Odebrecht’s corruption acts.” The Company

   simultaneously filed a formal Agenda for the Extraordinary Shareholder Meeting on a Form-6K

   with the SEC, which spelled out the Company’s “[o]fficial position,” and stated, in pertinent part,

   as follows:

          1.      Official position taken by the Company facing Odebrecht’s corruption
                  acts

          The Graña y Montero Group does not authorize, recommend or make irregular
          payments of any kind because these conducts disobey the values and principles that
          have guided our behavior for more than 83 years.

          In the 6 projects we developed in partnership with Odebrecht throughout our
          history, we have never seen, experienced, witnessed, or participated in any irregular
          actions related to the projects. We could not imagine that there was a system
          specially designed to pay bribes.

                                             *      *       *

          The Graña y Montero Group is listed on the Lima Stock Exchange since 1997 and
          is the only South American construction company to trade on the New York Stock
          Exchange since 2013, where we are subject to the most demanding international
          standards.

          The United States Foreign Corrupt Practices Act (FCPA), to which we have
          voluntarily adhered to on the stock exchange, is very strict about compliance with
          anti-corruption and corporate governance policies.

          For the last 22 years, the Group has had different tools to encourage ethical
          principles at all organizational levels, including the Ethics Charter, the Code of
          Conduct and the Anti-Corruption Policy.



                                                  - 112 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 121 of 158 PageID #: 2138




          440.    The statements referenced in ¶¶437-439 were materially false and misleading when

   they were made because they misrepresented and/or failed to disclose the following adverse facts,

   which were then known to, or recklessly disregarded by, Graña and the Officer Defendants:

                  (a)     that Graña’s statement on January 27, 2017 was false and misleading

   because Graña did, in fact, participate in bribes related to the projects at issue;

                  (b)     that, contrary to statements that Graña abides by the highest corporate

   governance standards, Graña and the Director Defendants were involved in the bribery of top

   government officials to secure public works projects;

                  (c)     that the unlawful practices perpetrated by Graña and the Director

   Defendants were in direct violation of the Company’s code of ethics, which Defendants

   represented guided their operations; and

                  (d)     that there was an inconsistent and inappropriate tone at the top at Graña that

   resulted in Graña violating IFRS, the Company’s accounting policies, and the Company’s Ethics

   Charter, Code of Conduct, and Anti-Corruption Policy.

   XI.    GRAÑA’S MATERIALLY FALSE AND MISLEADING FINANCIAL
          REPORTING

          441.    Defendants represented that each of the financial statements, and the financial

   disclosures related thereto, issued by Graña during the Class Period (collectively referred to herein

   as the “Class Period financial statements”) were presented in conformity with IFRS issued by the

   IASB. These representations were materially false and misleading when made because the Class

   Period financial statements contained materially false and misleading representations and

   omissions of material fact associated with the unlawful bribery scheme perpetrated by Defendants.

          442.    First, Graña’s financial reporting related to the minority interests associated with

   IIRSA South and Lima Metro included in its financial statements were materially false and

                                                   - 113 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 122 of 158 PageID #: 2139




   misleading and presented in violation of IFRS, because the profit or loss associated with the

   operations of its minority interests in these projects were improperly consolidated in the Class

   Period financial statements under the captions “[s]hare of the profit or loss in associates and joint

   ventures under the equity method of accounting.”

          443.    Second, the Class Period financial statements were materially false and misleading

   because they failed to disclose, in accordance with IFRS, the potential fines, penalties and other

   contingent liabilities ensuing from the unlawful practices perpetrated by Graña’s senior

   management.

          444.    Compliance with applicable accounting standards is a basic fundamental obligation

   of publicly traded companies. As set forth in SEC Rule 4-01(a) of SEC Regulation S-X,

   “[f]inancial statements filed with the [SEC] which are not prepared in accordance with [IFRS] will

   be presumed to be misleading or inaccurate . . . .” 17 C.F.R. §210.4-01(a)(1).

          445.    During the Class Period, Graña filed its annual financial statements with the SEC

   on Form 20-F for the years ended December 31, 2011, 2012, 2013, 2014, and 2015. These annual

   financial statements falsely represented, in pertinent part, and in all material respects, the

   following:

          Our consolidated financial statements included in this annual report have been
          prepared in nuevos soles and in accordance with International Financial Reporting
          Standards (“IFRS”) issued by the International Accounting Standards Board
          (“IASB”).

          446.    Similarly, during the Class Period, Graña published its interim financial results for

   the periods ended: March 31, 2012, 2013, 2014, 2015, 2016; June 30, 2012, 2013, 2014, 2015,

   2016; September 30, 2012, 2013, 2014, 2015, 2016; and December 31, 2012, 2013, 2014, 2015,

   2016. These interim financial statements falsely represented, in pertinent part, and in all material

   respects, the following:

                                                  - 114 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 123 of 158 PageID #: 2140




          These results have been prepared in accordance with International Financial
          Reporting Standards (“IFRS”) and are stated in nominal Peruvian Nuevos Soles
          (S/.).

          447.       The representations in ¶¶445-446 above were materially false and misleading when

   made because, in violation of IFRS, Defendants knowingly or recklessly caused Graña to issue the

   financial statements that: (i) included materially misleading representations about Graña’s profit

   or loss associated with the operations of the minority interests in its subsidiaries; and

   (ii) misrepresented Graña’s contingent liabilities associated with the unlawful bribery scheme

   perpetrated by Graña’s senior management.

          A.         Misleading Representations About Graña’s Profit or Loss
                     Associated with the Operations of the Minority Interests in Its
                     Subsidiaries

          448.       During the Class Period, the Forms 20-F Graña filed with the SEC disclosed in,

   pertinent part:

          Results of our subsidiaries, joint operations and associated companies are reflected
          in our financial results.

                                             *       *      *

          We consolidate the results of our subsidiaries in our financial statements and we
          reflect the profit corresponding to the minority interests in our subsidiaries under
          “net profit attributable to non-controlling interests” in our income statement. With
          respect to our joint operations, we recognize in our financial statements the revenue
          and expenses including our share of any asset, liability, revenue or expense we hold
          jointly with partners. We reflect the results of our associated companies under the
          equity method of accounting in our financial statements under the line item “share
          of the profit and loss in associates” in our income statement.

          449.       As detailed herein, Graña, though its GyM S.A. subsidiary, owned a 33% interest

   in the Lima Metro concession and a 19% interest in IIRSA South concession. Accordingly,

   Defendants represented to investors that Graña’s financial reporting included the results of the

   Lima Metro and the IIRSA concessions in its financial statements in a manner consistent with the

   requirements of IFRS.

                                                  - 115 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 124 of 158 PageID #: 2141




          450.    These representations were materially false and misleading when made because, in

   violation of IFRS, the bribes paid to obtain the Lima Metro and IIRSA South concessions were

   not expensed when incurred.

          451.    Specifically, the results of the Lima Metro concession, which was liquidated in May

   2015, were falsely represented to have reported conformity with IFRS in Graña’s annual financial

   statements for the years ended December 31, 2011, 2012, 2013, 2014 and in Graña’s interim

   financial statements for the periods ended March 31, 2012, 2013, 2014, 2015; June 30, 2012, 2013,

   2014, 2015; September 30, 2012, 2013, 2014; and December 31, 2012, 2013, 2014. The results

   of the IIRSA South concession, which was sold in 2011, were falsely represented to have been

   reported in conformity with IFRS in Graña’s annual financial statements for the year ended

   December 31, 2011.

          452.    In 2010, the IASB issued The Conceptual Framework for Financial Reporting

   (“Conceptual Framework”) setting forth the fundamental concepts upon which internal accounting

   standards and financial reporting are based.

          453.    According to IASB’s Conceptual Framework, financial performance is to be

   reported based upon accrual accounting, which depicts the effects of transactions and other events

   and circumstances on a reporting entity’s economic resources and claims in the periods in which

   those effects occur, even if the resulting cash receipts and payments occur in a different period.

          454.    IFRS, in International Accounting Standard (“IAS”) 11, Construction Contracts,

   requires that, when the outcome of a construction contract can be estimated reliably, such as the

   Lima Metro and IIRSA South construction contracts, both construction contract revenue and costs

   are to be recognized by reference to the stage of completion of the contract activity at the end of

   each reporting period. However, IAS 11 further provides that “general administration costs for


                                                  - 116 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 125 of 158 PageID #: 2142




   which reimbursement [by the customer] is not specified in the contract” are to be “excluded from

   the costs of the construction contract.”

          455.    Here, Graña’s share of the bribes to obtain the Lima Metro and IIRSA South

   concessions were general administration type costs for which reimbursement by the Peruvian

   government was not specified in the contracts. As such, the bribes paid by Graña were required

   to be expensed as incurred in accordance with accrual accounting.

          456.    In violation of IFRS, Graña’s share of the bribes it paid to secure favorable rulings

   on the Lima Metro and IIRSA South concessions were falsely and misleadingly reported by Graña

   in the financial statements set forth in ¶451 above as a reduction of its share of the profit

   distributions on the Lima Metro and IIRSA South concessions over the term of the arrangements.

          457.    Indeed, on February 23, 2018, Judge Concepción, on a motion seeking to suspend

   the custody of Hernando Graña, found that Graña’s financial statements were presented in

   violation of IFRS because the bribes paid on the IIRSA South concession were not immediately

   expensed, stating, as translated, and, in pertinent part, as follows:

          The accounting provision for said concept (additional risks) [bribes] was not
          recorded in 2011, despite being required, given that accounting and tax matters
          are governed by the accrual rule, in the sense that any expected loss must be
          recognized as such immediately, in accordance with paragraph 22 of the
          International Accounting Standard IAS 11 Construction Contracts, and cited in the
          Accounting, Financial and Economic Expert Report No. 2-2017 Interoceánica Sur
          Tramo 2 and 3-IIRSA SUR.

          458.    Thus, Graña materially misstated its financial results in the annual financial

   statements for the years ended December 31, 2011, 2012, 2013, 2014 and in the interim financial

   statements for the periods ended March 31, 2012, 2013, 2014, 2015; June 30, 2012, 2013, 2014,

   2015; September 30, 2012, 2013, 2014; and December 31, 2012, 2013, 2014 by failing to report

   as an expense as incurred the bribes it paid to obtain the Lima Metro and IIRSA South concessions.


                                                   - 117 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 126 of 158 PageID #: 2143




          459.    As detailed herein, Graña’s share of the bribes on the Lima Metro and IIRSA South

   concessions totaled approximately $10.4 million and $5.8 million, respectively.

          460.    As set forth in the SEC’s Staff Accounting Bulletin No. 99 (“SAB No. 99”),

   materiality in the context of financial information not only includes an assessment of the

   magnitude of the misstatement in numerical terms, but also requires an assessment of the factual

   context in which the user of financial statements would view the financial information (referred to

   in accounting and auditing literature as “quantitative” and “qualitative” factors).

          461.    Thus, SAB No. 99 notes, in pertinent part, that:

          The FASB rejected a formulaic approach to discharging “the onerous duty of
          making materiality decisions” in favor of an approach that takes into account all the
          relevant considerations. In so doing, it made clear that - [M]agnitude by itself,
          without regard to the nature of the item and the circumstances in which the
          judgment has to be made, will not generally be a sufficient basis for a materiality
          judgment. [Footnotes omitted.]

          462.    SAB No. 99 further provides “the staff [of the SEC] believes that there are

   numerous circumstances in which [financial] misstatements below 5% [of earnings] could well be

   material. Qualitative factors may cause [financial] misstatements of quantitatively small amounts

   to be material.” (emphasis added).

          463.    In this regard, SAB No. 99 notes “[w]hether the misstatement involves

   concealment of an unlawful transaction” is a qualitative factor that may well render material a

   quantitatively small misstatement of a financial statement item. As noted herein, Jorge Barata,

   former-Odebrecht executive-turned-whistleblower, testified that Graña was a willful participant

   with Odebrecht in the bribery scandal.

          464.    Accordingly, the failure to properly account for approximately $16.2 million in

   bribes on the Lima Metro and IIRSA South concessions rendered the financial statements

   identified in ¶451 above materially false and misleading.

                                                  - 118 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 127 of 158 PageID #: 2144




          465.      Moreover, the financial statements set forth in ¶451 above, and Defendants’

   financial disclosures concerning the operations of Graña’s minority interests, including Graña’s

   minority interests in the Lima Metro and IIRSA South concessions, were materially false and

   misleading because, as Defendants knew, such representations failed to disclose material facts

   associated with the then on-going, multi-year bribery conspiracy perpetrated by the Company and

   its senior management.

          466.      Once Defendants choose to speak about        the operations of Graña’s minority

   interests, it had a duty to speak completely and truthfully, including speaking about the effects of

   the illegal bribery scheme on Graña’s current and future operating results.

          B.        Misleading Representations About Graña’s Contingencies

          467.      IFRS, in IAS 37, Provisions, Contingent Liabilities and Contingent Assets, defines

   a “contingent liability” as a possible obligation arising from past events whose existence is to be

   confirmed only by the occurrence (or non-occurrence) of one or more uncertain future events not

   wholly within the control of the entity.

          468.      IFRS requires financial statements to disclose contingent liabilities when the

   possibility of their settlement is greater than remote. See, e.g., IAS 37, Provisions, Contingent

   Liabilities and Contingent Assets. This disclosure is to include a description of the nature of the

   obligations and “adequate information” and the “major assumptions” concerning the uncertain

   future events.

          469.      The SEC considers the disclosure of loss contingencies of such importance to an

   informed investment decision that it issued Article 10-01 of Regulation S-X [17 C.F.R. §210.10-

   01], which provides that disclosures in interim-period financial statements may be abbreviated and

   need not duplicate the disclosure contained in the most-recent audited financial statements, except


                                                  - 119 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 128 of 158 PageID #: 2145




   that “where material contingencies exist, disclosure of such matters shall be provided even though

   a significant change since year end may not have occurred.”

          470.    Defendants, in violation of IFRS, caused the Company to issue the Class Period

   financial statements that failed to disclose contingencies associated with the unlawful bribery

   scheme perpetrated by Graña’s senior management.

          471.    As detailed herein, the Company and its senior management engaged in a multi-

   year conspiracy whereby they bribed governmental officials to secure project rulings in Graña’s

   favor. These unlawful acts subjected Graña to massive contingent liabilities, including fines,

   criminal penalties and/or other sanctions which, in violation of IFRS, were not disclosed in the

   Class Period financial statements.

          472.    As a result, the Class Period financial statements issued by Defendants were

   presented in violation of IFRS and included materially false and misleading representations and

   omissions of material fact associated with the unlawful bribery scheme described herein.

   XII.   DEFENDANTS ACTED WITH SCIENTER

          473.    As alleged herein, Defendants acted with scienter in that Defendants knew, or

   recklessly disregarded, that the public documents and statements issued or disseminated in the

   name of the Company (or in their own name) were materially false and misleading; knew or

   recklessly disregarded that such statements or documents would be issued or disseminated to the

   investing public; and knowingly and substantially participated or acquiesced in the issuance of

   such statements or documents as primary violations of the federal securities law. Defendants, by

   virtue of their receipt of information reflecting the true facts regarding Graña, their control over,

   and/or receipt and/or modification of Graña’s materially false and misleading misstatements, were

   active and culpable participants in the fraudulent scheme alleged herein.


                                                  - 120 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 129 of 158 PageID #: 2146




          474.    Defendants knew and/or recklessly disregarded the falsity and misleading nature of

   the information which they caused to be disseminated to the investing public. The multi-year

   fraudulent activity alleged herein could not have been perpetrated during the Class Period without

   the knowledge and complicity or, at least, the reckless disregard of the personnel at the highest

   levels of the Company.

          475.    The Officer Defendants were executive officers at Graña and, at a minimum, should

   have been aware of key facts related to the Company’s operations, while the Director Defendants

   are alleged to have been directly involved in the bribery scheme described herein.

          476.    The Individual Defendants, by virtue of their high-level positions with the

   Company, directly participated in the management of the Company, were directly involved in the

   day-to-day operations of the Company at the highest levels, and were privy to confidential

   proprietary information concerning the Company and its business, operations, financial

   statements, and financial condition, as alleged herein.

          A.      As a Key Member of the IIRSA South Consortium, Graña Was
                  Involved in All Major Corporate Decisions

          477.    As described in ¶¶105-106 above, the Shareholder Agreement for the IIRSA South

   concession required a supermajority vote of 82% for major corporate actions. Although Graña

   originally held an 18% interest in the concession, it later orchestrated the gratuitous transfer of a

   1% interest by its fellow minority stakeholder ICCGSA to it due to some unspecified “commercial

   and operational benefits” that Graña was to provide to the consortium. After this transfer, it was

   impossible for the IIRSA South consortium to take any action without Graña’s affirmative input

   and vote.




                                                  - 121 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 130 of 158 PageID #: 2147




           478.     Thus, contrary to Graña’s claim that it was a passive minority stakeholder in the

   IIRSA South consortium, Graña was actually a key consortium member with the ability to

   unilaterally veto any proposed resolution or corporate action.

           479.     Graña’s status as a key member of the consortium with the authority to veto any

   corporate action contributes to a strong inference that Graña acted with scienter.

           480.     This inference is bolstered by Marcelo Odebrecht’s testimony that its partnerships

   with Graña were structured as “single body” consortia “where everyone can be on the same team.”

   See ¶220(b).

           481.     Moreover, the minority stakeholders in the IIRSA South consortium were granted

   the authority to appoint the Administration and Finance Manager for the consortium. The minority

   stakeholders, which included Graña, ultimately appointed Fernando Almenara, a Graña employee,

   to fill that role.

           482.     The fact that a senior Graña employee served as the Finance Manager for the entire

   consortium, coupled with the fact that the entire scheme rested on the improper accounting and

   diversion of corporate profits, support that Graña knew about the bribes all along. This, too,

   strongly contributes to an inference of scienter.

           B.       Graña Knew About the Bribes, and Contributed Its Proportional
                    Share

           483.     Defendants were aware that Odebrecht made illicit payments to top public officials,

   including former President Alejandro Toledo and former Peruvian President Alan García, to win

   the concessions for the IIRSA South and Lima Metro projects.

           484.     Graña then paid its proportional share of the bribes in the form of differential

   dividends. The parties attempted to characterize these payments as legitimate payments for the

   “additional risks” Odebrecht allegedly incurred for the benefit of the concession. The term

                                                  - 122 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 131 of 158 PageID #: 2148




   “additional risks” appears in numerous corporate documents in the context of the distribution of

   differential dividends in favor of Odebrecht, including:

                  (a)     the 2012 Profit Distribution Agreement of the Electric Train Consortium;

                  (b)     the 2015 Liquidation Agreement of the Electric Train Consortium; and

                  (c)     the June 1, 2011 Minutes of the General Meeting of Shareholders of the

   IIRSA South concession.

          485.    These documents were signed by senior Graña employees that had personal

   knowledge of the bribes and understood the purpose of the “additional risks” language.

          486.    The distribution agreements for the Electric Train Consortium, for example, were

   both signed by Hernando Graña and Lámbarri Hierro. See Exhibits 2, 3.

          487.    With respect to Hernando Graña’s knowledge, the Peruvian appellate court

   determined that the theory that Hernando Graña used “additional risks” to dispose of the money

   was “viable.” See Ex. 7. The appellate court left undisturbed Judge Concepción’s determination

   that the term “additional risks,” as used in the relevant agreements between Odebrecht and Graña,

   is a euphemism for bribery, and that there was no legitimate business reason for Graña to have

   yielded such a large part of its share of profits to Odebrecht.

          488.    Moreover, Marcello Odebrecht testified before Peruvian prosecutors that he had

   met with José Graña and Hernando Graña, and that it was inconceivable that his Peruvian partners

   did not know about the bribes. ¶220(e).

          489.    As to Lámbarri Hierro, Carlos Nostre, the technical director of the Lima Metro

   project, testified that Lámbarri Hierro knew of Graña’s obligation to contribute to the bribery, and

   understood that the “additional risks” concept was the mechanism by which Graña would

   reimburse Odebrecht for its share of the bribe. ¶¶222-224.


                                                  - 123 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 132 of 158 PageID #: 2149




          490.    On February 23, 2018, it was judicially determined by Judge Concepción that the

   term “additional risks,” as used in the relevant agreements between Odebrecht and Graña, is a

   euphemism for bribery, and that there was no legitimate business reason for Graña to have yielded

   such a large part of its share of profits to Odebrecht.

          491.    Likewise, according to the reporting in Peruvian newspaper Hildebrandt en sus

   trese and Brazilian magazine Piaui, the term “additional risks” refers to bribery.

          492.    These facts were corroborated by numerous insider sources, including Jorge Barata,

   Odebrecht’s director of operations in Peru, and former Odebrecht CEO Marcelo Odebrecht.

          493.    In total, Graña contributed approximately $7 million to the bribe which produced

   the IIRSA South concession and approximately $9 million to the bribe which produced the Metro

   Lima Concession.

          494.    On April 23, 2019, Jorge Barata testified that José Graña knew about the bribes and

   was familiar with the concept of “additional risks.”

          C.      Graña Executives Resign Within Three Days of the Disclosure of
                  Graña’s Role in the Bribery Scheme

          495.    The resignation of three Graña executives just three days after its involvement in

   the bribery scheme was disclosed supports a strong inference of scienter.

          496.    Although Graña attributed these resignations to “termination of the South Peru Gas

   Pipeline, the fall of share prices, and the false allegations made by the former representative of

   Odebrecht in Peru,” that explanation does not withstand scrutiny.

          497.    These three executives had been with Graña for decades and successfully listed the

   Company on the NYSE in 2013. It strains credulity to claim that these coterminous and abrupt

   resignations were unrelated to the disclosure of their participation in the bribery.




                                                  - 124 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 133 of 158 PageID #: 2150




          D.      The Ongoing Criminal Proceedings Against Graña, GyM S.A., and
                  Former Graña Executives Contribute to an Inference of Scienter

          498.    As discussed, criminal charges have been formalized against Jose Graña, Hernando

   Graña, and Gonzalo Rey based on their involvement in the Odebrecht scandal.

          499.    In addition, Graña and its construction subsidiary GyM S.A. have been

   incorporated as civilly responsible third parties in connection with the bribes paid for the Lima

   Metro and IIRSA South projects.

          500.    GyM S.A. was incorporated as a civilly responsible third party in the Construction

   Club probe.

          501.    A petition to incorporate Graña as a civilly responsible third party in the

   proceedings against Zevallos is currently pending.

          502.    These ongoing criminal proceedings contribute to a strong inference of scienter.

          E.      Defendants Violated Graña’s Ethics Charter, Code of Conduct, and
                  Anti-Corruption Policy

          503.    Prior to the Class Period, Graña adopted an Ethics Charter and a Code of Conduct.

   According to the Company, the Ethics Charter embodied the “values [that] are the foundation of

   [Graña’s] culture.”

          504.    The Ethics Charter prohibits bribery and “rejects any possibility of making payment

   in cash or in kind to obtain contracts or benefits that would otherwise not be theirs by moral right.”

          505.    Similarly, the Code of Conduct prohibits Graña and its employees from “offer[ing]

   bribes, payments, and in general, facilitat[ing] payment of any kind to public officers . . . to obtain

   benefits to which they are not entitled by moral right.” The Code of Conduct further cautions

   Graña to “avoid practices related to unfair competition.” Finally, the Code of Conduct “encourages

   transparency and compliance of accounting, financial, and legal standards.”



                                                  - 125 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 134 of 158 PageID #: 2151




          506.    In 2015, Graña adopted an Anti-Corruption Policy which “emphatically reject[s]

   any form of bribery or corruption,” and provides additional “Guidelines and Principles” as to

   which activities constitute bribery.

          507.    In violation of their obligations under the Ethics Charter, the Code of Conduct, and

   the Anti-Corruption Policy, Defendants knew but failed to disclose that the Company was

   engaging in prohibited conduct, specifically, making improper payments to reimburse Odebrecht

   for its share of the illicit payments. Moreover, the Director Defendants themselves were directly

   involved in the bribery scheme, and Defendant Hernando Graña signed several agreements

   (including the 2012 Profit Distribution Agreement and 2015 Liquidation Agreement) which

   illegally diverted the Company’s proportional share of the bribe to Odebrecht.

   XIII. GRAÑA’S OFFICIAL POSITION REGARDING THE ODEBRECHT
         SCANDAL CONTINUES TO EVOLVE

          508.    On January 12, 2017, Defendant Alvarado, Graña’s then-CEO, was interviewed by

   Peruvian news magazine Caretas to discuss the Odebrecht scandal.           During the interview,

   Defendant Alvarado called the partnership with Odebrecht a “mistake,” and disclaimed any

   knowledge or involvement in the bribery, stating that “we were never aware of any act of

   corruption that occurred in any of the projects.”

          509.    On January 20, 2017, the Peruvian authorities announced the first arrests in

   connection with the Odebrecht scandal. In the midst of these developments, on January 20, 2017,

   Defendant Alvarado was interviewed by Peruvian outlet RPP Noticias. During the interview,

   Defendant Alvarado again stated that the Company was “deceived” and that “[w]e were not aware

   of any acts of corruption in our projects,” calling its partnership with Odebrecht “a very bad

   decision.”




                                                 - 126 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 135 of 158 PageID #: 2152




           510.    On January 27, 2017, Graña hosted its first conference call for investors and

   analysts since the Odebrecht Plea Agreement was disclosed.            During the conference call,

   Defendant Alvarado unequivocally denied any knowledge of, or involvement in, the bribery,

   stating, in pertinent part, as follows:

           It is important to note that the Graña y Montero Group does not authorize,
           recommend or make irregular payments of any kind because these conducts
           disobey the values and principles that have guided our behavior for more than 83
           years.

           In the 6 projects we developed in partnership with Odebrecht throughout our
           history, we have never seen, experienced, witnessed, or participated in any irregular
           actions related to the projects. We could not imagine that there was a system
           specially designed to pay bribes.

           511.    Defendant Alvarado reiterated the Company’s position two days later when he was

   interview by La República, and categorically rejected even the possibility that any Graña

   employees were involved in the bribe, stating, in pertinent part, as follows:

           Do you completely discard [the fact] that any Graña y Montero participated, or
           was aware of [the corruption], and that this was not an isolated incident?

           We have different instruments to disseminate ethical principles to the entire
           organization, such as the Ethics Letter, Code of Conduct and Anticorruption Policy.
           We have an Ethics Channel, which is a free line for complaints. We have received
           over 211 complaints and none were related to corruption related to public
           employees. This channel is administered by an outside and independent company
           and the cases are evaluated by an ethical committee. Besides we provide courses
           to all annually.

           512.    On February 2, 2017, Graña filed a Form 6-K with the SEC setting forth the

   Company’s response to revelations that Odebrecht had paid bribes in connection with projects in

   which Graña was a partner, stating:

           The Graña y Montero Group does not authorize, recommend or make irregular
           payments of any kind because these conducts disobey the values and principles that
           have guided our behavior for more than 83 years.

           In the 6 projects we developed in partnership with Odebrecht throughout our
           history, we have never seen, experienced, witnessed, or participated in any

                                                  - 127 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 136 of 158 PageID #: 2153




           irregular actions related to the projects. We could not imagine that there was a
           system specially designed to pay bribes.

           513.    On February 27, 2017, Graña filed a Form 6-K with the SEC responding to

   statements attributed to Jorge Barata indicating that Graña knew that Odebrecht paid bribes and

   that the Company agreed to repay Odebrecht for its proportional share, stating:

           We categorically deny such statements and reiterate that our Company and
           executives were not aware of, participated in, nor made any payments in
           connection with any type of bribe or reimbursement of any such payments made
           by Odebrecht.

           514.    On February 28, 2017, despite Graña again dismissing the truth of the allegations,

   the Company filed a Form 6-K announcing that its top executives had resigned in connection with

   the bribery scandal, stating in relevant part:

           We hereby inform you that today, at Graña y Montero S.A.A.’s Board of Directors
           meeting, which was requested by its President, Mr. José Graña Miro Quesada
           presented his resignation to his position as President of the Board of Directors,
           Mr. Hernando Graña Acuña presented his resignation to his position as Director
           and Mr. Mario Alvarado Pflucker presented his resignation to his position as
           Director and Chief Executive Officer. These decisions were made in the context
           of the termination of the contract of Gasoducto Sur Peruano, the false imputations
           made by the former representative of Odebrecht in Peru and the decline in the
           share price. This is in order to prioritize the future of Graña y Montero and its more
           than 30,000 employees, and also with the objective to focus on demonstrating that
           the accusations towards the company are false.

           515.    On May 10, 2017, Graña filed a Form 6-K responding to the reputational harm the

   Company was suffering following allegations that it was a knowing participant in the bribery

   scandal, stating in relevant part:

           Many fellow citizens wonder how a company like Graña y Montero could have
           been involved with a foreign company accused of corruption. . . . Although we do
           not have all the answers to this occurrence yet, the Board of Directors feels obliged
           to inform you that the Graña y Montero Group deeply regrets that you may feel the
           Company has disappointed you.

           516.    On May 16, 2017, Graña announced that the State Attorney had begun to

   investigate the Company’s role in the bribery scheme, stating:

                                                    - 128 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 137 of 158 PageID #: 2154




          Today, Graña y Montero S.A.A. (hereinafter the “Company”) has become aware
          through the media of a request made by the State Attorney (Procuraduría Pública
          Ad Hoc) to initiate investigations against several companies that participated
          jointly with the Odebrecht Group in the IIRSA project – Peru Brazil tranche 2 and
          3 (Proyecto Corredor Vial Interoceánico Sur – Perú Brasil tramos 2 y 3), and their
          respective representatives, for the alleged commission of the crime of collusion
          against the Peruvian Government. This request, as it is of public knowledge,
          includes the company Graña y Montero as well as its former director, for having
          participated, as minority non-controlling partners, in said project.

          Therefore, in order to provide more transparency to the market, we hereby clarify
          that the request made by the State Attorney must be evaluated by the District
          Attorney (Public Ministry), who has to determine whether or not initiates a
          preliminary investigation, in accordance with applicable laws. As of the date of
          this communication, no person or company linked to the Graña y Montero Group
          has been formally notified by the Public Ministry of having been included in an
          investigation.

          517.      On May 17, 2017, Graña filed a Form 6-K confirming that: “The Company is

   continuing its ongoing internal investigation of its association with affiliates of Odebrecht S.A.

   (“Odebrecht”) in certain projects in Peru.”

          518.      On October 4, 2017, Graña announced that its internal investigation was nearly

   complete and offered a preview of the investigation’s purportedly exculpatory findings, stating in

   relevant part:

          Graña’s Risk, Compliance and Sustainability Committee is close to completing the
          internal investigation commissioned by Simpson Thacher & Bartlett relating to
          participation in consortia with Odebrecht in the IIRSA Sur Sections 1 and 2, IIRSA
          Norte, Construction of the Tranche 1 and 2 of the Electric Train Platform,
          Chavimochic and Peruvian Southern Gas Pipeline. G&M´s investigation has
          included the review of hundreds of thousands of documents and communications,
          numerous witness interviews, and comprehensive forensic accounting analysis,
          among other steps.

          To date, the Risk Committee has identified no evidence that would lead it to
          conclude that any of the Company’s current or former directors, officers, or
          employees knowingly participated in, or was aware of, any act of bribery or
          corruption of public officials in relation to Odebrecht-related projects.

          519.      On November 3, 2017, Graña filed a Form 6-K discussing the results of its internal

   investigation, again claiming no evidence of misconduct was found, stating in relevant part:

                                                  - 129 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 138 of 158 PageID #: 2155




          The investigation of whether any current or former director, officer or employee of
          the Company (“Company personnel”) was aware of or knowingly participated in
          any corrupt payments made in relation to the Projects is now complete.

          The Investigation involved interviews of former directors and current and former
          officers and employees of the Company, document collection and review, and
          review of the financial records of the Company and available financial records for
          the Projects, but did not include interviews of employees of Odebrecht or the
          consortia or a review of Odebrecht’s or the consortia’s internal documents or
          financial information. . . .

          The Investigation identified no evidence to conclude that any Company personnel
          was aware of or knowingly participated in any corrupt payments made in relation
          to the Projects.

          The Investigation identified no evidence to conclude that any Company personnel
          knew or believed that payment of leadership fees or the use of differential
          dividends was related to corruption.

          520.    The November 3, 2017 Form 6-K, however, revealed that Graña never received

   from Odebrecht any detailed information supporting the appropriateness of the payments to

   Odebrecht, stating in relevant part:

          The Company was unable to secure from Odebrecht documentation or support
          for its costs, expenses and risks that were the basis for the increased dividend
          payments to Odebrecht. The Company received only very summary descriptions
          for these costs claimed by Odebrecht.

          521.    On November 13, 2017, Graña filed a Form 6-K responding to new evidence that

   former Graña executives knowingly participated in the bribery scheme, stating in relevant part:

          We refer to the press releases published today regarding the statements made by
          Mr. Marcelo Odebrecht before officials of the Public Ministry of Peru.

          In this regard, we must indicate that we do not have official and certain information
          about the content of the statements made by Mr. Marcelo Odebrecht before officials
          of the Public Ministry of Peru.

          We reiterate what has been previously indicated by our company, in the sense that
          an exhaustive independent investigation has been carried out, which has not
          identified any evidence that allows us to assume that executives or former
          employees of our group have known or knowingly participated in acts of
          corruption related to the projects in which we participated as minority partners
          of Odebrecht.

                                                 - 130 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 139 of 158 PageID #: 2156




          It is important to specify that the process of collecting all the information of the
          relevant persons in the independent investigation was done before February 23,
          2017, that is, before the statements made by Mr. Jorge Barata were made public,
          indicating that the Peruvian construction companies would have known about the
          illicit practices of Odebrecht in the Project of Sections II and III of Carretera
          Interoceánica Sur. This guarantees the integrity of the information delivered by our
          company for the purposes of the independent investigation.

          We also reiterate that, without prejudice to the foregoing, in the event that any
          evidence should appear that proves that company officials have been involved in
          acts of corruption, the company will adopt the pertinent legal measures with the
          greatest firmness.

          522.    On November 14, 2017, Graña released yet another Form 6-K stating that, despite

   allegations the Company contributed to the bribes, the Company had not received any formal

   notice that it was under investigation by the Public Prosecutor’s Office, stating in relevant part:

          . . . through various means of communication, we became aware of the statements
          made by Prosecutors Hamilton Castro and Pablo Sanchez, in which they point
          out that Graña y Montero is being investigated by the Public Prosecutor’s Office
          as part of the corroboration investigations of the statements made by Mr. Jorge
          Henrique Simones Barata, regarding the acts of corruption confessed by the
          Odebrecht company.

          In this regard, we believe it necessary to specify that, to date, we have not received
          any notification in which we are formally and officially informed of the inclusion
          of the company or any of its directors, executives and/or collaborators in the
          aforementioned investigations.

          Notwithstanding the foregoing, we wish to record our deep interest in the
          knowledge of the truth and our willingness to collaborate fully in the investigations
          and in everything that the Public Prosecutor’s Office may need for the correct
          clarification of the facts; always based on the principles and rights of our
          constitution and respect for the rule of law.

          523.    On December 27, 2017, Graña filed a Form 6-K describing the Company’s

   worsening legal position while continuing to deny the Company was knowingly involved in the

   bribery scheme, stating in relevant part:

          [W]e have received a request from the Adhoc Attorney’s Office to include the
          company in the investigation as a civilly responsible third party within the
          framework of the process followed by the Public Prosecutor’s Office for the
          Interoceanic Project Section 2 and Section 3.

                                                  - 131 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 140 of 158 PageID #: 2157




           Our company considers that it has not incurred in any irregularity, so we will
           exercise our right of defense in this case.

           We hope that the due process will be followed. If as a result of it, the company is
           found responsible for a civil liability we want to ensure that the company will
           comply with it as we have done with all of our creditors and suppliers throughout
           the 84 years of existence.

           We are a company that is upright and committed with the truth, where there is no
           room for irregular practices or fraud and we believe that the total clarification of
           the facts constitute the best defense for the company.

           524.    On January 31, 2018, Graña filed a Form 6-K announcing that it had been

   summoned to appear in connection with the Peruvian government’s IIRSA investigation, stating

   in relevant part:

           By means of this letter, we comply with communicating as a Relevant Information
           Communication, that today we have received a notification from Judge Richard
           Concepción Carhuancho for which he summons our company Graña y Montero
           S.A.A. and our subsidiary GyM S.A. – as well as other companies – to a Hearing
           of Incorporation of Legal Entities, for February 16 of this year. This summoning
           is in response to the request of the Public Ministry to incorporate the companies as
           investigated subjects in the investigation followed in relation to the IIRSAs. The
           company indicates its willingness to collaborate with the investigations that the
           Public Prosecutor’s Office is carrying out.

           However, it is important to ratify that the company will exercise its right of
           defense and categorically rejects that that concept applies to Graña y Montero
           S.A.A or GyM S.A., since these companies are not organizations designed to
           corrupt officials, but on the contrary, we are an organization where there is no
           room for irregular practices or fraud. We reiterate, furthermore, that the Graña
           y Montero Group is not aware of any executive or former executive having
           participated in acts of corruption and, if it were otherwise, it will not hesitate to
           take the corresponding actions.

           525.    On February 20, 2018, Graña filed a Form 6-K announced that GyM S.A. was

   subject to becoming a civilly responsible party to the bribery conspiracy but continued to deny

   responsibility, stating in relevant part:

           [W]e have been notified of a request submitted by the Adhoc Procurator’s Office
           to the First Court of National Preparatory Investigation that seeks to include our
           subsidiary GyM S.A. as a civilly responsible third party in the framework of the
           process held by the Public Ministry for the Public Works tendered for the

                                                  - 132 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 141 of 158 PageID #: 2158




          Construction of Tranche 1 and 2 of Line 1 of the Lima Metro. In this regard, our
          company ratifies its position of not having incurred in any irregularity, for which
          we will exercise our legitimate right of defense. However, if in the framework of
          this process we are held responsible for a civil reparation, we will comply with it,
          as we have done with all our other obligations throughout our 84 years of existence

          526.    On March 7, 2018, Graña filed a Form 6-K stating that the Company was now

   subject to a formal criminal investigation, stating in relevant part:

          The Peruvian First National Preparatory Investigation Court (Primer Juzgado de
          Investigación Preparatoria Nacional) has notified us of its resolution incorporating
          four companies, including Graña and Montero S.A.A. and GyM S.A., as
          defendants in the criminal investigation in respect of the IIRSA South project
          (tranches II and III). As the resolution itself indicates, this decision simply
          constitutes a summons and incorporates these entities into the investigation. It does
          not constitute the imposition of any damages or sanctions. The resolution does
          enable Graña and Montero S.A.A. and GyM S.A. to exercise their rights of defense,
          including to present evidence and reach the truth in criminal proceedings.
          Notwithstanding the foregoing, we believe that the court has not evaluated the
          necessary requirements for incorporation into the investigation, nor has the court
          analyzed any of the arguments presented in their defense; as a result, we will appeal
          the decision.

          527.    On March 14, 2018, Graña filed a Form 6-K describing the obligations imposed on

   the Company for its potential involvement in the bribery scheme following the passage of a new

   Peruvian law, stating:

          On March 12, 2018, Law No. 30737, which replaces Urgent Decree No. 003, was
          published.

          In this regard, according to an evaluation carried out by our company, we have
          concluded that Graña y Montero S.A.A. and GYM S.A. are included within the
          scope of article 9 of the aforementioned law. Graña y Montero S.A.A is included
          due to its participation in the construction of tranches 2 and 3 of the “Initiative for
          the Integration of Regional South American Infrastructure” (IIRSA) project, while
          GYM S.A. is included for participating in the construction of tranches 1 and 2 of
          the “Metro de Lima - Line 1” project, in each case as a result of having been partners
          in these projects with ODEBRECHT (a company that expressly admitted its
          culpability for corruption cases relating to those projects).

          Once the regulation implementing this law is published, we will be able to conclude
          our analysis of the main requirements that we must comply with pursuant to this
          law, which are: (i) the creation of trusts as collateral to ensure the payment of
          potential damages to the Government, (ii) the presentation of compliance

                                                  - 133 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 142 of 158 PageID #: 2159




          programs, which are in process of being implemented for both companies, (iii)
          continuing collaboration with the public prosecutor’s office, and (iv) the
          suspension of funds transfers abroad unless expressly authorized by the Ministry
          of Justice.

          528.      On April 17, 2018, Graña filed a Form 6-K disclosing that PwC would not be

   auditing the Company’s 2016 fiscal results due to the bribery scandal, and would not authorize the

   use of its 2015 audit opinion without conducting substantial additional procedures, stating in

   relevant part:

          Graña y Montero S.A.A. (the “Company”) has announced that, as of today, Moore
          Stephens Perú – Vizcarra y Asociados S. Civil de R. L (a member firm of Moore
          Stephens International) (“Moore Stephens”) is in the process of completing its audit
          of the Company’s consolidated financial statements for the 2016 fiscal year. To
          file its Form 20-F for the 2016 fiscal year (the “2016 Form 20-F”), including 2016
          audited consolidated financial statements, the Company needs authorization from
          the Company’s prior auditor for the use of previously issued audit opinions with
          respect to the 2015 and 2014 consolidated financial statements. The prior auditor
          is Gaveglio, Aparicio y Asociados S.C. de R.L. (“PwC”), a member firm of
          PricewaterhouseCoopers International Limited.

          2015 Financial Statements

          On or about March 23, 2018, PwC informed the Company that it would not
          authorize the use of its 2015 audit opinion without conducting substantial
          additional procedures, which represents a difference in understanding from what
          the Company has had since October 2017 when PwC ceased to be the Company´s
          auditor. PwC could not give any assurance as to when it could complete such
          additional procedures and stated it could take several months.

                                            *      *       *

          PwC informed the Company that professional standards required the performance
          of additional procedures with respect to the 2015 consolidated financial statements
          because of publicly reported procedural developments since October 2017
          concerning the cumulative effect of the decision of the Peruvian court to include
          three former executives of the Company and the Company in its ongoing criminal
          investigation relating to projects involving Odebrecht, coupled with a prior 2015
          agreement that was first provided to PwC in May 2017.

          529.      On May 16, 2018, Graña belatedly filed its Form 20-F for FY 2016, in which the

   Company again denied knowingly participating in the bribery scheme, stating:


                                                - 134 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 143 of 158 PageID #: 2160




          On March 30, 2018, the Board of Directors created a Risk, Compliance and
          Sustainability Committee who was in charge of the oversight of the investigation
          independent from management. The investigation was entrusted to Simpson,
          Thatcher and Bartlett that reported exclusively to the Risk, Compliance and
          Sustainability Committee to preserve its independence.

          The independent investigation concluded on November 2, 2017, and found no
          evidence that the Group or any of its former or current directors or executives
          had intentionally or knowingly participated in acts of corruption related to the 6
          projects developed in association with Odebrecht.

          530.    On July 2, 2018, Graña belatedly filed its Form 20-F for FY 2017, which included

   the following disclosures regarding the ongoing criminal investigation and the negative impact it

   was having, and could have in the future, on Graña’s operations, stating as follows:

          Moreover, as a result, our company and certain of our former directors and
          executive officers have been the subject of congressional and criminal
          investigations related to corruption investigations. These investigations are
          ongoing.

                                           *       *       *

          We cannot assure you that other of our former or current board members and
          executive officers will not be included in the foregoing proceedings as criminal
          defendants or civilly-responsible third parties as well, or that the company will
          not be included in other investigations.

                                           *       *       *

          Public and private investment in Peru, Colombia and Chile slowed significantly
          during 2016 and 2017 as a result of market conditions and, in the case of Peru, as a
          result of corruption investigations and political uncertainty.

                                           *       *       *

          Pursuant to recent amendments to the Public Procurement Law, companies
          sentenced for corruption charges, among other criminal offences, or companies
          whose representatives have admitted committing corruption acts, will be prohibited
          from participating in public procurement processes.

          531.    On February 4, 2019 Graña filed a Form 6-K with the SEC in which it summarized

   the findings of the Simpson Thacher Report, as follows:

          On January 9, 2017, the Board of Directors approved a plan to conduct an internal
          investigation related to six projects executed in association with Odebrecht.
                                                - 135 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 144 of 158 PageID #: 2161




          On March 30, 2017, the Board of Directors created a Risk, Compliance and
          Sustainability Committee who was in charge of the oversight of the investigation
          independent from management. The investigation was conducted by outside
          counselor reported to the Risk, Compliance and Sustainability Committee.

          The independent investigation concluded on November 2, 2017 and found no
          evidence for determining that the Group or any of its former or current directors or
          executives had intentionally or knowingly participated in acts of corruption related
          to the six projects developed in association with Odebrecht.

          532.    On March 11, 2019 Graña filed a Form 6-K discussing the ongoing investigations

   into the Company and contingency measures being put in place. Graña’s previously resolute denial

   of the bribery allegations began to soften, as follows:

          The Company´s Management does not rule out the possibility of finding adverse
          evidence, nor rules out that authorities or third parties will find adverse evidence
          not currently known, during the investigations being conducted. As at December
          31, 2018 the Company has recorded the amount of S/73.5 million as a provision of
          the possible contingencies related to the cases described previously. We are not
          able to anticipate the final result of these investigations and the possible
          contingencies which may arise.

          Nonetheless, the Company, through its external attorneys, continues to conduct a
          permanent evaluation of the information related to the criminal investigations
          described in this Note 1 in order to keep its defense prepared in the event of any
          new charges arises during said investigations. In conducting the aforementioned
          evaluation, the Company does not dismiss the possibility of finding incriminatory
          evidence nor that the authorities or third parties find incriminatory evidence that
          is not known to date.

          533.    On April 23, 2019, in response to Jorge Barata’s testimony that Graña was aware

   of and participated in the bribes for the Lima Metro project, Graña announced that “it cannot

   corroborate or contradict statement from Barata.”

          534.    On April 29, 2019, Peruvian news outlets reported that Jorge Barata had testified

   that Graña itself paid a $3 million bribe to President García. Graña disputed the media’s

   characterization of Barata’s testimony in a Form 6-K filed with the SEC, stating:

          It has been mentioned in several articles that appeared in various media over the
          past week that Jorge Barata had declared that Graña y Montero directly paid US$3
          million in bribes in connection to the construction of the Lima Metro.

                                                  - 136 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 145 of 158 PageID #: 2162




          What Barata really said in Curitiba is that he asked for the reimbursement of the
          bribe payment and that he increased by US$3 million the amount Odebrecht was
          supposed to receive.

          We regret that inaccurate information has been filtered out from a reserved hearing,
          and that the media have used such inaccurate information despite that it cannot be
          corroborated faithfully until the audios and transcriptions of Barata’s declarations
          are of public knowledge.

          535.    Importantly, Graña did not dispute Barata’s testimony that he asked Graña for the

   reimbursement of Odebrecht’s bribe payment in the amount of $3 million.

          536.    On April 30, 2019 Graña filed a Form 20-F for fiscal year 2018 and therein

   discussed the Company’s connection to Odebrecht, stating in relevant part:

          According to news reports, former senior officers of Odebrecht’s affiliate in Peru
          have indicated to Peruvian prospectors (sometimes in apparent contradiction with
          prior statements) that certain of our former directors and senior management were
          aware that Odebrecht had made corrupt payments to government officials in
          connection with certain projects in which we participated. We have undertaken
          an internal investigation and we continue to review and assess the past practices
          of our company, to determine whether there has been any wrongdoing on the part
          of our former or current directors, officers and employees. In addition, a former
          secretary of the IIRSA South project recently asserted that a former executive of
          our company was present at a meeting in 2011 in which the need to reimburse
          illicit payments previously made by Odebrecht was mentioned. We continue to
          review and assess the past practices of our company to determine whether there
          has been any wrongdoing on the part of our former or current officers and
          employees.

   XIV. LOSS CAUSATION

          537.    As detailed herein, Defendants engaged in a scheme to deceive the market and a

   course of conduct which artificially inflated the price of Graña ADSs and operated as a fraud or

   deceit on Class Period purchasers of Graña ADSs. When Defendants’ prior misrepresentations

   and fraudulent conduct were disclosed and became apparent to the market, the trading price of

   Graña ADSs fell precipitously as the artificial inflation was removed.

          538.    As a result of their purchases of Graña ADSs during the Class Period, Plaintiffs and

   other Class members suffered economic loss, i.e., damages, under the federal securities laws.

                                                - 137 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 146 of 158 PageID #: 2163




   Defendants’ false and misleading statements throughout the Class Period had the intended effect

   and caused Graña ADSs to trade at artificially inflated levels throughout the Class Period, reaching

   a Class Period high of more than $22 per ADS on September 19, 2013.

          539.    On December 21, 2016, Odebrecht pled guilty to bribery charges in the United

   States in connection with, among other projects, its tender for the IIRSA South and Lima Metro

   concessions in Peru. On this news, the price of Graña ADSs began to decline precipitously, closing

   down at $5.02 per ADS by January 11, 2017.

          540.    On January 12, 2017, Graña announced that it was withdrawing from its partnership

   with corruption-plagued Odebrecht, calling the partnership a “mistake.” On this news, the price

   of Graña ADSs continued to decline, falling $0.61 per ADS, or 12%, on January 12, 2017.

          541.    On January 20, 2017, Graña disclosed that the GSP consortium would miss a key

   upcoming financing deadline of January 23, 2017.

          542.    On January 25, 2017, citing the loss of the Odebrecht partnership, Graña disclosed

   it would ask its Board of Directors to approve the sale of $300 million in assets to help it meet its

   obligations. Thereafter, on January 27, 2017, Graña reported its fourth quarter and fiscal 2016

   financial results for the year ended December 31, 2016, reporting revenues of S/. 6,055.3 million

   for fiscal 2016, a 22.7% decrease compared to fiscal 2015.

          543.    On February 24, 2017, local news magazine Hildebrandt released four pages of

   Jorge Barata’s testimony before Prosecutor Hamilton Castro, in which he alleged that Graña knew

   about the bribery and had committed to paying its proportional share of the bribe.

          544.    On this news, the price of Graña’s ADSs declined precipitously again, falling

   approximately 35%, from a close of $5.09 per ADS on February 23, 2017, to a close of $3.32 per




                                                  - 138 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 147 of 158 PageID #: 2164




   ADS on February 24, 2017, a decline of $1.77 per ADS, on unusually high trading volume of more

   than 1.9 million shares traded.

          A.      Additional Loss Causation Allegations

          545.    On May 16, 2017, shares fell 11% to 3.26 after prosecutors filed a criminal

   complaint against Graña and José Graña. See https://gestion.pe/economia/canon-minero-sera-

   usado-operacion-mantenimiento-proyectos-anuncia-mef-264310 (last visited May 8, 2019).

          546.    On November 29, 2017, Judge Concepción ruled that Barata must be excluded from

   the criminal probe into the bribe for the IIRSA South project, thereby clearing the way for Barata

   to resume his collaboration efforts.          Shares of Graña fell 8.2% intraday.               See

   https://gestion.pe/economia/mercados/acciones-grana-y-montero-caen-minimo-3-meses-medio-

   investigacion-caso-odebrecht-219752 (last visited May 8, 2019).

   XV.    APPLICABILITY OF PRESUMPTION OF RELIANCE

          547.    Plaintiffs will rely upon the presumption of reliance established by the fraud on the

   market doctrine as enunciated in Basic Inc. v. Levinson, 485 U.S. 224 (1988) (“Basic”) and the

   presumption of reliance for omissions as enunciated in Affiliated Ute Citizens of Utah v. United

   States, 406 U.S. 128 (1972) (“Affiliated Ute”).

          548.    With respect to the Basic presumption, a presumption of reliance under the fraud-

   on-the-market doctrine is appropriate because, among other things:

                  (a)     Defendants made public misrepresentations or failed to disclose material

   facts during the Class Period;

                  (b)     the omissions and misrepresentations were material;

                  (c)     the ADSs traded in an efficient market;

                  (d)     the misrepresentations alleged would tend to induce a reasonable investor

   to misjudge the value of the ADSs; and
                                                 - 139 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 148 of 158 PageID #: 2165




                  (e)     Plaintiffs and other members of the Class purchased the ADSs between the

   time Defendants misrepresented or failed to disclose material facts and the time the true facts were

   disclosed, without knowledge of the misrepresented or omitted facts.

          549.    At all relevant times, the market for the ADSs was efficient for the following

   reasons, among others:

                  (a)     the ADSs met the requirements for listing and were listed and actively

   traded on the NYSE, a highly efficient, electronic stock market;

                  (b)     as a regulated issuer, Graña filed periodic public reports with the SEC and

   the NYSE;

                  (c)     Graña regularly communicated with public investors via established market

   communications mechanisms, including regular disseminations of press releases on the national

   circuits of major newswire services and through other wide-ranging public disclosures, such as

   communications with the financial press and other similar reporting services; and

                  (d)     Graña was followed by stock analysts employed by major brokerage firms

   who wrote reports distributed to the sales force and certain customers of their respective brokerage

   firms. Each of these reports was publicly available and entered the public marketplace.

          550.    As a result of the foregoing, the market for Graña ADSs promptly digested current

   information regarding the Company from publicly available sources and reflected such

   information in the price of Graña ADSs. Under these circumstances, all purchasers of Graña ADSs

   during the Class Period suffered similar injury through their purchase of such ADSs at artificially

   inflated prices, and a presumption of reliance applies.

          551.    In addition to the Basic presumption, a class-wide presumption of reliance is also

   applicable in this action under the Supreme Court’s holding in Affiliated Ute, because the claims


                                                 - 140 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 149 of 158 PageID #: 2166




   alleged are grounded on Defendants’ material omissions.             Because this action involves

   Defendants’ failure to disclose material adverse information regarding Graña’s business operations

   and financial prospects and performance – information Defendants were obligated to disclose –

   positive proof of reliance is not a prerequisite to recovery.

          552.    Rather, all that is necessary to invoke the Affiliated Ute presumption of reliance is

   that the facts withheld would be material in a sense that a reasonable investor might have

   considered them important in making investment decisions. Given the importance of the Class

   Period material misstatements and omissions set forth above, that requirement is satisfied here.

   XVI. CLASS ACTION ALLEGATIONS

          553.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of Graña ADSs during

   the Class Period, and who were damaged thereby (the “Class”). Excluded from the Class are

   Defendants and their families, as well as the officers and directors of the Company and the

   members of their immediate families and their legal representatives, heirs, successors or assigns,

   and any entity in which Defendants have or had a controlling interest.

          554.    The members of the Class are so numerous that joinder is impracticable.

   Throughout the Class Period, Graña ADSs were actively traded on the NYSE. While the exact

   number of class members is unknown to Plaintiffs at this time and can only be ascertained through

   discovery, Plaintiffs believe there are hundreds, if not thousands of members of the proposed Class.

   Record owners and other members of the Class may be identified from records maintained by

   Graña or its transfer agent, and may be notified of the pendency of this action by mail, using the

   form of notice similar to that customarily used in securities class actions.




                                                  - 141 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 150 of 158 PageID #: 2167




          555.    Plaintiffs’ claims are typical of the claims of members of the Class because all Class

   members are and were similarly affected by Defendants’ wrongful conduct in violation of federal

   law, as alleged herein.

          556.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

   and have retained counsel competent and experienced in class action and securities litigation.

          557.    Common questions of law and fact exist as to all Class members and predominate

   over any questions solely affecting individual members of the Class. Among the questions of law

   and fact common to the Class are:

                  (a)        whether the Exchange Act was violated by Defendants as alleged herein;

                  (b)        whether statements made by Defendants to the investing public during the

   Class Period misrepresented material facts about the business, operations, and practices of Graña;

                  (c)        whether the trading price of Graña ADSs was artificially inflated during the

   Class Period; and

                  (d)        to what extent the members of the Class have sustained damages and the

   proper measure of damages.

          558.    A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual Class members may be relatively small, the expense and burden

   of individual litigation make it impossible for members of the Class to individually redress the

   wrongs done to them. There will be no difficulty in the management of this action as a class action.

   XVII. NO SAFE HARBOR

          559.    The statutory safe harbor provided for certain forward-looking statements under

   certain circumstances does not apply to any of the false statements alleged. Many of the statements

   herein were not identified as “forward-looking statements” when made. To the extent there were
                                                    - 142 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 151 of 158 PageID #: 2168




   any forward-looking statements, no meaningful cautionary statements identified important factors

   that could cause any actual results to differ materially from those in the purportedly forward-

   looking statements. Alternatively, to the extent that the statutory safe harbor does apply to any

   forward-looking statements pleaded herein, Defendants are liable for those false forward-looking

   statements because at the time each of those forward-looking statements was made, the particular

   speaker knew that the particular forward-looking statement was false, and/or the forward-looking

   statement was authorized and/or approved by an executive officer and/or director of the Company

   who knew that those statements were false when made.

                                               COUNT I

                            Violation of §10(b) of the Exchange Act and
                               Rule 10b-5 Against Graña y Montero

           560.   Plaintiffs repeat and reallege the allegations set forth in ¶¶1-559 as if set forth in

   full herein.

           561.   During the Class Period, Graña knowingly or recklessly made, participated in the

   preparation of and/or caused to be disseminated, false and misleading statements of material fact,

   and omitted material facts necessary to make the statements about Graña’s financial results,

   operations, and legal compliance, in light of the circumstances in which they were made, not

   misleading.    Plaintiffs specifically refer to statements identified in the sections entitled:

   “Defendants’ False and Misleading Statements During the Class Period” and “Graña’s Materially

   False and Misleading Financial Reporting.”

           562.   In addition to the duties of full disclosure imposed on the Company as a result of

   its affirmative statements and reports, Graña had a duty to promptly disseminate truthful

   information that would be material to investors, including truthful, complete, and accurate

   information with respect to the Company’s operations and financial results.

                                                 - 143 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 152 of 158 PageID #: 2169




          563.    Graña had actual knowledge of the misrepresentations and omissions of material

   fact set forth herein, or recklessly disregarded the true facts that were available to them, or made

   those misrepresentations and omissions of material fact without a reasonable belief in their

   accuracy. Graña’s misconduct was engaged in knowingly or with reckless disregard for the truth,

   and for the purpose and effect of concealing Graña’s operating condition and financial status from

   the investing public, and supporting the artificially inflated price of its ADS shares.

          564.    As a result of the dissemination of the materially false or misleading information

   and failure to disclose material facts, as set forth above, the market price of Graña ADSs was

   artificially inflated during the Class Period. In ignorance of the fact that the market price of the

   Company’s ADSs was artificially inflated, and relying directly or indirectly on the false and

   misleading statements, or upon the integrity of the market in which the Company’s ADSs traded,

   and/or on the absence of material adverse information that was known to or recklessly disregarded

   by Graña, but not disclosed in Graña’s public statements during the Class Period, Plaintiffs and

   other Class members purchased Graña ADSs during the Class Period at artificially high prices and

   were ultimately damaged thereby.

          565.    At the time of said misrepresentations and omissions, Plaintiffs and other Class

   members were ignorant of their falsity, and believed them to be true. Had Plaintiffs or other Class

   members and the marketplace known the truth regarding Graña, which Graña did not disclose,

   Plaintiffs and other Class members would not have purchased Graña ADSs, or, if they had

   purchased Graña ADSs during the Class Period, would not have done so at the artificially inflated

   prices which they paid.




                                                  - 144 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 153 of 158 PageID #: 2170




           566.   As a direct and proximate result of Graña’s false and misleading statements,

   Plaintiffs and the other Class members suffered losses and damages in connection with their Class

   Period purchases of Graña ADSs.

           567.   By reason of the foregoing, Graña has violated §10(b) of the Exchange Act and

   Rule 10b-5.

                                               COUNT II

                               Violation of §10(b) of the Exchange Act and
                              Rule 10b-5 Against the Individual Defendants

           568.   Plaintiffs repeat and reallege the allegations set forth in ¶¶1-567 as if set forth in

   full herein.

           569.   During the Class Period, the Individual Defendants disseminated or approved the

   materially false and misleading statements specified above, which they knew or deliberately

   disregarded were misleading in that they contained misrepresentations and failed to disclose

   material facts necessary in order to make the statements made, in light of the circumstances under

   which they were made, not misleading.

           570.   The Individual Defendants, individually and in concert, directly and indirectly, by

   the use, means or instrumentalities of interstate commerce and/or of the mails, engaged and

   participated in a continuous course of conduct to conceal adverse material information about the

   business, operations and future prospects of the Company as specified herein.

           571.   The Individual Defendants violated Section 10(b) of the Exchange Act and

   Rule 10b-5 in that they:

                  (a)    employed devices, schemes, and artifices to defraud;




                                                 - 145 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 154 of 158 PageID #: 2171




                  (b)     made untrue statements of material facts or omitted to state material facts

   necessary in order to make the statements made, in light of the circumstances under which they

   were made, not misleading; or

                  (c)     engaged in acts, practices, and a course of business that operated as a fraud

   or deceit upon Plaintiffs and others similarly situated in connection with their purchases of Graña

   ADSs during the Class Period.

           572.   Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

   of the market, they paid artificially inflated prices for Graña ADSs. Plaintiffs and the Class would

   not have purchased Graña ADSs at the prices they paid, or at all, if they had been aware that the

   market prices had been artificially and falsely inflated by the Individual Defendants’ misleading

   statements.

           573.   As a direct and proximate result of the Individual Defendants’ wrongful conduct,

   Plaintiffs and the other members of the Class suffered damages in connection with their purchases

   of Graña ADSs during the Class Period and the Individual Defendants violated Section 10(b) of

   the Exchange Act, and Rule 10b-5 promulgated thereunder

                                              COUNT III

                               Violation of §20(a) of the Exchange Act
                                 Against the Individual Defendants

           574.   Plaintiffs repeat and reallege the allegations set forth in ¶¶1-573 as if set forth in

   full herein.

           575.   During the Class Period, the Individual Defendants participated in the operation

   and management of Graña, and conducted and participated, directly and indirectly, in the conduct

   of Graña’s business affairs. Because of their senior positions, they knew the adverse non-public




                                                 - 146 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 155 of 158 PageID #: 2172




   information about Graña’s false statements and omissions, as well as its materially weak internal

   controls.

          576.    As officers and/or directors of a publicly owned company, the Individual

   Defendants had a duty to disseminate accurate and truthful information with respect to Graña’s

   financial condition and results of operations, and to correct promptly any public statements issued

   by Graña that had become materially false or misleading.

          577.    Because of their positions of control and authority as senior officers and/or

   directors, the Individual Defendants were able to, and did, control the contents of the various

   reports, press releases and public filings that Graña disseminated in the marketplace during the

   Class Period. Throughout the Class Period, the Individual Defendants exercised their power and

   authority to cause Graña to engage in the wrongful acts complained of herein. The Individual

   Defendants, therefore, were “controlling persons” of Graña within the meaning of Section 20(a)

   of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

   artificially inflated the market price of Graña ADSs.

          578.    Each of the Individual Defendants, therefore, acted as a controlling person of

   Graña. By reason of their senior management positions and/or being directors of Graña, each of

   the Individual Defendants had the power to direct the actions of, and exercised the same to cause,

   Graña to engage in the unlawful acts and conduct complained of herein. Each of the Individual

   Defendants exercised control over the general operations of Graña and possessed the power to

   control the specific activities that comprise the primary violations about which Plaintiffs and the

   other members of the Class complain.

          579.    By reason of the above conduct, the Individual Defendants are liable pursuant to

   Section 20(a) of the Exchange Act for the violations committed by Graña.


                                                 - 147 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 156 of 158 PageID #: 2173




                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment as

   follows:

          A.      Determining that this action is a proper class action, and certifying Plaintiffs as

   Class representatives under Rule 23 of the Federal Rules of Civil Procedure and Plaintiffs’ counsel

   as Class counsel;

          B.      Awarding compensatory damages in favor of Plaintiffs and the other Class

   members against all Defendants, jointly and severally, for all damages sustained as a result of

   Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

          C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

   this action, including counsel fees and expert fees; and

          D.      Awarding such other relief as the Court deems just and proper.

                                           JURY DEMAND

          Plaintiffs hereby demand a trial by jury.

    DATED: May 10, 2019                          ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                 SAMUEL H. RUDMAN
                                                 DAVID A. ROSENFELD
                                                 ALAN I. ELLMAN
                                                 MOSHE O. BOROOSAN


                                                               /s/ David A. Rosenfeld
                                                              DAVID A. ROSENFELD




                                                 - 148 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 157 of 158 PageID #: 2174




                                      58 South Service Road, Suite 200
                                      Melville, NY 11747
                                      Telephone: 631/367-7100
                                      631/367-1173 (fax)
                                      srudman@rgrdlaw.com
                                      drosenfeld@rgrdlaw.com
                                      aellman@rgrdlaw.com
                                      mboroosan@rgrdlaw.com

                                      HOLZER & HOLZER, LLC
                                      COREY D. HOLZER
                                      MARSHALL P. DEES
                                      1200 Ashwood Parkway, Suite 410
                                      Atlanta, GA 30338
                                      Telephone: 770/392-0090
                                      770/392-0029 (fax)
                                      cholzer@holzerlaw.com

                                      Lead Counsel for Plaintiffs

                                      LAW OFFICES OF CURTIS V. TRINKO, LLP
                                      CURTIS V. TRINKO, ESQ.
                                      16 West 46th Street, 7th Floor
                                      New York, NY 10036
                                      Telephone: 212/490-9550
                                      212/986-0158 (fax)
                                      ctrinko@trinko.Com

                                      Additional Counsel for Plaintiffs




                                      - 149 -
Case 2:17-cv-01105-LDH-ST Document 86 Filed 05/10/19 Page 158 of 158 PageID #: 2175




                                    CERTIFICATE OF SERVICE

          I hereby certify that I authorized the electronic filing of the foregoing with the Clerk of the

   Court using the CM/ECF system which will send notification of such public filing to all counsel

   registered to receive such notice.

          I certify under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed on May 10, 2019.


                                                                /s/ David A. Rosenfeld
                                                               DAVID A. ROSENFELD




                                                   -1-
